Exhibit 10.1

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of February 3, 2016

among

HANCOCK FABRICS, INC.,

as the Lead Borrower


 

for

the Borrowers Named Herein,

the Guarantors Named Herein,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent and Swing Line Lender,

GACP Finance Co., LLC,

as Term Agent,

and

the Lenders Party Hereto

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

  

  Page Article I DEFINITIONS AND ACCOUNTING TERMS 1      

1.01

Defined Terms

2



 



1.02

Other Interpretive Provisions

59



 



1.03 

Accounting Terms 

60

     

1.04 

Reserved

60

      1.05 Times of Day 60       1.06 Letter of Credit Amounts 60       1.07 
Currency Equivalents Generally 60       Article II THE COMMITMENTS AND CREDIT
EXTENSIONS 61       2.01 Loans; Reserves 61       2.02 Borrowings, Conversions
and Continuations of Loans  62       2.03 Letters of Credit  64       2.04 
Swing Line Loans 73       2.05 Prepayments; Pre-Petition Obligations 76      
2.06 Termination or Reduction of Commitments 78       2.07 Repayment of Loans 79
      2.08  Interest 79       2.09 Fees 80       2.10  Computation of Interest
and Fees      80       2.11 Evidence of Debt  80       2.12 Payments Generally;
Agent’s Clawback  81       2.13 Sharing of Payments by Lenders 83       2.14
Settlement Amongst Lenders 84       2.15 Release 84       2.16 Waiver of any
Priming Rights 85       Article III TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER 85       3.01  Taxes 85       3.02 Illegality 88  
    3.03  Inability to Determine Rates  88       3.04 Increased Costs; Reserves
on LIBO Rate Loans 88       3.05 Compensation for Losses 90

 

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

    Page 3.06  Mitigation Obligations; Replacement of Lenders 91       3.07
Survival 91       3.08 Designation of Lead Borrower as Borrowers’ Agent  91    
  Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 92       4.01  Conditions
of Initial Credit Extension 92       4.02 Conditions to all Credit Extensions 
95       Article V REPRESENTATIONS AND WARRANTIES 97       5.01 Existence,
Qualification and Power  97       5.02 Authorization; No Contravention 97      
5.03 Governmental Authorization; Other Consents 97       5.04 Binding Effect 98
      5.05 Financial Statements; No Material Adverse Effect 98       5.06 
Litigation 99       5.07 No Default 99       5.08 Ownership of Property; Liens
99       5.09 Environmental Compliance 100       5.10  Insurance 101       5.11
Taxes 101       5.12 ERISA Compliance 101       5.13 Subsidiaries; Equity
Interests 102       5.14 Margin Regulations; Investment Company Act 102      
5.15 Disclosure 102       5.16  Compliance with Laws 103       5.17 Intellectual
Property; Licenses, Etc 103       5.18  Labor Matters  103       5.19 Security
Documents 104       5.20 Reserved 105       5.21 Deposit Accounts; Credit Card
Arrangements  105       5.22 Brokers 105       5.23 Customer and Trade Relations
105       5.24 Material Contracts 105       5.25 Casualty  105

 

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

  Page

5.26

Bankruptcy Matters 106      

Article VI AFFIRMATIVE COVENANTS

106      

6.01

Financial Statements 107      

6.02

Certificates; Other Information 108      

6.03

Notices 110      

6.04

Payment of Obligations 112      

6.05

Preservation of Existence, Etc 112      

6.06

Maintenance of Properties 112      

6.07

Maintenance of Insurance 113      

6.08

Compliance with Laws 114      

6.09

Books and Records; Accountants 114      

6.10

Inspection Rights 115      

6.11

Use of Proceeds 116      

6.12

Additional Loan Parties 116      

6.13

Cash Management 117      

6.14

Information Regarding the Collateral 119      

6.15

Physical Inventories 119      

6.16

Environmental Laws 120      

6.17

Further Assurances 120      

6.18

Compliance with Terms of Leaseholds 121      

6.19

Material Contracts 121      

6.20

Designation of Senior Debt 121      

6.21

Credit Card Processors 121      

6.22

Retention of Consultants; Communication with Accountants and Other Financial
Advisors 122      

6.23

Performance within Budget 123      

6.24

Permitted Sales Process; Agency Agreement 123      

6.25

Additional Bankruptcy Related Affirmative Covenants 125      

6.26

Leases 125      

6.27

Financing Orders 125      

Article VII NEGATIVE COVENANTS

125      

7.01

Liens 126      

7.02

Investments 126

 

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

  Page

7.03

Indebtedness; Disqualified Stock 126      

7.04

Fundamental Changes 126      

7.05

Dispositions 126      

7.06

Restricted Payments 126      

7.07

Prepayments of Indebtedness and Payments of Specified Subordinated Indebtedness
126

 

   

7.08

Change in Nature of Business 126      

7.09

Transactions with Affiliates 126      

7.10

Burdensome Agreements 127      

7.11

Use of Proceeds 127      

7.12

Amendment of Material Documents 127       

7.13

Fiscal Year 128      

7.14

Deposit Accounts; Credit Card Processors 128      

7.15

Reserved 128       

7.16

Designation of Senior Debt 128      

7.17

Reclamation Claims 128      

7.18

Bankruptcy Related Negative Covenants 128      

7.19

Professional Fee Escrow Account 129       

Article VIII EVENTS OF DEFAULT AND REMEDIES

129      

8.01

Events of Default 129       

8.02

Remedies Upon Event of Default 135      

8.03

Application of Funds 135      

Article IX THE AGENT

138      

9.01

Appointment and Authority 138      

9.02

Rights as a Lender 138      

9.03

Exculpatory Provisions 138      

9.04

Reliance by the Agent and the Term Agent 139      

9.05

Delegation of Duties 140      

9.06

Resignation of Agent 140      

9.07

Non-Reliance on Agent or Term Agent and Other Lenders 141      

9.08

Reserved 141      

9.09

Reserved 141      

9.10

Collateral and Guaranty Matters  142

 

 

 
 

--------------------------------------------------------------------------------

 

  

Table of Contents

 

 

  Page

9.11

Notice of Transfer 142      

9.12

Reports and Financial Statements 142      

9.13

Agency for Perfection 143      

9.14

Indemnification of Agent and Term Agent 143      

9.15

Relation among Lenders 144      

9.16

Defaulting Lender 144      

Article X MISCELLANEOUS

 147      

10.01

Amendments, Etc 147      

10.02

Notices; Effectiveness; Electronic Communications 149      

10.03

No Waiver; Cumulative Remedies 151      

10.04

Expenses; Indemnity; Damage Waiver 151      

10.05

Payments Set Aside 153      

10.06

Successors and Assigns 153      

10.07

Treatment of Certain Information; Confidentiality 158      

10.08

Right of Setoff 159      

10.09

Interest Rate Limitation 159      

10.10

Counterparts; Integration; Effectiveness 159      

10.11

Survival 160      

10.12

Severability 160      

10.13

Replacement of Lenders 160      

10.14

Governing Law; Jurisdiction; Etc 161      

10.15

Waiver of Jury Trial 162      

10.16

No Advisory or Fiduciary Responsibility 162      

10.17

USA PATRIOT Act Notice 163      

10.18

Foreign Asset Control Regulations 163      

10.19

Time of the Essence 164      

10.20

Designation of Senior Debt 164      

10.21

Press Releases 164      

10.22

Additional Waivers 164      

10.23

No Strict Construction 166      

10.24

Attachments 166      

10.25

Keepwell  166       10.26 Conflict  166

 

 

 
 

--------------------------------------------------------------------------------

 

           

SCHEDULES

     

1.01

Borrowers

1.02

Guarantors

1.03

Interlender Provisions

1.04

Rollover Letters of Credit

1.05

Block Relief Amount

2.01

Commitments and Applicable Percentages

5.01

Loan Parties; Organizational Information

5.06

Litigation

5.08(b)(1)

Owned Real Estate

5.08(b)(2)

Leased Real Estate

5.09

Environmental Matters

5.10

Insurance

5.11

Federal, State and Other Material Tax Returns and Reports

5.13

Subsidiaries; Equity Interests

5.17

Intellectual Property Matters

5.18

Labor Matters

5.21(a)

DDAs

5.21(b)

Credit Card Arrangements

5.24

Material Contracts

6.02

Financial and Collateral Reporting

7.01

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

7.09

Affiliate Transactions

10.02

Agent’s Office; Certain Addresses for Notices    

EXHIBITS

     

 

Form of    

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Revolving Note

C-2

Swing Line Note

C-3

Term Note

D

Compliance Certificate

E

Assignment and Assumption

F

Borrowing Base Certificate

G

Credit Card Notification

H

DDA Notification

I

Cash Management Order

J

Interim Financing Order

 

 

 
 

--------------------------------------------------------------------------------

 

   

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

This DEBTOR-IN-POSSESSION CREDIT AGREEMENT (“Agreement”) is entered into as of
February 3, 2016, among HANCOCK FABRICS, INC., a Delaware corporation, as debtor
and debtor-in-possession (the “Lead Borrower”), the Persons named on Schedule
1.01 hereto (collectively, together with the Lead Borrower, the “Borrowers”),
the Persons named on Schedule 1.02 hereto (collectively, the “Guarantors”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and
Swing Line Lender, and GACP Finance Co., LLC, as Term Agent.

 

On February 2, 2016 (the “Petition Date”), the Lead Borrower and the other Loan
Parties commenced cases under Chapter 11 of the Bankruptcy Code, 11 U.S.C. 101
et seq. (the “Bankruptcy Code”), case number(s) 16-10296, 16-10297, 16-10298,
16-10299, 16-10300, 16-10301, 16-1032 (collectively, the “Chapter 11 Case”) by
filing voluntary petitions for relief under Chapter 11 with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). The Lead
Borrower and the other Loan Parties continue to operate their businesses and
manage their properties as debtors and debtors-in-possession pursuant to
Sections 1107(a) and 1108 of the Bankruptcy Code.

 

The Borrowers have requested, and the Agent and the Lenders have agreed, upon
the terms and conditions set forth in this Agreement, to make available to the
Borrowers a senior secured credit facility in an aggregate principal amount not
to exceed $100,000,000 in order to (a) repay the Pre-Petition Obligations as
provided herein, (b) fund the Chapter 11 Case in accordance with the Approved
Budget and as provided herein (subject to the Permitted Variance), (c) make
certain other payments on the Closing Date as more fully provided in this
Agreement, and (d) provide working capital for the Borrowers and the other Loan
Parties during the pendency of the Chapter 11 Case in accordance with the
Approved Budget and as provided herein (subject to the Permitted Variance).

 

The Borrowers and the other Loan Parties desire to secure the Obligations under
the Loan Documents by granting to the Agent, on behalf of itself and the other
Credit Parties, a security interest in and liens upon substantially all of their
assets, whether now existing or hereafter acquired, in each instance as more
fully set forth in the Loan Documents and in the Interim Financing Order (or the
Final Financing Order when applicable).

 

All Obligations of the Loan Parties to the Agent and the Lenders hereunder and
under the other Loan Documents shall be full recourse to each of the Loan
Parties, secured by the Agent’s security interest in and liens on all or
substantially all of the assets of the Loan Parties included in the Collateral
and entitled to super-priority administrative claim status under the Bankruptcy
Code as provided herein and in the Financing Orders.

 

 

 
 

--------------------------------------------------------------------------------

 

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC) that (a) is
issued by a common carrier which (i) is not an Affiliate of the Approved Foreign
Vendor or any Loan Party and (ii) is in actual possession of such Inventory, (b)
is issued to the order of a Loan Party or, if so requested by the Agent in its
Permitted Discretion, to the order of the Agent, (c) names the Agent as a notify
party and bears a conspicuous notation on its face of the Agent’s security
interest therein, (d) is not subject to any Lien (other than in favor of the
Agent), and (e) is on terms otherwise reasonably acceptable to the Agent.

 

“Accommodation Payment” as defined in Section 10.22(d).

 

“Account” means “accounts” as defined in the UCC and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a Controlling interest in the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit, division or line of
business of another Person, (c) any merger, amalgamation or consolidation of
such Person with any other Person or other transaction or series of transactions
resulting in the acquisition of all or substantially all of the assets, or of
any business unit, division or line of business of another Person, or a
Controlling interest in the Equity Interests, of any Person or of any business
unit of any Person, or (d) any acquisition of any Store locations of any Person,
in each case in any transaction or group of transactions which are part of a
common plan.

 

“Act” shall have the meaning provided in Section 10.17.

 

“Adjusted LIBO Rate” means:

 

(a)     for any Interest Period with respect to any LIBO Borrowing, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

(b)     for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.

 

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

 

“Adjusted Revolving Borrowing Base” means the Revolving Borrowing Base, without
giving effect to the Availability Block and the Term Loan Push Down Reserve.

 

“Administrative Agent” means Wells Fargo in its capacity as Administrative Agent
under any of the Loan Documents, or any successor thereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to any Person, (a) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (b) any director, officer,
managing member, partner, trustee, or beneficiary of that Person, (c) any other
Person directly or indirectly holding ten percent (10%) or more of any class of
the Equity Interests of that Person, and (d) any other Person ten percent (10%)
or more of any class of whose Equity Interests is held directly or indirectly by
that Person.

 

“Agency Agreement” means that certain Agency Agreement entered into by and
between the Lead Borrower and Great American Group, LLC, with respect to the
“going out of business” sales with respect to 185 stores dated as of January 26,
2016, as amended or modified with the prior written consent of the Agent after
consultation with the Term Agent.

 

“Agent” means Wells Fargo in its capacity as Administrative Agent and Collateral
Agent under any of the Loan Documents, or any successor thereto, in such
capacities.

 

“Agent Parties” shall have the meaning specified in Section 10.02(c).

 

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Lead Borrower and the Lenders.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders. As of the Closing Date, the Aggregate Revolving Commitments
are $80,000,000.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

“Applicable Commitment Fee Percentage” means one half of one percent (0.50%).

 

“Applicable Lenders” means the Required Lenders, the Required Revolving Lenders,
the Required Term Lenders, all affected Lenders, or all Lenders, as the context
may require.

 

“Applicable Margin” means:

 

Applicable Margin for Base Rate Loans

Letter of Credit Fee

 

1.50%

2.50%

 

  

“Applicable Percentage” means, in each case as the context requires, (a) with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Aggregate Revolving Commitments represented by such
Lender’s Commitment at such time, (b) with respect to any Term Lender at any
time, the portion of the Term Loan represented by the outstanding principal
balance of such Term Lender’s Term Loan at such time, or (c) with respect to all
Lenders at any time, the percentage of the sum of the Aggregate Revolving
Commitments represented by the sum of such Lender’s Revolving Commitment and the
outstanding principal balance of such Lender’s Term Loan at such time, in each
case as the context provides. If the commitment of each Lender to make Loans and
the obligation of the Issuing Bank to make L/C Credit Extensions have been
terminated pursuant to Section 2.06 or Section 8.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Lender shall be determined based on the Applicable Percentage of such
Revolving Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Appraisal Percentage” means ninety percent (90%).

 

“Appraised Value” means, with respect to Eligible Inventory, Eligible Domestic
In-Transit Inventory and Eligible Foreign In-Transit Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory, Eligible Domestic In-Transit Inventory or
Eligible Foreign In-Transit Inventory, as applicable, as set forth in the
inventory stock ledger of the Borrowers, which value shall be determined from
time to time by the most recent appraisal undertaken by an independent appraiser
engaged by the Agent, which appraisal is in form and substance reasonably
satisfactory to the Agent.

 

“Approved Budget” shall mean the debtor-in-possession thirteen (13) week budget
prepared by the Lead Borrower and furnished to the Agent and the Term Agent on
or before the Closing Date, as the same may or shall, as applicable, be updated,
modified and/or supplemented thereafter from time to time as provided in Section
6.01(f) which budget shall include a weekly cash budget, including information
on a line item basis as to (w) projected Inventory amounts, (x) projected cash
receipts, (y) projected disbursements (including ordinary course operating
expenses, bankruptcy-related expenses (including professional fees and
expenses), capital expenditures, asset sales and fees and expenses of the Agent,
the Term Agent and the Lenders (including counsel therefor) and any other fees
and expenses relating to the Loan Documents), and (z) a calculation of
Availability.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

“Approved Budget Variance Report” shall mean a weekly report provided by the
Lead Borrower to the Agent and Term Agent in accordance with Section 6.01(f):
(i) showing by line item actual receipts for both inventory and revenues, actual
disbursement amounts, cash on hand, actual invoiced and unpaid professional fees
(other than counsel for the Agent, the Term Agent and the Lenders) and
Availability as of Sunday of each week on a cumulative basis from the Petition
Date until the fourth week after the Petition Date and then on a rolling four
(4) week basis at all times thereafter, noting therein all variances, on a
line-item basis, from amounts set forth for such period in the Approved Budget,
and shall include or be accompanied by explanations for all material variances,
and (ii) certified by a Responsible Officer of the Lead Borrower.

 

“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in any
country acceptable to the Agent in its Permitted Discretion, (b) has received
timely payment or performance of all obligations owed to it by the Loan Parties,
(c) has not asserted and has no right to assert any reclamation, repossession,
diversion, stoppage in transit, Lien or title retention rights in respect of
such Inventory, and (d), if so requested by the Agent, has entered into and is
in full compliance with the terms of a Foreign Vendor Agreement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

 

“Approved Liquidator” shall mean a professional liquidator, broker or other
advisor acceptable to the Agent it being agreed that each of the professional
liquidators contacted in connection with the Initial Store Closings are
acceptable to Agent.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Agent, in substantially the
form of Exhibit E or any other form approved by the Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the Fiscal Year ended January 25,
2014, and the related consolidated statements of income or operations,
Shareholders’ Equity and cash flows for such Fiscal Year of the Lead Borrower
and its Subsidiaries, including the notes thereto.

 

“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of:

 

(a)     the Revolving Loan Cap

 

minus

 

(b)     the Total Revolving Outstandings.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Agent that all accounts
payable are being paid within stated invoice terms or as permitted in the
ordinary course of Borrowers’ business consistent with past practices (absent
which the Agent may establish a Reserve therefor).

 

“Availability Block” means the greater of (a) ten percent (10%) of the Adjusted
Revolving Borrowing Base and (b) $7,500,000.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Lender to make Committed
Revolving Loans and of the obligation of the Issuing Bank to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Agent from time to time determines in
its Permitted Discretion as being appropriate (i) to reflect the impediments to
the Agent’s ability to realize upon the Collateral, (ii) to reflect claims and
liabilities that the Agent determines will need to be satisfied in connection
with the realization upon the Collateral, including without limitation, amounts
entitled to priority under Section 503(b) of the Bankruptcy Code, as reasonably
determined by the Agent, (iii) to reflect criteria, events, conditions,
contingencies or risks which adversely affect any component of the Borrowing
Base, or the assets, business, financial performance or financial condition of
any Loan Party, or (iv) to reflect that a Default or an Event of Default then
exists. Without limiting the generality of the foregoing, Availability Reserves
may include, in the Agent’s Permitted Discretion, (but are not limited to)
reserves based on: (A) rent to the extent claims in respect thereof may have
priority over the interests of the Agent in the Collateral; (B) customs duties,
and other costs to release Inventory which is being imported into the United
States; (C) outstanding Taxes and other governmental charges, including, without
limitation, ad valorem, real estate, personal property, sales, claims of the
PBGC and other Taxes which may have priority over the interests of the Agent in
the Collateral; (D) salaries, wages and benefits due to employees of any
Borrower; (E) Customer Credit Liabilities; (F) Customer Deposits; (G) reserves
for reasonably anticipated changes in the Appraised Value of Eligible Inventory
between appraisals; (H) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the interests of the Agent in the
Collateral; (I) amounts due to vendors on account of consigned goods or on
account of purchase money or “floor plan financing” payables; (J) royalties
payable in respect of licensed merchandise; (K) Cash Management Reserves; (L)
Bank Product Reserves; (M) Realty Reserves; (N) the Carve-Out Reserve; and (O)
Consultant Fee Reserve.

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

“Average Daily Availability” means, as of any date of determination, the average
daily Availability for the immediately preceding calendar month.

 

“Baldwyn Real Estate” shall mean the Real Estate of Lead Borrower located at One
Fashion Way, Baldwyn, Mississippi.

 

“Bank Products” means any services of facilities provided to any Loan Party by
the Agent, any Revolving Lender or any of their respective Affiliates or
branches (but excluding Cash Management Services) including, without limitation,
on account of (a) Swap Contracts, (b) merchant services constituting a line of
credit, (c) leasing, (d) Factored Receivables, (e) credit or debit cards, (f)
purchase cards, and (g) supply chain finance services including, without
limitation, trade payable services and supplier accounts receivable purchases.

 

“Bank Product Reserves” means such reserves as the Agent from time to time
determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

 

“Bankruptcy Code” has the meaning specified in the Recitals hereto.

 

“Bankruptcy Court” has the meaning specified in the Recitals hereto.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate for an Interest
Period of three (3) months plus one percent (1.00%), or (c) the rate of interest
in effect for such day as publicly announced from time to time by Wells Fargo as
its “prime rate.” The “prime rate” is a rate set by Wells Fargo based upon
various factors including Wells Fargo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Wells Fargo shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Bidding Procedures Motion” has the meaning provided in Section 6.25(a)(i).

 

“Bidding Procedures Order” has the meaning provided in Section 6.25(b).

 

“Block Relief Amount” means the dollar amount for the then applicable week as
set forth on Schedule 1.05 annexed hereto.

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

“Blocked Account” has the meaning provided in Section 6.13(a)(ii).

 

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Agent, establishing control (as defined in the UCC) of such account by the Agent
and whereby the bank maintaining such account agrees to comply only with the
instructions originated by the Agent without the further consent of any Loan
Party.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or the
Term Borrowing, as the context may require.

 

“Borrowing Base” means each of the Revolving Borrowing Base and the Term Loan
Borrowing Base.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the Agent to
reflect the components of and reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete by a Responsible Officer of the Lead Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Agent and the Term Agent.

 

“Business” means a retailer of fashion and home decorating textiles, crafts,
sewing accessories, needlecraft supplies and sewing machines.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBO Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Carve-Out” means, collectively, the sum of (i) all fees required to be paid to
the Clerk of the Bankruptcy Court and to the Office of the United States Trustee
pursuant to 28 U.S.C. §1930(a) and Section 3717 of title 31 of the United States
Code, plus (ii) the aggregate amount of unpaid fees and expenses of the Debtors’
and Statutory Committee’s professionals, in each case retained in the Chapter 11
Case by final order of the Bankruptcy Court (which order has not been reversed,
vacated or stayed unless such stay is no longer effective) under Sections 327(a)
or 1103(a) of the Bankruptcy Code, to the extent such fees and expenses are (A)
allowed and payable pursuant to an order of the Bankruptcy Court (which order
has not been reversed, vacated or stayed), (B) incurred prior to the delivery of
a Carve-Out Trigger Notice, and (C) limited to the amounts set forth in the
Approved Budget as of any applicable date of determination, to the extent such
amounts have been funded into the Professional Fee Escrow Account prior to the
delivery of the Carve-Out Trigger Notice, plus (iii) $100,000 for fees, costs
and expenses of such professionals from and after the delivery of a Carve-Out
Trigger Notice (the “Post Trigger Notice Carve Out Amount”), plus (iv) the
Success Fee.

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

“Carve-Out Reserve” means the amount set forth in clause (iii) of the definition
of Carve-Out plus the Success Fee (in an amount determined by the Agent in its
Permitted Discretion).

 

“Carve-Out Trigger Notice” means a written notice by the Agent to lead counsel
for the Loan Parties, any Statutory Committee and the U.S. Trustee following the
occurrence of an Event of Default, expressly stating that no additional
Committed Revolving Loans may be requested to fund the Carve-Out.

 

“Case Professionals” means the Loan Parties’ and any Statutory Committee’s
professionals, retained by either of them by final order of the Bankruptcy Court
(which order has not been reversed, vacated or stayed unless such stay is no
longer effective) under Sections 327 or 1103(a) of the Bankruptcy Code.

 

“Cash Collateral Account” means a blocked, non-interest bearing account
established by one or more of the Loan Parties with Wells Fargo, and under the
sole and exclusive dominion and control of the Agent, in which deposits are
required to be made in accordance with Section 2.03(k) or Section 8.02(c).

 

“Cash Collateralize” has the meaning specified in Section 2.03(k). Derivatives
of such term have corresponding meanings.

 

“Cash Management Order” means the order of the Bankruptcy Court entered in the
Chapter 11 Case, together with all extensions, modifications and amendments that
are in form and substance acceptable to the Agent after consultation with the
Term Agent in its Permitted Discretion, which, among other matters, authorizes
the Loan Parties to use their cash management system, substantially in the form
of Exhibit I or another form satisfactory to the Agent.

 

“Cash Management Reserves” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by the Agent, any Revolving Lender or any of their
respective Affiliates or branches in respect of (a) ACH transactions, (b)
controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, and (c) credit card processing services.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for the purposes of this Agreement: (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)     (x) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than fifty percent (50%) of the economic interests of the
Lead Borrower or of the Equity Interests of the Lead Borrower entitled to vote
for members of the board of directors or equivalent governing body of the Lead
Borrower on a fully-diluted basis (and taking into account all such Equity
Interests that such “person” or “group” has the right to acquire pursuant to any
option right) and (y) such event shall result in a such person or group
affecting a change in the governance or management of the Company that is
adverse to the interests of the Lenders as determined by the Agent in its
Permitted Discretion; or

 

(b)     during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Lead Borrower cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

(c)     the Lead Borrower fails at any time to own, directly or indirectly, one
hundred percent (100%) of the Equity Interests of each other Loan Party free and
clear of all Liens (other than the Liens permitted pursuant to clause (p) of the
definition of Permitted Encumbrances and Liens in favor of the Agent), except
where such failure is as a result of a transaction expressly permitted by the
Loan Documents.

 

“Chapter 11 Case” has the meaning specified in the Recitals hereto.

 

“Closing Date” means the first date all the conditions precedent in Sections
4.01 and 4.02 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” and “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Agent, provided that “Collateral” shall not include any Excluded
Property.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, and (b) any landlord of Real Estate leased by any Loan
Party with respect to the applicable Collateral.

 

“Collateral Agent” means Wells Fargo, acting in such capacity for its own
benefit and the ratable benefit of the other Credit Parties, or any successor
thereto.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the Issuing Bank.

 

“Commitment” means, as to each Lender, such Lender’s Revolving Commitment or
Term Commitment, as applicable.

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing
AND/OR Term Borrowing, (b) a conversion of Committed Revolving Loans and/or Term
Loans, from one Type to the other, or (c) a continuation of LIBO Rate Loans,
pursuant to Section 2.02, which, if in writing, shall be substantially in the
form of Exhibit A.

 

“Committed Revolving Loan” has the meaning specified in Section 2.01.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning provided in Section 6.13(d).

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of ten (10) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consultant Fee Reserve” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated fees and expenses due to the Great American Group, LLC
pursuant to the Initial Store Closing Agreement.

 

“Consultants” means the Financial Consultant, Sale Consultant and Real Estate
Consultant, as applicable.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices known to the Agent, which practices are in
effect on the Closing Date as such calculated cost is determined from invoices
received by the Borrowers, the Borrowers’ purchase journals or the Borrowers’
stock ledger. “Cost” includes inventory capitalization costs for imports, but
does not include other inventory capitalization costs or other non purchase
price charges (such as freight) used in the Borrowers’ calculation of cost of
goods sold.

 

 

 
-12-

--------------------------------------------------------------------------------

 

 

“Credit Card Advance Rate” means ninety percent (90%).

 

“Credit Card Issuer” shall mean any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by the Agent.

 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

 

“Credit Card Receivables” means collectively, (a) all present and future rights
of any Borrower or Guarantor to payment from any Credit Card Issuer or Credit
Card Processor arising from sales of goods or rendition of services to customers
who have purchased such goods or services using a credit card or debit card and
(b) all present and future rights of any Borrower or Guarantor to payment from
any Credit Card Issuer or Credit Card Processor in connection with the sale or
transfer of Accounts arising pursuant to the sale of goods or rendition of
services to customers who have purchased such goods or services using a credit
card or a debit card, including, but not limited to, all amounts at any time due
or to become due from any Credit Card Issuer or Credit Card Processor under the
credit card agreements.

 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) the Term Agent, (iv) each Issuing Bank,
(v) each beneficiary of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (vi) any other Person to whom Obligations under
this Agreement and other Loan Documents are owing, and (vii) the successors and
permitted assigns of each of the foregoing, and (b) collectively, all of the
foregoing.

 

 

 
-13-

--------------------------------------------------------------------------------

 

 

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Agent, the Term Agent and their
respective Affiliates in connection with this Agreement and the other Loan
Documents, including without limitation (i) the reasonable fees, charges and
disbursements of (A) counsel for the Agent, (B) counsel for the Term Agent, (C)
outside consultants for the Agent, (D) appraisers, (E) commercial finance
examinations, and (F) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the preparation, negotiation, administration, management, execution
and delivery of this Agreement and the other Loan Documents, instruments and
agreements executed and delivered in connection therewith, or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral, or (D) any workout, restructuring or negotiations in respect of any
Obligations; (b) with respect to the Issuing Bank, and its Affiliates, all
reasonable out-of-pocket expenses incurred in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder; (c) all customary fees and charges (as adjusted from time to
time) of the Agent and the Term Agent with respect to the disbursement of funds
(or the receipt of funds) to or for the account of Loan Parties (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith; and (d) all reasonable out-of-pocket expenses
incurred by the Credit Parties who are not the Agent, the Term Agent, the
Issuing Bank or any Affiliate of any of them, after the occurrence and during
the continuance of an Event of Default, provided that such Credit Parties shall
be entitled to reimbursement for no more than one counsel representing all such
Credit Parties (absent a conflict of interest in which case such Credit Parties
may engage and be reimbursed for additional counsel).

 

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, (b) outstanding merchandise credits of the Borrowers, and (c)
liabilities in connection with frequent shopping programs of the Borrowers.

 

“Customer Deposits” means at any time, the aggregate amount at such time of (a)
deposits made by customers with respect to the purchase of goods or the
performance of services and (b) layaway obligations of the Borrowers.

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Borrower, a customs broker, freight
forwarder, consolidator or carrier, and the Agent, in which the customs broker,
freight forwarder, consolidator or carrier acknowledges that it has control over
and holds the documents evidencing ownership of the subject Inventory for the
benefit of the Agent and agrees, upon notice from the Agent, to hold and dispose
of the subject Inventory solely as directed by the Agent.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent, the Term Agent and the
Lenders shall have no duty to inquire as to the source of the amounts on deposit
in any DDA.

 

“DDA Notification” has the meaning provided therefor in Section 6.13(b).

 

“Debtor Relief Laws” means each of (a) the Bankruptcy Code and (b) all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

 

 
-14-

--------------------------------------------------------------------------------

 

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and the Term Loan, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Margin applicable to Base Rate Loans, plus (iii) two
percent (2%) per annum; provided, however, that with respect to a LIBO Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus two
percent (2%) per annum, (b) when used with respect to Letter of Credit Fees, a
rate equal to the rate otherwise applicable thereto plus two percent (2%) per
annum, and (c) when used with respect to the Term Loan, an interest rate equal
to the Term Loan Interest Rate plus two percent (2%) per annum.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed to fund any
amounts required to be funded by it under this Agreement on the date that it is
required to do so under this Agreement (including the failure to make available
to the Agent amounts required pursuant to Section 2.14 or to make a required
payment in connection with a payment made by the Issuing Bank pursuant to a
Letter of Credit), (b) notified the Borrowers, the Agent, or any other Revolving
Lender in writing that it does not intend to comply with all or any portion of
its funding obligations under this Agreement, (c) has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements generally (as reasonably determined by
the Agent) under which it has committed to extend credit, (d) failed, within one
(1) Business Day after written request by the Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund any
amounts required to be funded by it under this Agreement, (e) otherwise failed
to pay over to the Agent or any other Revolving Lender any other amount required
to be paid by it under this Agreement on the date that it is required to do so
under this Agreement, or (f) (i) becomes or is insolvent or has a parent company
that has become or is insolvent or (ii) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, or custodian
or appointed for it, or has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee, or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

 

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Committed Revolving Loans that are Base Rate
Loans (inclusive of the Applicable Margin applicable thereto).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) (whether in one
transaction or in a series of transactions) of any property (including, without
limitation, any Equity Interests) by any Person (or the granting of any option
or other right to do any of the foregoing), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

 

 

 
-15-

--------------------------------------------------------------------------------

 

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is one hundred and
eighty (180) days after the date on which the Loans mature; provided, however,
that (i) only the portion of such Equity Interests which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock and (ii) with respect to any Equity Interests issued to any
employee or to any plan for the benefit of employees of the Lead Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Lead Borrower or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic In-Transit Inventory” means Inventory of a Borrower which is in the
possession of a common carrier and is in transit from a location inside of the
continental United States to either (i) a location of a Borrower that is within
the continental United States, or (ii) another location within the continental
United States subject to arrangements that comply with the applicable
requirements of this Agreement.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

 

“Elavon” means Elavon, Inc. (formerly Nova Information Systems, Inc.), as
processor under the Elavon Processor Agreement.

 

 

 
-16-

--------------------------------------------------------------------------------

 

 

“Elavon Deposit Account” means that certain deposit account maintained with
Bancorp South Bank, with account number ending in -2803 in the name of Lead
Borrower, or any replacement account therefor expressly agreed to in advance in
writing by the Agent, which replacement account shall be a Blocked Account.

 

“Elavon Member” means, as of the date hereof, U.S. Bank, National Association,
in its capacity as “Member” under the Elavon Processor Agreement and any
replacement “Member” thereunder.

 

“Elavon Processor Agreement” means that certain Payment Device Processing
Agreement, dated as of January 6, 2012, among Lead Borrower, Elavon, as
processor, and Elavon Member, together with all other agreements, documents and
instruments now or at any time hereafter executed and/or delivered in connection
therewith.

 

“Elavon Reserve Account” means that “Reserve Account” identified in the Elavon
Processor Agreement as in effect on the date hereof.

 

“Eligible Assignee” means (a) a Credit Party or any of its branches or
Controlled Affiliates; (b) in the case of an assignment of (i) a Revolving
Commitment, a bank, insurance company, or company engaged in the business of
making commercial loans, which Person, together with its Affiliates, has a
combined capital and surplus in excess of $250,000,000 or (ii) Term Loans or
Term Commitments, a bank, insurance company, or company engaged in the business
of making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of business; (c) an Approved Fund;
(d) any Person to whom a Credit Party assigns its rights and obligations under
this Agreement as part of an assignment and transfer of such Credit Party’s
rights in and to a material portion of such Credit Party’s portfolio of credit
facilities, and (e) any other Person (other than a natural person) approved by
(i) in the case of an assignment of a Revolving Commitment, the Agent, the
Issuing Bank and the Swing Line Lender and (ii) subject to the Interlender
Provisions, in the case of an assignment of a portion of the Term Loan, the
Agent and the Term Agent; provided, that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Loan Party or any of the Loan Parties’
branches, Affiliates or Subsidiaries.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a Credit Card Issuer
or Credit Card Processor, and in each case originated in the ordinary course of
business of such Borrower or in connection with sales to consumers as part of
the Initial Store Closing, and (ii) in each case is acceptable to the Agent in
its Permitted Discretion based on, and is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to, any of clauses (a) through (j)
below. Without limiting the foregoing, to qualify as an Eligible Credit Card
Receivable, such Credit Card Receivable shall indicate no Person other than a
Borrower as payee or remittance party. In determining the amount to be so
included, the face amount of a Credit Card Receivable shall be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms of
any agreement or understanding (written or oral)) and (ii) the aggregate amount
of all cash received in respect of such Credit Card Receivable but not yet
applied by the Loan Parties to reduce the amount of such Credit Card Receivable.
Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this Section will not be deemed ineligible solely by
virtue of the agreements with respect thereto having been entered into by any
Guarantor, for the benefit of Borrowers. Except as otherwise agreed by the
Agent, any Credit Card Receivable included within any of the following
categories shall not constitute an Eligible Credit Card Receivable:

 

 

 
-17-

--------------------------------------------------------------------------------

 

 

(a)     Credit Card Receivables that do not arise from the actual and bona fide
sale and delivery of goods or rendition of services by such Borrower in the
ordinary course of the business of such Borrower which transactions are
completed in accordance with the terms and provisions contained in any
agreements binding on such Borrower or the other party or parties related
thereto;

 

(b)     Credit Card Receivables that have been outstanding for more than five
(5) Business Days from the date of sale;

 

(c)     Credit Card Receivables (i) that are not subject to a perfected first
priority security interest in favor of the Agent, or (ii) with respect to which
a Borrower does not have good, valid and marketable title thereto, free and
clear of any Lien (other than (x) Liens granted to the Agent pursuant to the
Security Documents, (y) Liens permitted pursuant to clauses (p) and (s) of the
definition of Permitted Encumbrances, and (z) Liens with respect to which the
Agent has implemented Reserves in its Permitted Discretion);

 

(d)     Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

 

(e)     Credit Card Receivables as to which the Credit Card Issuer or Credit
Card Processor has the right under certain circumstances to require a Loan Party
to repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;

 

(f)     Credit Card Receivables due from a Credit Card Issuer or Credit Card
Processor of the applicable credit card which is the subject of a proceeding
under any Debtor Relief Law;

 

(g)     Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;

 

(h)     Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

 

 

 
-18-

--------------------------------------------------------------------------------

 

 

(i)     Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the Agent, and to the extent necessary or appropriate, endorsed to
the Agent; or

 

(j)     Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine in its Permitted Discretion.

 

“Eligible Domestic In-Transit Inventory” means, as of any date of determination
thereof, without duplication of other Eligible Inventory, Domestic In-Transit
Inventory:

 

(a)     which has been shipped from a domestic location for receipt by a
Borrower, but which has not yet been delivered to such Borrower, which Domestic
In-Transit Inventory has been in transit for ten (10) calendar days or less from
the date of shipment of such Inventory;

 

(b)     for which the purchase order is in the name of a Borrower and title and
risk of loss has passed to such Borrower;

 

(c)     which is insured to the reasonable satisfaction of the Agent (including,
without limitation, marine cargo insurance);

 

(d)     for which payment of the purchase price has been made by the Borrower in
cash in advance; and

 

(e)     which otherwise would constitute Eligible Inventory;

 

provided, that the Agent may, in its Permitted Discretion, exclude any
particular Inventory from the definition of “Eligible Domestic In-Transit
Inventory” in the event the Agent determines that such Inventory is subject to
any Person’s right of reclamation, repudiation or stoppage in transit or any
event has occurred or is reasonably anticipated by the Agent to arise which may
otherwise adversely impact the ability of the Agent to realize upon such
Inventory.

 

“Eligible Foreign In-Transit Inventory” means, as of any date of determination
thereof, without duplication of other Eligible Inventory, Foreign In-Transit
Inventory:

 

(a)     which has been shipped from a foreign location for receipt by a
Borrower, but which has not yet been delivered to such Borrower, which Foreign
In-Transit Inventory has been in transit for sixty (60) days or less from the
date of shipment of such Inventory;

 

(b)     for which the purchase order is in the name of a Borrower and title and
risk of loss has passed to such Borrower;

 

(c)     for which an Acceptable Document of Title has been issued, and in each
case as to which the Agent has control (as defined in the UCC) over the
documents of title which evidence ownership of the subject Inventory pursuant to
a Customs Broker/Carrier Agreement;

 

 

 
-19-

--------------------------------------------------------------------------------

 

 

(d)     which is insured to the reasonable satisfaction of the Agent (including,
without limitation, marine cargo insurance);

 

(e)     the Foreign Vendor with respect to such Foreign In-Transit Inventory is
an Approved Foreign Vendor;

 

(f)     for which payment of the purchase price has been made by the Borrower or
the purchase price is supported by a Commercial Letter of Credit; and

 

(g)     which otherwise would constitute Eligible Inventory;

 

provided, that the Agent may, in its Permitted Discretion, exclude any
particular Inventory from the definition of “Eligible Foreign In-Transit
Inventory” in the event the Agent determines that such Inventory is subject to
any Person’s right of reclamation, repudiation or stoppage in transit or any
event has occurred or is reasonably anticipated by the Agent to arise which may
otherwise adversely impact the ability of the Agent to realize upon such
Inventory.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible Domestic In-Transit Inventory, Eligible Foreign
In-Transit Inventory, and (ii) items of Inventory of a Borrower that are
finished goods, merchantable and readily saleable to the public in the ordinary
course of the Borrowers’ business and deemed by the Agent in its Permitted
Discretion to be eligible for inclusion in the calculation of the Borrowing
Base, in each case that, except as otherwise agreed by the Agent, (A) complies
with each of the representations and warranties respecting Inventory made by the
Borrowers in the Loan Documents, and (B) is not excluded as ineligible by virtue
of one or more of the criteria set forth below. Except as otherwise agreed by
the Agent, in its discretion, the following items of Inventory shall not be
included in Eligible Inventory:

 

(a)     Inventory that is not solely owned by a Borrower or a Borrower does not
have good and valid title thereto;

 

(b)     Inventory that is leased by or is on consignment to a Borrower or which
is consigned by a Borrower to a Person which is not a Loan Party, including
without limitation consigned patterns;

 

(c)     Inventory (other than Eligible Foreign In-Transit Inventory) that is not
located in the United States of America (excluding territories or possessions of
the United States);

 

(d)     Inventory (other than Eligible Domestic In-Transit Inventory and
Eligible Foreign In-Transit Inventory) that is not located at a location that is
owned or leased by a Borrower, except (i) Inventory in transit for 7 days or
less between such owned or leased locations or locations which meet the criteria
set forth in clause (ii) below, or (ii) to the extent that the Borrowers have
furnished the Agent with (A) any UCC financing statements or other documents
that the Agent may reasonably determine to be necessary to perfect its security
interest in such Inventory at such location, and (B) a Collateral Access
Agreement executed by the Person owning any such location on terms reasonably
acceptable to the Agent;

 

 

 
-20-

--------------------------------------------------------------------------------

 

 

(e)     Inventory that is located: (i) in a warehouse or distribution center
leased by a Borrower unless the applicable lessor has delivered to the Agent a
Collateral Access Agreement or the Agent has implemented Reserves for such
location in its Permitted Discretion, or (ii) at any leased location in a
Landlord Lien State unless the applicable lessor has delivered to the Agent a
Collateral Access Agreement or the Agent has implemented Reserves for such
location;

 

(f)     Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work in process, remnants,
raw materials, or that constitute samples, spare parts, promotional, marketing,
labels, bags and other packaging and shipping materials or supplies used or
consumed in a Borrower’s business, (iv) has been packed away for sale in the
subsequent season; (v) not in compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

 

(g)     Inventory that is not subject to a perfected first priority security
interest in favor of the Agent;

 

(h)     Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

(i)     Inventory that has been sold but not yet delivered or as to which a
Borrower has accepted a deposit; or

 

(k)     Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Borrower
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement unless the Agent has implemented a Reserve in its Permitted
Discretion with respect thereto.

 

“Eligible Real Estate” means Real Estate deemed by the Agent in its Permitted
Discretion to be eligible for inclusion in the calculation of the Revolving
Borrowing Base and Term Loan Borrowing Base and which, except as otherwise
agreed by Agent, in its Permitted Discretion, satisfies all of the following
conditions:

 

(a)     a Borrower owns such Real Estate in fee simple absolute;

 

(b)     the Interim Financing Order or the Final Financing Order, as applicable
shall have been entered and create valid first and subsisting Liens (subject
only to Permitted Encumbrances (other than Liens securing Indebtedness) which
may have priority over the Lien of the Agent by operation of Law) on such Real
Estate;

 

 

 
-21-

--------------------------------------------------------------------------------

 

 

(c)     the Agent and the Term Agent shall have received an appraisal setting
forth the Fee Simple Value and Leased Value of such Real Estate by a third party
professional appraiser reasonably acceptable to the Agent and otherwise in form
and substance reasonably satisfactory to the Agent;

 

(d)     the Real Estate Eligibility Requirements have been satisfied.

 

Notwithstanding the foregoing only the Baldwyn Real Estate (other than the 11.11
acres of vacant land located at One Fashion Way, Baldwyn Mississippi) shall
constitute Eligible Real Estate unless otherwise agreed by the Agent and Term
Agent. Any Real Estate that is not Eligible Real Estate shall nevertheless be
part of the Collateral.

 

“Eligible Store Closing Inventory” means Eligible Inventory located at any
Stores subject to the Initial Store Closing Agreement.

 

“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
any reserve which the Agent, from time to time in its Permitted Discretion
establishes as to the Revolving Borrowing Base for estimable amounts that are
reasonably likely to be expended by any of the Loan Parties in order for such
Loan Party and its operations and property (a) to comply with any notice from a
Governmental Authority asserting non-compliance with Environmental Laws, or (b)
to correct any such non-compliance with Environmental Laws or to provide for any
Environmental Liability.

 

“Environmental Laws” means any and all federal, state, provincial, territorial,
municipal, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equipment” has the meaning set forth in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

 

 
-22-

--------------------------------------------------------------------------------

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 and 4971 of the Code).

 

“ERISA Event” means (a) a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (b) a complete or partial withdrawal
by the Lead Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification to the Lead Borrower or any ERISA Affiliate that a Multiemployer
Plan is in reorganization; (c) the filing of a notice of intent to terminate,
the treatment of a plan amendment as a termination of a Pension Plan or a
Multiemployer Plan under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Multiemployer Plan; (d) the occurrence of
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon the Lead Borrower or any ERISA Affiliate; or (f) any other event or
condition with respect to a Plan that could reasonably be expected to result in
liability, other than Unfunded Pension Liability, of any Loan Party in excess of
$2,000,000.

 

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

 

“Events and Circumstances” has the meaning assigned to such term in the
definition of “Material Adverse Effect”.

 

“Excess Real Estate Proceeds” has the meaning provided therefor in Section
2.05(h).

 

“Excluded Property” has the meaning assigned to such term in the Security
Agreement.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

 

 
-23-

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means, with respect to the Agent, the Term Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Loan Parties hereunder, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise Taxes
imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which any Loan Party is located, (c) Other Connection
Taxes, (d) in the case of a Lender (other than an assignee pursuant to a request
by the Lead Borrower under Section 10.13), any withholding Tax that is imposed
on amounts payable to such Lender at the time such Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Lender’s failure
or inability (other than solely as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Loan Parties with respect to
such withholding Tax pursuant to Section 3.01(a), (e) any U.S. federal, state or
local backup withholding Tax, and (f) any U.S. federal withholding Tax imposed
under FATCA.

 

“Executive Order” has the meaning set forth in Section 10.18.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan revisions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments, in each case not received in the
ordinary course of business.

 

“Facility Guaranty” means each Guaranty made by the Guarantors in favor of the
Agent and the other Credit Parties, in a form reasonably satisfactory to the
Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

 

“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with Wells
Fargo or any of its Affiliates pursuant to a factoring arrangement or otherwise
with the Person that sold the goods or rendered the services to the Loan Party
which gave rise to such Account.

 

“FATCA” means current Section 1471 through 1474 of the Code, including any
intergovernmental agreements enacted with respect thereto, or any amended
version or successor provision that is substantively similar and, in each case,
any regulations promulgated thereunder and any interpretation and other guidance
issued in connection therewith.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Agent.

 

 

 
-24-

--------------------------------------------------------------------------------

 

 

“Fee Simple Value” means, as of the date of determination, the fair market value
of Eligible Real Estate as set forth in the most recent appraisal of Eligible
Real Estate as determined from time to time by an independent professional
appraiser engaged by the Agent in accordance with Section 6.10(d) based upon a
fee simple “go-dark” methodology which appraisal shall assume, among other
things, a marketing period of no more than twelve (12) months (provided that the
Fee Simple Value of Eligible Real Estate shall in no event exceed the maximum
amount of the Obligations at any time specified to be secured by a Mortgage, if
any, thereon). As of the Closing Date, the Fee Simple Value of the Baldwyn Real
Estate is $12,250,000.

 

“Final Financing Order” means, the order of the Bankruptcy Court entered in the
Chapter 11 Case after a final hearing under Bankruptcy Rule 4001(c)(2) or such
other procedures as approved by the Bankruptcy Court, which order shall be
satisfactory in form and substance to the Agent and the Term Agent, in their
Permitted Discretion and from which no appeal or motion to reconsider has been
filed, together with all extensions, modifications and amendments thereto, in
form and substance satisfactory to the Agent and the Term Agent, which, among
other matters but not by way of limitation, authorizes the Borrowers to obtain
credit, incur the Obligations (including, without limitation, the Term Loan),
and grant Liens under this Agreement and the other Loan Documents, as the case
may be, and provides for the super-priority of the claims of the Agent and
Lenders.

 

“Final Order Entry Date” means the date on which the Bankruptcy Court enters the
Final Financing Order.

 

“Financial Consultant” means Clear Thinking Group LLC, or another party
reasonably acceptable to the Agent and Lead Borrower.

 

“Financing Orders” means the Interim Financing Order and Final Financing Order,
as applicable.

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the Saturday nearest to the last day of each calendar month in
accordance with the fiscal accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall generally end on the Saturday nearest to the last day of each April, July,
October and January of such Fiscal Year in accordance with the fiscal accounting
calendar of the Loan Parties.

 

 

 
-25-

--------------------------------------------------------------------------------

 

 

“Fiscal Year” means the fiscal year ending January 30, 2016 and any subsequent
period of fifty-two (52) or fifty-three (53) consecutive weeks ending on the
Saturday nearest to January 31 of each calendar year.

 

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

 

“Foreign In-Transit Inventory” means Inventory of a Borrower which is in the
possession of a common carrier and is in transit from a Foreign Vendor of a
Borrower from a location outside of the continental United States to either (i)
a location of a Borrower that is within the continental United States, or (ii)
another location within the continental United States subject to arrangements
that comply with the applicable requirements of this Agreement.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Vendor” means a Person that sells Foreign In-Transit Inventory to a
Borrower.

 

“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Agent in form and substance satisfactory to the Agent and pursuant to which,
among other things, the parties shall agree upon their relative rights with
respect to Foreign In-Transit Inventory of a Borrower purchased from such
Foreign Vendor.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
primarily engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

 

“GA Fee Letter” means the letter agreement, dated as of the Closing Date, among
the Borrowers and the Term Agent.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local,
provincial, territorial or municipal, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

 

 
-26-

--------------------------------------------------------------------------------

 

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) the provision of any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or the provision of
any right, contingent or otherwise, of any holder of such Indebtedness to obtain
any such Lien). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” has the meaning specified in the introductory paragraph hereto and
includes each Subsidiary of the Lead Borrower that shall be required to execute
and deliver a Facility Guaranty pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)     the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)     net obligations of such Person under any Swap Contract;

 

 

 
-27-

--------------------------------------------------------------------------------

 

 

(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), including any “earn-outs” or similar purchase price adjustments;

 

(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)     all Attributable Indebtedness of such Person;

 

(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest), valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; and

 

(h)     all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any Loan Party under any Loan
Document.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Indenture” shall mean that certain Indenture dated as of November 20, 2012
between Deutsche Bank National Trust Company, as trustee, and the Lead Borrower,
as issuer, in respect of the Floating Rate Series A Secured Notes Due 2017.

 

“Information” has the meaning specified in Section 10.07.

 

“Initial Store Closing” means the closing of 70 Stores and the sale of Inventory
and Equipment located at such Stores in accordance with the Initial Store
Closing Agreement.

 

“Initial Store Closing Agreement” means that certain Consulting Agreement
entered into by and between the Lead Borrower and Great American Group, LLC
dated as of January 23, 2016, with respect to the Initial Store Closing as
amended or modified with the prior written consent of the Agent.

 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing), indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights; unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; mask works; customer lists, license
agreements related to any of the foregoing and income therefrom; books, records,
writings, computer tapes or disks, flow diagrams, specification sheets, computer
software, source codes, object codes, executable code, data, databases and other
physical manifestations, embodiments or incorporations of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.

 

 

 
-28-

--------------------------------------------------------------------------------

 

 

“Intercompany Royalty Accounts” shall mean, collectively, the following bank
accounts maintained at Wells Fargo Bank: (a) the bank account of HF Resources,
Inc. bearing account number ending in -3008 and (b) the bank account of HF
Enterprises, Inc. bearing account number ending in -2999.

 

“Intercompany Subordination Agreement” shall mean the Intercompany Subordination
Agreement executed by the Lead Borrower and each of its Subsidiaries from time
to time and in form and substance reasonably satisfactory to the Agent.

 

“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBO Rate Loan exceeds three (3)
months, the respective dates that fall every three (3) months after the
beginning of such Interest Period shall also be Interest Payment Dates; and (b)
as to any Base Rate Loan (including a Swing Line Loan), the first day after the
end of each month and the Maturity Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Lead Borrower in its Committed Loan Notice;
provided, that:

 

(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii)     no Interest Period shall extend beyond the Maturity Date; and

 

 

 
-29-

--------------------------------------------------------------------------------

 

 

(iv)     notwithstanding the provisions of clause (iii), no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Interim Financing Order” means, the order of the Bankruptcy Court entered in
the Chapter 11 Case after an interim hearing, substantially in the form attached
hereto as Exhibit J and/or otherwise in form and substance satisfactory to the
Agent and the Term Agent in their discretion, together with all extension,
modifications, and amendments thereto approved by the Agent and Term Agent,
which, among other matters but not by way of limitation, authorizes, on an
interim basis, the Loan Parties to execute and perform under the terms of this
Agreement and the other Loan Documents.

 

“Interlender Provisions” means the interlender provisions set forth on Schedule
1.03 dated as of the date hereof among the Agent, the Term Agent and the Credit
Parties, as amended, restated, supplemented or otherwise modified from time to
time in accordance therewith and herewith.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, or materials used or consumed in a
business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent determines in its Permitted Discretion
will need to be satisfied in connection with the realization upon the Inventory.
Without limiting the generality of the foregoing, Inventory Reserves may, in the
Agent’s Permitted Discretion, include (but are not limited to) reserves based
on:

 

(a)     obsolescence;

 

(b)     seasonality;

 

(c)     shrink;

 

 

 
-30-

--------------------------------------------------------------------------------

 

 

(d)     change in Inventory mix;

 

(e)     markdowns (both permanent and point of sale);

 

(f)     retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and

 

(g)     out-of-date and/or expired Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person of or in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) any Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, net of any
cash returns actually received by such Person on account of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
subsequent revision thereof adopted by the International Chamber of Commerce on
the date such Letter of Credit is issued.

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the Issuing Bank and a Borrower (or any Subsidiary
thereof) or in favor of the Issuing Bank and relating to any such Letter of
Credit.

 

“Issuing Bank” means Wells Fargo in its capacity as issuer of Letters of Credit
hereunder or any successor issuer of Letters of Credit hereunder (which
successor may only be a Revolving Lender selected by the Lead Borrower and
reasonably acceptable to the Agent in its discretion) and Wells Fargo with
respect to the Rollover Letters of Credit. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
or branches of the Issuing Bank and/or for such Affiliate or branch to act as an
advising, transferring, confirming and/or nominated bank in connection with the
issuance or administration of any such Letter of Credit, in which case the term
“Issuing Bank” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.

 

“Joinder” means an agreement, in form satisfactory to the Agent pursuant to
which, among other things, a Person becomes a party to, and bound by the terms
of, this Agreement and/or the other Loan Documents in the same capacity and to
the same extent as either a Borrower or a Guarantor, as the Agent may determine.

 

 

 
-31-

--------------------------------------------------------------------------------

 

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral.

 

“Laws” means each international, foreign, federal, state, provincial, municipal
and local statute, treaty, rule, guideline, regulation, ordinance, code and
administrative or judicial precedent or authority, including the interpretation
or administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Governmental Authority, in each case whether or not
having the force of law.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“Lead Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Lease” means any agreement in respect of Real Estate, whether written or oral,
no matter how styled or structured, pursuant to which a Loan Party is entitled
to the use or occupancy of any space in a structure, land, improvements or
premises for any period of time.

 

“Lease Extension Order” has the meaning assigned to such term in Section
6.26(b).

 

“Leased Value” means, as of the date of determination, the fair market value of
Eligible Real Estate as set forth in the most recent appraisal of Eligible Real
Estate as determined from time to time by an independent professional appraiser
engaged by the Agent in accordance with Section 6.10(d) based upon a leased
value methodology which appraisal shall assume, among other things, a marketing
period of no more than twelve (12) months (provided that the Leased Value of
Eligible Real Estate shall in no event exceed the maximum amount of the
Obligations at any time specified to be secured by a Mortgage, if any, thereon).
As of the Closing Date, the Leased Value of the Baldwyn Real Estate is
$19,500,000.

 

“Lender” means, individually, a Revolving Lender or a Term Lender (and, as the
context requires, the Swing Line Lender), and, collectively, all such Persons.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Agent.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and each Rollover Letter of Credit.

 

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
Issuing Bank.

 

“Letter of Credit Disbursement” means a payment made by the Issuing Bank
pursuant to a Letter of Credit.

 

 

 
-32-

--------------------------------------------------------------------------------

 

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Indemnified Costs” has the meaning specified in Section
2.03(f).

 

“Letter of Credit Obligations” means, as at any date of determination, the
aggregate undrawn amount available to be drawn under all outstanding Letters of
Credit. For purposes of computing the amounts available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Letter of Credit Related Person” has the meaning specified in Section 2.03(f).

 

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. A permanent reduction of the Aggregate Revolving Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Revolving Commitments are reduced to an
amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at Lead Borrower’s option,
less than) the Aggregate Revolving Commitments.

 

“LIBO Borrowing” means a Revolving Credit Borrowing or Term Borrowing comprised
of LIBO Rate Loans.

 

“LIBO Rate” means the rate per annum rate as reported on Reuters Screen LIBOR01
Page (or any successor page) as of 11:00 a.m., London time, two (2) Business
Days prior to the commencement of the requested Interest Period, for a term, and
in an amount, comparable to the Interest Period and the amount of the LIBOR Rate
Loan requested (whether as an initial LIBOR Rate Loan or as a continuation of a
LIBOR Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrowers in accordance with the Agreement (and, if any such rate is below zero,
the LIBOR Rate shall be deemed to be zero), which determination shall be made by
Agent and shall be conclusive in the absence of manifest error. If such rate is
not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate per annum determined by the Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the LIBO Rate Loan being
made, continued or converted by Wells Fargo and with a term equivalent to such
Interest Period would be offered to Wells Fargo by major banks in the London
interbank Eurodollar market in which Wells Fargo participates at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period. With respect to all Term Loans, the LIBO
Rate shall not be less than 1.70%.

 

 

 
-33-

--------------------------------------------------------------------------------

 

 

“LIBO Rate Loan” means a Committed Revolving Loan or portion of the Term Loan
that bears interest at a rate based on the Adjusted LIBO Rate.

 

“Lien” means (a) any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation, or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing) and (b) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent regarding the
Collateral, of any public, private or “going out of business”, “store closing”,
or other similarly themed sale or other disposition of the Collateral for the
purpose of liquidating the Collateral. Derivations of the word “Liquidation”
(such as “Liquidate”) are used with like meaning in this Agreement.

 

“Liquidation Stalking Horse Bid” means the bid submitted by Great American
Group, LLC as set forth in the Agency Agreement.

 

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Committed Revolving Loan, a Swing Line Loan or a Term Loan.

 

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the GA
Fee Letter, the Wells Fargo Fee Letter, the Post-Closing Letter, all Borrowing
Base Certificates, the Blocked Account Agreements, the DDA Notifications, the
Credit Card Notifications, the Security Documents, the Interlender Provisions,
the Intercompany Subordination Agreement, each Facility Guaranty, the Financing
Orders and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, or in connection with any transaction arising
out of any Cash Management Services and Bank Products provided by the Agent or
any of its Affiliates or branches, each as amended and in effect from time to
time.

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of any Loan Party
or the Lead Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party; or (c) a material impairment of the rights
and remedies of the Agent, the Term Agent or any Lender under any Loan Document
or a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect. Notwithstanding the foregoing, (i) the filing of
the Chapter 11 Case (and any defaults under pre-petition agreements, so long as
the exercise of remedies as a result of such defaults are stayed under the
Bankruptcy Code or such agreements are voided or invalidated by the Bankruptcy
Court), (ii) events specifically described in the Declaration of Dennis Lyons in
Support of Chapter 11 Petitions and First Day Motions, dated on or about the
date hereof and (iii) the incurrence of any claim or liability that is
Pre-Petition, unsecured and junior in priority to the Obligations (each of the
foregoing clauses (i), (ii) and (iii), collectively, the “Events and
Circumstances”), will each not be deemed to have a Material Adverse Effect.

 

 

 
-34-

--------------------------------------------------------------------------------

 

 

“Material Contract” means, with respect to any Person, (a) each contract or
other agreement (other than the Loan Documents), written or oral, to which such
Person is a party involving aggregate consideration payable to or by such Person
of $1,000,000 or more in any Fiscal Year and (b) any other contract or other
agreement (other than the Loan Documents), whether written or oral, to which
such Person is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto would have a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $750,000. For purposes
of determining the amount of Material Indebtedness at any time, (a) the amount
of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof, (b) undrawn committed or
available amounts shall be included, and (c) all amounts owing to all creditors
under any combined or syndicated credit arrangement shall be included.

 

“Maturity Date” means the earliest of (a) six (6) months after the Petition
Date, subject to extension by consent of Lead Borrower, each Lender, the Agent
and the Term Agent, but in no event later than nine (9) months after the
Petition Date, (b) thirty (30) calendar days after the Petition Date if the
Final Financing Order is not entered, (c) the effective date of a Chapter 11
plan of reorganization, (d) the date of consummation of any sale of all or
substantially all of the assets of the Loan Parties pursuant to Section 363 of
the Bankruptcy Code, (e) the date of acceleration of the loans and the
termination of the DIP Commitments upon the occurrence of an Event of Default,
and (f) the filing of a motion by the Loan Parties seeking dismissal of the
Chapter 11 cases, the dismissal of the Chapter 11 cases, the filing of a motion
by the Loan Parties seeking to convert the Chapter 11 cases to a case under
Chapter 7, the conversion of the Chapter 11 cases to Chapter 7, or the
appointment of a trustee or examiner with expanded powers in any of the Chapter
11 cases.

 

“Maximum Rate” has the meaning provided therefor in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Agent.

 

 

 
-35-

--------------------------------------------------------------------------------

 

 

“Mortgage Policy” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Subsidiaries, or any Extraordinary Receipt received or paid to the
account of any Loan Party or any of its Subsidiaries, the excess, if any, of (i)
the sum of cash and cash equivalents received in connection with such
transaction (including any cash or cash equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior or pari passu to the Agent’s Lien on such asset and
that is required to be repaid (or to establish an escrow for the future
repayment thereof) in connection with such transaction (other than Indebtedness
under the Loan Documents), (B) the reasonable and customary out-of-pocket
expenses incurred by such Loan Party or such Subsidiary in connection with such
transaction (including, without limitation, appraisals, and brokerage, legal,
title and recording or transfer tax expenses and commissions) paid by any Loan
Party to third parties (other than Affiliates) and (C) taxes paid in connection
with such transaction; and

 

(b)     with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and cash equivalents received in connection with such
transaction over (ii) (x) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith and (y) taxes paid in connection
therewith.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Note” means (a) a Revolving Note, (b) a Term Note and (c) the Swing Line Note,
as each may be amended, restated, supplemented or modified from time to time.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided that the Obligations shall not include any
Excluded Swap Obligations.

 

 

 
-36-

--------------------------------------------------------------------------------

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate and/or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

 

“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Loan Parties hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any transaction with the Agent, any Lender or any of their respective
Affiliates or branches that arises out of any Bank Product entered into with any
Loan Party and any such Person, as each may be amended from time to time.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to any assignment.

 

“Outstanding Amount” means (i) with respect to Committed Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Revolving Loans and Swing Line Loans, as the case may be, occurring on such
date; (ii) with respect to any Letter of Credit Obligations on any date, the
amount of such Letter of Credit Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the Letter of Credit Obligations as of such date, and
(iii) with respect to Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any prepayments or repayments of
Term Loans occurring on such date.

 

 

 
-37-

--------------------------------------------------------------------------------

 

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured,
asset-based revolving lender in the retail industry or a secured, asset-based
term loan lender, as applicable) business judgment.

 

“Permitted Disposition” means any of the following:

 

(a)     Dispositions of inventory in the ordinary course of business;

 

(b)     reserved;

 

(c)     reserved;

 

(d)     licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business and existing as of the
Closing Date;

 

(e)     Dispositions of Equipment in the ordinary course of business that is
substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;

 

(f)     reserved;

 

(g)      sales, transfers and Dispositions among the Loan Parties or by any
Subsidiary to a Loan Party;

 

(h)     sales, transfers and Dispositions by any Subsidiary which is not a Loan
Party to another Subsidiary that is not a Loan Party;

 

(i)     as long as no Default or Event of Default then exists or would arise
therefrom, sales of Real Estate of any Loan Party (or sales of any Person or
Persons created to hold such Real Estate or the Equity Interests in such Person
or Persons), as long as, (i) the Borrowers shall provide the Agent and the Term
Agent with at least ten (10) days’ prior written notice (or such shorter period
as may be agreed upon in writing by the Agent and the Term Agent) of the closing
date of the proposed sale, (ii) such sale is made for at least the fair market
value of such Real Estate, (iii) the Borrowers shall have delivered to the Agent
and the Term Agent no less than five days prior to the disposition of such Real
Estate true and complete copies of the most current drafts of any documents,
instruments or other similar agreements to be entered into or completed by the
applicable Borrower(s) in connection with such disposition, such documentation
to be in form and substance reasonably acceptable to the Agent and the Term
Agent, (iv) with respect to any Eligible Real Estate, the Net Proceeds paid in
cash are in an amount at least equal to the sum of the Real Estate Component and
clause (B)(iii) of the Term Loan Borrowing Base, (v) the proceeds of such sale
are utilized to repay the Obligations in accordance with Section 2.05(h), (vi)
the Agent and the Term Agent shall have received from the Borrowers a revised
Borrowing Base Certificate, determined as of last Business Day of the weekly or
monthly period then most recently completed on a pro forma basis, as applicable
pursuant to Section 6.02(c), eliminating therefrom the line items relating to
the Real Estate Component and clause (B)(iii) of the Term Loan Borrowing Base
and revising the amount of the then outstanding Loans to reflect the prepayment
of the Loans with Net Proceeds of such sale-leaseback transaction in accordance
with the terms hereof;

 

 

 
-38-

--------------------------------------------------------------------------------

 

 

(j)     Permitted Sales;

 

(k)     the Initial Store Closing; and

 

(l)     subleases of Leases by any Loan Party in the ordinary course of
business.

 

“Permitted Encumbrances” means:

 

(a)     Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04;

 

(b)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by applicable Law, arising in the ordinary course of
business and securing obligations that are not overdue or are being contested in
compliance with Section 6.04;

 

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

 

(d)     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(e)     reserved;

 

(f)     easements, servitudes, covenants, conditions, restrictions, building
code laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of a Loan Party and such other minor title defects or survey matters
that are disclosed by title commitments or current surveys that, in each case,
do not materially interfere with the current use of the real property;

 

 

 
-39-

--------------------------------------------------------------------------------

 

 

(g)     Liens existing on the Closing Date and listed on Schedule 7.01;

 

(h)     reserved;

 

(i)     Liens in favor of the Agent on its own behalf or on behalf of the
Lenders and other Credit Parties hereunder;

 

(j)     Pre-Petition Liens;

 

(k)     statutory Liens of landlords and lessors in respect of rent not in
default;

 

(l)     Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

 

(m)     Liens arising from precautionary UCC filings regarding “true” operating
leases or, to the extent permitted under the Loan Documents, the consignment of
goods to a Loan Party;

 

(n)     reserved;

 

(o)     Liens in favor of customs and revenues authorities imposed by applicable
Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations that are being contested in good
faith by appropriate proceedings, (B) the applicable Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation;

 

(p)     Pre-Petition liens and adequate protection liens of the trustee for the
holders of the Specified Subordinated Indebtedness securing the Specified
Subordinated Indebtedness, provided that such liens are junior in rank to the
security interests and liens of the Agent and are subject to the Subordination
Provisions set forth in Article XI of the Indenture or substantially identical
Subordination Provisions;

 

(q)     zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of Real Property which do not interfere in any
material respect with the use of such Real Property or ordinary conduct of the
business of such Borrower, Guarantor or such Subsidiary as presently conducted
thereon or materially impair the value of the Real Property which may be subject
thereto;

 

 

 
-40-

--------------------------------------------------------------------------------

 

 

(r)     liens or rights of setoff against credit balances of Borrowers with
Credit Card Issuers or Credit Card Processors or amounts owing by such Credit
Card Issuers or Credit Card Processors to Borrowers in the ordinary course of
business, but not liens on or rights of setoff against any other property or
assets of Borrowers, pursuant to the Credit Card Agreements (as in effect on the
date hereof) to secure the obligations of Borrowers to the Credit Card Issuers
or Credit Card Processors as a result of fees and chargebacks; and

 

(s)     adequate protection liens granted under the Financing Orders; and

 

(t)     Liens in favor of the agent under an agency agreement in connection with
a Permitted Sale under clause (ii) of the definition thereof (i) solely with
respect to the merchandise and proceeds thereof subject to such Permitted Sale;
(ii) which Lien arises solely after payment of the “initial guaranty amount” and
the posting of any letter of credit as and when required under such agency
agreement; and (iii) which Lien is on terms acceptable to the Agent and Term
Agent in their Permitted Discretion.

 

“Permitted Indebtedness” means each of the following as long as no Default or
Event of Default exists at the time of, or would arise from, the incurrence
thereof:

 

(a)     Indebtedness outstanding on the Closing Date and listed on Schedule
7.03;

 

(b)     Indebtedness of any Loan Party to any other Loan Party; provided, that
(i) such Indebtedness shall be subject to, and subordinate in right of payment
to, the right of the Credit Parties to receive the prior final payment and
satisfaction in full of all of the Obligations pursuant to the Intercompany
Subordination Agreement or otherwise on terms and conditions acceptable to
Agent, (ii) such Loan Parties shall join the Intercompany Subordination
Agreement pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Agent, and (iii) such Indebtedness shall not be evidenced by
a promissory note or other instrument unless the single original of such note or
other instrument is promptly delivered to the Agent upon its request to hold as
part of the Collateral, with such endorsement and/or assignment by the payee of
such note or other instrument as the Agent may reasonably require;

 

(c)     reserved;

 

(d)     reserved;

 

(e)     Pre-Petition contingent liabilities under surety bonds or similar
instruments incurred in the ordinary course of business;

 

(f)     reserved;

 

(g)     reserved;

 

(h)     reserved;

 

(i)     the Obligations;

 

 

 
-41-

--------------------------------------------------------------------------------

 

 

(j)     unsecured Indebtedness not otherwise specifically described herein in an
aggregate principal amount not to exceed $100,000 at any time outstanding and in
each case on terms reasonably acceptable to the Agent;

 

(k)     Guarantees (other than Liens) of any Indebtedness of any Loan Party that
constitutes Permitted Indebtedness;

 

(l)     Subordinated Indebtedness; and

 

(m)     the Pre-Petition Obligations.

 

“Permitted Investments” means each of the following as long as no Default or
Event of Default exists at the time of, or would arise from, the making of such
Investment:

 

(a)     reserved;

 

(b)     reserved;

 

(c)     reserved;

 

(d)     reserved;

 

(e)     reserved;

 

(f)     Investments existing on the Closing Date and set forth on Schedule 7.02,
but not any consensual increase in the amount thereof or any other consensual
modification of the terms thereof;

 

(g)     (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the Closing Date, and (ii) additional
Investments (x) by any Loan Party and its Subsidiaries in Loan Parties (other
than the Lead Borrower) (provided that, in each case, any such Investments
comprised of loans or advances shall be subject to the Intercompany
Subordination Agreement) and (y) by any Subsidiaries that are not Loan Parties
in other Subsidiaries that are not Loan Parties;

 

(h)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(i)     Guarantees constituting Permitted Indebtedness;

 

(j)     reserved;

 

(k)     advances to officers, directors and employees of the Loan Parties and
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes in an aggregate amount not
to exceed $250,000 at any time outstanding; and

 

 

 
-42-

--------------------------------------------------------------------------------

 

 

(l)     Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business.

 

“Permitted Overadvance” means an Overadvance made by the Agent, in its
discretion, which:

 

(a)     the Agent determines to be reasonably necessary or desirable directly or
indirectly (i) to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents, including to preserve the Loan
Parties’ business assets and infrastructure (such as payment of insurance
premiums, taxes, necessary supplies, rent and payroll) or which is otherwise for
the benefit of the Credit Parties; (ii) to enhance the likelihood of, or to
maximize the amount of, repayment of any Obligation; (iii) in connection with a
Liquidation or the exercise of any rights and remedies, (iv) to fund an orderly
liquidation or wind-down of the Loan Parties’ assets or business or fund amounts
set forth in the Approved Budget (subject to the Permitted Variance), or (v) to
pay any other amount chargeable to any Loan Party hereunder; and

 

(b)     except as set forth in the Interlender Provisions, together with all
other Permitted Overadvances then outstanding, shall not (i) unless a
Liquidation is occurring, remain outstanding for more than forty-five (45)
consecutive Business Days unless the Required Revolving Lenders otherwise agree,
or (ii) exceed at any time five percent (5%) of the Adjusted Revolving Borrowing
Base;

 

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 regarding the Revolving Lenders’ obligations with
respect to Letters of Credit or Section 2.04 regarding the Revolving Lenders’
obligations with respect to Swing Line Loans, or (ii) result in any claim or
liability against the Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder; and provided, further,
that in no event shall the Agent make an Overadvance, if after giving effect
thereto, the principal amount of the Credit Extensions would exceed the
Aggregate Revolving Commitments (as in effect prior to any termination of the
Revolving Commitments pursuant to Section 2.06 hereof).

 

“Permitted Prior Liens” means, collectively, Liens permitted by the Pre-Petition
Credit Agreement (to the extent any such permitted Liens were valid, binding,
enforceable, properly perfected, non-avoidable and senior in priority to the
Liens securing the obligations under the Pre-Petition Credit Agreement as of the
Petition Date) other than, for the avoidance of doubt, Liens securing the
Specified Subordinated Indebtedness.

 

“Permitted Sales” means (i) the sale of all or substantially all of the Loan
Parties’ business assets (other than those subject to the Initial Store Closing)
as a going concern as approved by the Bankruptcy Court pursuant to the
applicable provisions of the Bankruptcy Code; provided that any going concern
sale shall either (x) be for cash consideration to be paid at the closing of
such sale in an amount in excess of all outstanding Obligations and all
Pre-Petition Obligations and shall not be subject to any financing
contingencies, or (y) be consented to in writing by the Agent and the Term
Agent, or (ii) a transaction or transactions combining the sale of all or
substantially all of the Loan Parties’ Equipment and Inventory and the permanent
closing of all or a portion of the Loan Parties’ Stores and the sale of all
Collateral located therein through the retention by the Loan Parties of one or
more Approved Liquidators, as approved by the Bankruptcy Court pursuant to the
applicable provisions of the Bankruptcy Code, which transaction shall be (x)
upon terms and conditions of the Agency Agreement, or an overbid received at the
auction conducted in accordance with the Bidding Procedures Order, which overbid
is substantially on the same terms as the Agency Agreement other than the
increased purchase price (y) in the form of an “equity bid” including a payment
at closing in an amount in excess of all outstanding Obligations and all
Pre-Petition Obligations or (z) consented to in writing by the Agent and the
Term Agent. In the case of clauses (i) and (ii) above, all of the proceeds
thereof (in an amount up to the outstanding balance of the Pre-Petition
Obligations and the Obligations) shall be paid to the Agent for application in
accordance with terms and conditions of this Agreement and the Financing Orders.

 

 

 
-43-

--------------------------------------------------------------------------------

 

 

“Permitted Variance” has the meaning provided in Section 6.23.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Petition Date” has the meaning specified in the Recitals to this Agreement.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Lead Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate, other than a Multiemployer Plan.

 

“Platform” has the meaning specified in Section 6.02.

 

“Post-Closing Letter” means that certain side letter dated as of the Closing
Date among the Loan Parties and the Agent.

 

“Post-Petition” means the period following the commencement of the Chapter 11
Case.

 

“Post-Petition Obligations” means Indebtedness of any Loan Party that was
incurred or accrued after the commencement of the Chapter 11 Case.

 

“Pre-Petition” means the period prior to the commencement of the Chapter 11
Case.

 

“Pre-Petition Agent” means the “Agent” as defined in the Pre-Petition Credit
Agreement.

 

“Pre-Petition Credit Agreement” means that certain Credit Agreement dated as of
April 22, 2015, among the Borrowers, the Guarantors, Wells Fargo Bank, National
Association, as administrative agent, collateral agent and swing line lender,
GACP Finance Co., LLC, as term agent, and the lenders from time to time party
thereto, as amended prior to and in effect on the Petition Date.

 

 

 
-44-

--------------------------------------------------------------------------------

 

 

“Pre-Petition Indebtedness” means Indebtedness of any Loan Party that was
incurred or accrued prior to the commencement of the Chapter 11 Case.

 

“Pre-Petition Liens” means Liens in favor of the Wells Fargo as collateral agent
for its benefit and the benefit of the lenders) and other credit parties under
the Pre-Petition Credit Agreement.

 

“Pre-Petition Obligations” means all “Obligations” as such term is defined in
the Pre-Petition Credit Agreement.

 

“Pre-Petition Reserve” and “Pre-Petition Revolving Loan Balance” each mean, at
any date of determination, an amount equal to the outstanding aggregate amount
of the “Total Revolver Outstandings”, as such term is defined in the
Pre-Petition Credit Agreement, plus all interest on and fees related thereto.

 

“Pre-Petition Term Lender” means the “Term Lender” as defined in the
Pre-Petition Credit Agreement.

 

“Pre-Petition Term Loan” means the “Term Loan”, as such term is defined in the
Pre-Petition Credit Agreement, plus all interest on and fees related thereto.

 

“Prepayment Event” means:

 

(a)     any Disposition (including pursuant to a sale and leaseback transaction)
of any property or asset of a Loan Party other than to another Loan Party (other
than Dispositions of the type described in clauses (a), (g) and (h) of the
definition of “Permitted Disposition”), including pursuant to a Permitted Sale
or Initial Store Closing;

 

(b)     any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of (and payments in lieu
thereof), any property or asset of a Loan Party, unless the proceeds therefrom
are required to be paid to the holder of a Lien on such property or asset having
priority over the Lien of the Agent;

 

(c)     the issuance by a Loan Party of any Equity Interests, other than any
such issuance of Equity Interests (i) to a Loan Party or (ii) as a compensatory
issuance to any employee, director, or consultant (including under any option
plan) in the ordinary course of business;

 

(d)     the incurrence by a Loan Party of any Indebtedness for borrowed money;
or

 

(e)     the receipt by any Loan Party of any Extraordinary Receipts.

 

 

 
-45-

--------------------------------------------------------------------------------

 

 

“Professional Fee Escrow Account” means an escrow account established and
maintained by the Borrowers solely for the purpose of collecting and paying the
Carve-Out as provided in this Agreement, the Financing Orders and orders
regarding the payment of fees and expenses of Case Professionals issued by the
Bankruptcy Court.

 

“pro forma” means a pro forma basis in accordance with GAAP and Regulation S-X
under the Securities Act of 1933, as amended.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Real Estate Advance Rate” means, as of any date of determination:

 

Date of Determination

Rate

On or before April 21, 2016

60%

On or after April 22, 2016 and before the Maturity Date

50%

 

 

“Real Estate Component” means the lesser of (a) the lesser of (i) the Real
Estate Advance Rate multiplied by the Fee Simple Value of Eligible Real Estate
and (ii) thirty-five percent (35%) multiplied by the Leased Value of Eligible
Real Estate, and (b) $7,500,000.

 

“Real Estate Consultant” means an independent third party real estate advisor
reasonably acceptable to the Agent and the Term Agent.

 

“Real Estate Eligibility Requirements” means, collectively, each of the
following:

 

(a)     (i) the Agent’s Lien thereon has been perfected pursuant to the Interim
Financing Order or the Final Financing Order, as applicable, and (ii) if
required by the Agent the applicable Loan Party has executed and delivered to
the Agent a Mortgage reasonably acceptable to the Agent and the Term Agent with
respect to any Real Estate intended, by such Loan Party, to be included in
Eligible Real Estate;

 

 

 
-46-

--------------------------------------------------------------------------------

 

 

(b)     such Real Estate is used by a Loan Party for offices or as a
distribution center;

 

(c)     as to any particular property, (i) the Loan Party is in compliance in
all material respects with the covenants of such Loan Party set forth in any
Mortgage relating to such Real Estate requested by the Agent, and (ii) the Loan
Party’s representations and warranties set forth in any Mortgage relating to
such Real Estate requested by the Agent are true and correct in all material
respects, in each case subject to applicable notice and cure periods;

 

(d)     with respect to any Real Estate owned by a Borrower or any other Loan
Party (excluding interests as lessee under a Lease) which is intended by such
Borrower or such other Loan Party to be included in Eligible Real Estate, (i)
the Agent shall have received fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies (or marked-up title
insurance commitments having the effect of a policy of title insurance) (the
“Mortgage Policies”) in form and substance, with the endorsements reasonably
required by the Agent and the Term Agent (to the extent available at
commercially reasonable rates) and in amounts reasonably acceptable to the Agent
and the Term Agent, issued, coinsured and reinsured (to the extent reasonably
required by the Agent and the Term Agent) by title insurers reasonably
acceptable to the Agent and the Term Agent, insuring the Mortgages to be valid
first and subsisting Liens on the property described therein, free and clear of
all defects (including, but not limited to, mechanics’ and materialmen’s Liens)
and encumbrances, excepting only Permitted Encumbrances having priority over the
Lien of the Agent under applicable Law or Liens otherwise reasonably acceptable
to the Agent and the Term Agent or (ii) the Agent, in its Permitted Discretion,
shall be satisfied that substantially equivalent protections have been granted
pursuant to the Interim Financing Order or the Final Financing Order, as
applicable;

 

(e)     with respect to any Real Estate owned by a Borrower or any other Loan
Party (excluding interests as lessee under a Lease) which is intended by such
Borrower or such other Loan Party to be included in Eligible Real Estate and as
to which Agent has requested a Mortgage, the Agent and the Term Agent shall have
received American Land Title Association/American Congress on Surveying and
Mapping form surveys (or such other form of survey as is customarily delivered
to secured lenders in the jurisdiction in which such Real Estate is located),
for which all necessary fees (where applicable) have been paid, certified to the
Agent and the Term Agent and the issuer of the Mortgage Policies in a manner
reasonably satisfactory to the Agent and the Term Agent by a land surveyor duly
registered and licensed in the states in which the property described in such
surveys is located and reasonably acceptable to the Agent and the Term Agent,
showing all buildings and other improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
reasonably acceptable to the Agent and the Term Agent; provided, however, such
requirement shall be met should the applicable Borrower provide a survey and any
other such requirements to the title insurer such that the Mortgage Policy
includes endorsements or such other coverage acceptable to Agent insuring over
all general survey exceptions;

 

 

 
-47-

--------------------------------------------------------------------------------

 

 

(f)     with respect to any Real Estate intended by any Borrower or other Loan
Party to be included in Eligible Real Estate as to which the Agent has requested
a Mortgage, the Agent and the Term Agent shall have received a Phase I
Environmental Site Assessment in accordance with ASTM Standard E1527-05, in form
and substance reasonably satisfactory to the Agent and the Term Agent, from an
environmental consulting firm reasonably acceptable to the Agent and the Term
Agent, which report shall identify recognized environmental conditions and shall
to the extent possible quantify any related costs and liabilities associated
with such conditions and the Agent and the Term Agent shall be satisfied with
the nature and amount of any such matters. The Agent and the Term Agent may,
upon the receipt of a Phase I Environmental Site Assessment require the delivery
of further environmental assessments or reports to the extent such further
assessments or reports are recommended in the Phase I Environmental Site
Assessment;

 

(g)     upon request therefor, the applicable Loan Party shall have delivered to
the Agent and the Term Agent either (i) flood certificates certifying that such
Real Estate is not in a flood zone or (ii) evidence of flood insurance naming
the Agent as mortgagee as required by the National Flood Insurance Program as
set forth in the Flood Disaster Protection Act of 1973, as amended and in
effect, which shall be reasonably satisfactory in form and substance to the
Agent and the Term Agent; and

 

(h)     the applicable Loan Party shall have delivered such other information
and documents as may be reasonably requested by the Agent and the Term Agent,
including, without limitation, such as may be necessary to comply with FIRREA.

 

“Realty Reserves” means such reserves as to the Revolving Borrowing Base as the
Agent from time to time determines in the Agent’s Permitted Discretion as being
appropriate to reflect the impediments to the Agent’s ability to realize upon
any Eligible Real Estate or to reflect claims and liabilities that the Agent
determines will need to be satisfied in connection with the realization upon any
Eligible Real Estate. Without limiting the generality of the foregoing, Realty
Reserves may include (but are not limited to) (i) Environmental Compliance
Reserves, (ii) reserves for (A) municipal taxes and assessments, (B) insurance
premiums, (C) utilities, (D) repairs and maintenance and (E) remediation of
title defects, and (iii) reserves for Indebtedness secured by Liens on such Real
Estate having priority over the Lien of the Agent.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” means Burr Pilger Mayer, Inc. or such other
firm reasonably acceptable to Agent, in each case as specified by the Securities
Laws and independent of the Lead Borrower and its Subsidiaries as prescribed by
the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

 

 
-48-

--------------------------------------------------------------------------------

 

 

“Released Parties” has the meaning provided in Section 2.15.

 

“Releasing Parties” has the meaning provided in Section 2.15.

 

“Remedies Notice Period” has the meaning provided in the Interim Financing Order
or the Final Financing Order, as applicable.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Reports” has the meaning provided in Section 9.12(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Revolving Loans or the Term Loan (or a portion
thereof), a Committed Loan Notice, (b) with respect to an L/C Credit Extension,
a Letter of Credit Application and, if required by the Issuing Bank, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Aggregate Revolving Commitments and the then
aggregate outstanding principal balance of the Term Loans or, if the Aggregate
Revolving Commitments and the obligation of the Issuing Bank to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the sum of the Total Outstandings (with the aggregate
amount of each Revolving Lender’s risk participation and funded participation in
Letter of Credit Obligations being deemed “held” by such Revolving Lender for
purposes of this definition); provided that the Revolving Commitment of, and the
portion in the aggregate of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, at least
two Lenders holding more than fifty percent (50%) of the Aggregate Revolving
Commitments or, if the commitment of each Revolving Lender to make Committed
Revolving Loans and the obligation of the Issuing Bank to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, at least two Lenders
holding in the aggregate more than fifty percent (50%) of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in Letter of Credit Obligations and Swing
Line Loans being deemed “held” by such Revolving Lender for purposes of this
definition); provided, that the Revolving Commitment of, and the portion of the
Total Revolving Outstandings held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term Lenders” means, as of any date of determination, a Lender or
Lenders holding more than fifty percent (50%) of the then outstanding principal
balance of the Term Loan.

 

“Reserves” means all Inventory Reserves, Availability Reserves and
Sale-Leaseback Reserves.

 

 

 
-49-

--------------------------------------------------------------------------------

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of finance or treasurer of a Loan Party or any
of the other individuals designated in writing to the Agent by an existing
Responsible Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of equity capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments in respect of any
capital stock or other Equity Interest made by such Person with any proceeds of
a dissolution or liquidation of such Person.

 

“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.

 

“Revolving Borrowing Base” means, at any time of calculation, an amount equal
to:

 

(a)     the face amount of Eligible Credit Card Receivables multiplied by the
Credit Card Advance Rate;

 

plus

 

(b)     the Cost of Eligible Inventory, other than Eligible Domestic In-Transit
Inventory and Eligible Store Closing Inventory, net of Inventory Reserves,
multiplied by the Appraisal Percentage, multiplied by the Appraised Value of
such Eligible Inventory provided, that in no event shall Eligible Foreign
In-Transit Inventory included in Eligible Inventory exceed $7,500,000);

 

plus

 

(c)     the Real Estate Component;

 

plus

 

(d)     the Cost of Eligible Domestic In-Transit Inventory net of Inventory
Reserves, multiplied by the Appraisal Percentage, multiplied by the Appraised
Value of such Eligible Inventory; provided, that in no event shall Eligible
Domestic In-Transit Inventory included in this clause (d) exceed the then
applicable Block Relief Amount;

 

 

 
-50-

--------------------------------------------------------------------------------

 

 

plus

 

(e) the Cost of Eligible Store Closing Inventory, net of Inventory Reserves,
multiplied by, the Store Closing Revolving Advance Rate multiplied by the
Appraised Value of such Eligible Store Closing Inventory;

 

minus

 

(f)     the Term Loan Push Down Reserve;

 

minus

 

(g)     the then amount of all other Availability Reserves;

 

minus

 

(h)     the Availability Block minus the amount (if such amount is a positive
number) equal to (x) Block Relief Amount for the applicable week minus (y)
availability created under clause (d) above at such time of calculation.

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Committed Revolving Loans to the Borrowers pursuant to Section 2.01, (b)
purchase participations in Letter of Credit Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Committed Revolving Loans of the same Type and, in the case of LIBO Rate Loans
which are Committed Revolving Loans, having the same Interest Period made by
each of the Revolving Lenders pursuant to Section 2.01.

 

“Revolving Lender” means each Lender having a Revolving Commitment as set forth
on Schedule 2.01 hereto or in the Assignment and Acceptance by which such Person
becomes a Revolving Lender.

 

“Revolving Loan Cap” means, at any time of determination, the lesser of (a) the
Aggregate Revolving Commitments or (b) the Revolving Borrowing Base, in each
case minus the Pre-Petition Reserve, other than on account of any amounts
pursuant to the Revolver Early Termination Fee (as defined in the Wells Fargo
Fee Letter).

 

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing the Committed Revolving Loan made by such Revolving
Lender, substantially in the form of Exhibit C-1.

 

“Rollover Letters of Credit” means the Letters of Credit issued and outstanding
under the Pre-Petition Credit Agreement including those set forth on Exhibit
1.04.

 

 

 
-51-

--------------------------------------------------------------------------------

 

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale Consultant” means Lincoln International or another party reasonably
acceptable to the Agent, the Term Agent and the Lead Borrower.

 

“Sale Consultant Agreement” means the Sale Consultant’s engagement letter dated
as of December 30, 2015 as in effect on the Closing Date with the Lead Borrower,
in the form delivered to the Agent on or before the Petition Date.

 

“Sale-Leaseback Reserve” means a reserve in the amount equal to $2,500,000,
which the Term Agent, in its discretion, shall have the right to direct the
Agent to implement and maintain against the Term Loan Borrowing Base.

 

“Sale Order” has the meaning set forth in Section 6.24.

 

“Sale Order Motion” has the meaning set forth in Section 6.24.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means, collectively, the Securities Act of 1933, the
Securities Exchange Act of 1934, Sarbanes-Oxley, and the applicable accounting
and auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the PCAOB.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Agent, as the same now exists or may hereafter be
amended, modified, supplemented, renewed, restated or replaced.

 

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages, the DDA Notifications, the Credit Card Notifications,
the Financing Orders and each other security agreement or other instrument or
document executed and delivered to the Agent pursuant to this Agreement or any
other Loan Document granting a Lien to secure any of the Obligations.

 

“Senior Agency Agreement Liens” means Liens permitted under clause (t) of the
definition of Permitted Encumbrances entitled to priority over the Liens granted
to the Agent under the Security Documents solely with respect to the merchandise
and proceeds thereof subject to the applicable Permitted Sale, securing amounts
and on terms acceptable to the Agent and Term Agent each in their discretion.

 

“Senior Agency Agreement Claims” means superpriority administrative expense
claims in favor of the agent under an agency agreement in connection with a
Permitted Sale under clause (ii) of the definition thereof which claim arises
solely after payment of the “initial guaranty amount” and the posting of any
letter of credit as and when required under such agency agreement; and (ii)
which claim is on terms acceptable to the Agent and Term Agent in their
Permitted Discretion.

 

 

 
-52-

--------------------------------------------------------------------------------

 

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Specified Subordinated Indebtedness” shall mean the Indebtedness incurred in
connection with the Floating Rate Series A Secured Notes Due 2017 issued by the
Lead Borrower on November 20, 2012, which as of the Closing Date was in the
aggregate principal amount of $8,204,000.

 

“Specified Subordinated Indebtedness Documents” shall mean, collectively, (a)
the Indenture, (b) each of the “Notes” issued pursuant to and as defined under
the Indenture, (c) each of the “Collateral Documents” entered into pursuant to
and under the Indenture, and (d) each of the Indenture Documents as defined in
the Indenture as in effect on the date hereof.

 

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

 

“Standard Letter of Credit Practice” means, for the Issuing Bank, any domestic
or foreign Law or letter of credit practices applicable in the city in which the
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such Laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

 

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the Issuing Bank.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

 

 
-53-

--------------------------------------------------------------------------------

 

 

“Statutory Committee” means any official committee of unsecured creditors in the
Chapter 11 Case pursuant to Section 1102 of the Bankruptcy Code.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Store Closing Motion” has the meaning specified in Section 6.24(a)(iii).

 

“Store Closing Revolving Advance Rate” means the Appraisal Percentage multiplied
the inverse of the projected prevailing discount for the following week applied
to such Eligible Inventory, as determined by the Agent in its Permitted
Discretion.

 

“Store Closing Term Advance Rate” means the Term Inventory Advance Rate
multiplied the inverse of the projected prevailing discount for the following
week applied to such Eligible Inventory, as determined by the Agent in its
Permitted Discretion.

 

“Subordinated Debt Documents” shall mean, collectively, any and all agreements,
documents and instruments evidencing or otherwise related to Subordinated
Indebtedness permitted under this Agreement, including, without limitation the
Specified Subordinated Indebtedness Documents.

 

“Subordinated Indebtedness” means (a) the Specified Subordinated Indebtedness
and (b) all other Indebtedness which is expressly subordinated in right of
payment to the prior payment in full of the Obligations and which is in form and
on terms approved in writing by the Agent and the Term Agent.

 

“Subordination Provisions” means the subordination provisions of the documents
evidencing or governing any Subordinated Indebtedness, including Article XI of
the Indenture.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

 

 
-54-

--------------------------------------------------------------------------------

 

 

“Success Fee” means the “Sale Success Fee” or “Liquidation Fee” as defined in
the Sale Consultant Agreement.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate or
branch of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the Swing Line Lender, evidencing the Swing
Line Loans made by the Swing Line Lender.

 

 

 
-55-

--------------------------------------------------------------------------------

 

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Agent” means GACP Finance Co., LLC, in such capacity, or any successor
thereto in such capacity.

 

“Term Borrowing” means the borrowing of the Term Loan made by each of the Term
Lenders on the Term Loan Funding Date pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make a
portion of the Term Loan available to the Borrowers on the Closing Date pursuant
to Section 2.01(a) in an aggregate principal amount not to exceed the amount set
forth opposite such Term Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable. As of the Closing Date, the aggregate amount of Term Commitments
shall be the lesser of (x) $18,290,416.47, or (y) the outstanding amount of the
Pre-Petition Term Loan as of the Term Loan Funding Date.

 

“Term Inventory Advance Rate” means fifteen percent (15%).

 

“Term Lender” means each Lender having a Term Commitment as set forth on
Schedule 2.01 hereto or in the Assignment and Acceptance by which such Person
becomes a Term Lender, or after the making of the Term Loan, each Lender holding
any portion of the Term Loan.

 

“Term Loan” means the term loan made by the Term Lenders to the Borrowers on the
Term Loan Funding Date pursuant to Section 2.01(a).

 

“Term Loan Applicable Margin” means twelve percent (12.00%).

 

“Term Loan Borrowing Base” means, at any time of calculation, an amount equal to
the lesser of:

 

(A) $18,290,416.67 minus the then amount of the Sale-Leaseback Reserve, if any;
or

 

(B) the sum of:

 

 

 
-56-

--------------------------------------------------------------------------------

 

 

(i)      the face amount of Eligible Credit Card Receivables multiplied by five
percent (5%);

 

plus

 

(ii)     the Cost of Eligible Inventory, other than Eligible Domestic In-Transit
Inventory and Eligible Store Closing Inventory, net of Inventory Reserves,
multiplied by the Term Inventory Advance Rate, multiplied by the Appraised Value
of such Eligible Inventory (provided, that in no event shall Eligible Foreign
In-Transit Inventory included in Eligible Foreign Inventory exceed $7,500,000);

 

plus

 

(iii) the Cost of Eligible Store Closing Inventory, net of Inventory Reserves,
multiplied by, the Store Closing Term Advance Rate multiplied by the Appraised
Value of such Eligible Store Closing Inventory;

 

plus

 

(iv)     the lesser of (a) the lesser of (i) twenty-five point sixty-four
percent (25.64%) multiplied by the Leased Value of Eligible Real Estate and
(ii) $5,000,000 and (b) $11,600,000 minus the Real Estate Component, provided
that at no time shall the sum of the advance rates for the Leased Value of
Eligible Real Estate for the Revolving Borrowing Base and the Term Loan
Borrowing Base exceed fifty-nine and one-half percent (59.5%);

 

minus

 

(v)     the then amount of the Sale-Leaseback Reserve, if any.

 

“Term Loan Funding Date” means the date, on or no later than one Business Day
after the Final Order Entry Date, that the Term Loan is funded pursuant to
Section 2.01(a).

 

“Term Loan Push Down Reserve” means the amount, if any, by which (i) on or
before the Term Loan Funding Date, the aggregate outstanding principal balance
of the Pre-Petition Term Loan exceeds the Term Loan Borrowing Base, or (ii) on
any date after the Term Loan Funding Date, the aggregate outstanding balance of
the Term Loan exceeds the Term Loan Borrowing Base as calculated by the Agent
based upon the most recent Borrowing Base Certificate delivered to the Agent by
the Borrowers.

 

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing the Term Loan made by such Term Lender, substantially in the
form of Exhibit C-3.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Revolving Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Revolving Commitments in accordance with the provisions of Section 2.06(a) or
(e) hereof.

 

 

 
-57-

--------------------------------------------------------------------------------

 

 

“Total Outstandings” means the aggregate outstanding principal balance of the
Term Loan plus the Total Revolving Outstandings.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, all Swing Line Loans and all Letter of Credit
Obligations.

 

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

 

“Transaction Fees” means the “Transaction Fees” as defined in the Sale
Consultant Agreement.

 

“Type” means, with respect to a Committed Revolving Loan, its character as a
Base Rate Loan or a LIBO Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9
of the Uniform Commercial Code; provided, further that, if by reason of
mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of a security interest in any Collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect in
a jurisdiction other than the State of New York, “Uniform Commercial Code” means
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any subsequent revision thereof adopted by the
International Chamber of Commerce on the date such Letter of Credit is issued).

 

“UFCA” has the meaning specified in Section 10.21(d).

 

“UFTA” has the meaning specified in Section 10.21(d).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, increase in Reserves
or misrepresentation by the Loan Parties.

 

“United States” and “U.S.” mean the United States of America.

 

 

 
-58-

--------------------------------------------------------------------------------

 

 

“Wage Order” means the order of the Bankruptcy Court entered in the Chapter 11
Case, together with all extensions, modifications and amendments that are in
form and substance acceptable to the Agent in its Permitted Discretion, which,
among other matters, authorizes and directs the Loan Parties to pay certain
Pre-Petition wages, benefits and other amounts owing to employees.

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“Wells Fargo Fee Letter” means the letter agreement, dated as of the Closing
Date, among the Borrowers and the Agent.

 

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, refinanced, replaced or otherwise modified (subject to any
restrictions on such amendments, supplements, refinancings, replacements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(d)     Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
Dollars in full in cash or immediately available funds (or, in the case of
contingent reimbursement obligations with respect to Letters of Credit and Bank
Products (other than Swap Contracts), providing Cash Collateralization or other
collateral as may be requested by the Agent) of all of the Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Swap Contracts) other than (i) unasserted contingent
indemnification Obligations, (ii) any Obligations relating to Bank Products
(other than Swap Contracts) that, at such time, are allowed by the applicable
Bank Product provider to remain outstanding without being required to be repaid
or Cash Collateralized or otherwise collateralized as may be requested by the
Agent, and (iii) any Obligations relating to Swap Contracts that, at such time,
are allowed by the applicable provider of such Swap Contracts to remain
outstanding without being required to be repaid.

 

 

 
-59-

--------------------------------------------------------------------------------

 

 

1.03     Accounting Terms.

 

(a)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

 

(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial requirement set forth in any Loan Document, and
either the Lead Borrower or the Required Lenders shall so request, the Agent,
the Term Agent, the Lenders and the Lead Borrower shall negotiate in good faith
to amend such requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Lead Borrower
shall provide to the Agent, the Term Agent, and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such
requirement made before and after giving effect to such change in GAAP.

 

1.04     Reserved.

 

1.05     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06     Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

 

1.07     Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Article II, Article IX and Article X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Agent at such time on the basis of
the Spot Rate (as defined below) for the purchase of such currency with Dollars.
For purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Agent to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date of
such determination; provided that the Agent may obtain such Spot Rate from
another financial institution designated by the Agent if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency.

 

 

 
-60-

--------------------------------------------------------------------------------

 

 

Article II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Loans; Reserves.

 

(a)     Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make a loan to the Borrowers on the Term Loan Funding Date
in a principal amount not to exceed the Term Commitment of such Term Lender.
Amounts repaid in respect of the Term Loans may not be reborrowed, and upon each
Term Lender’s making of such Term Loans, the Term Commitment of such Term Lender
shall be terminated. The proceeds of the Term Loan shall be used to refinance
and pay off in full the Pre-Petition Term Loan. For the avoidance of doubt, the
making of Term Loans and pay off in full the Pre-Petition Term Loan shall be a
cash less roll.

 

(b)     Subject to the terms and conditions set forth herein, each Revolving
Lender severally agrees to make loans (each such loan, a “Committed Revolving
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Revolving Commitment,
or (y) such Revolving Lender’s Applicable Percentage of the Revolving Borrowing
Base; subject in each case to the following limitations:

 

(i)     after giving effect to any Revolving Credit Borrowing, the Total
Revolving Outstandings shall not exceed the Revolving Loan Cap,

 

(ii)     after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Committed Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Letter of Credit
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed the lesser of (x) such Lender’s
Revolving Commitment and (y) such Lender’s Applicable Percentage of the
Revolving Borrowing Base, and

 

(iii)     The Outstanding Amount of all Letter of Credit Obligations shall not
at any time exceed the Letter of Credit Sublimit.

 

 

 
-61-

--------------------------------------------------------------------------------

 

 

Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.05, and reborrow Committed Revolving Loans under
this Section 2.01.

 

(c)     The Inventory Reserves and Availability Reserves as of the Closing Date
are set forth in the Borrowing Base Certificate delivered pursuant to Section
4.01(c) hereof.

 

(d)     Subject to the Interlender Provisions and Section 10.01 hereof, the
Agent shall have the right, at any time and from time to time after the Closing
Date in its Permitted Discretion to establish, modify or eliminate Reserves;
provided that the Agent shall be obligated to implement and maintain at all
times (i) the Term Loan Push Down Reserve and (ii) the Sale-Leaseback Reserve.

 

2.02     Borrowings, Conversions and Continuations of Loans.

 

(a)     Notwithstanding anything to the contrary contained herein or in any
other Loan Document, all Loans shall be Base Rate Loans and the Borrowers shall
not have any option to borrow or convert to LIBO Rate Loans.

 

(b)     Each Revolving Credit Borrowing, each conversion of Committed Revolving
Loans from one Type to the other, and each continuation of LIBO Rate Loans shall
be made upon the Lead Borrower’s irrevocable notice to the Agent, which may be
given by telephone. Each such notice must be received by the Agent not later
than 1:00 p.m. (i) two (2) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of LIBO Rate Loans or of any
conversion of LIBO Rate Loans to Base Rate Loans, and (ii) one Business Day
prior to the requested date of any Borrowing of Base Rate Loans. Each telephonic
notice by the Lead Borrower pursuant to this Section 2.02(b) must be confirmed
promptly by delivery to the Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of, conversion to (in the case of Committed Revolving
Loans only) or continuation of LIBO Rate Loans shall be (x) with respect to any
Committed Revolving Loan, in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof and (y) with respect to any portion of the Term
Loan, in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$100,000 or a whole multiple of $50,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Lead
Borrower is requesting a Revolving Credit Borrowing, a conversion of Committed
Revolving Loans from one Type to the other, or a continuation of LIBO Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Committed Revolving Loans to be borrowed, or the principal amount of Committed
Revolving Loans to be converted or the principal amount of Committed Revolving
Loans or the Term Loan (or portion thereof) to be continued, (iv) the Type of
Committed Revolving Loans to be borrowed or to which existing Committed
Revolving Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Lead Borrower fails to specify a
Type of Committed Revolving Loan in a Committed Loan Notice or if the Lead
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Revolving Loans shall be made as, or converted to,
Base Rate Loans and the applicable portions of the Term Loan shall be continued
as a LIBO Rate Loan with and Interest Period of one (1) month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBO Rate
Loans. If the Lead Borrower requests a Borrowing of, conversion to, or
continuation of LIBO Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a LIBO Rate Loan.

 

 

 
-62-

--------------------------------------------------------------------------------

 

 

(c)     Following receipt of a Committed Loan Notice, the Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Revolving Loans or the Term Loan (or portion thereof), and if no
timely notice of a conversion or continuation is provided by the Lead Borrower,
the Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans (in the case of Committed Revolving Loans) or continuation as
LIBO Rate Loans with an Interest Period of one (1) month (in the case of a
portion of the Term Loan) described in Section 2.02(b). In the case of a
Committed Revolving Borrowing, each Lender shall make the amount of its
Committed Revolving Loan available to the Agent in immediately available funds
at the Agent’s Office not later than 1:00 p.m. on the Business Day specified in
the applicable Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Agent shall use reasonable efforts to make
all funds so received available to the Borrowers in like funds by no later than
4:00 p.m. on the day of receipt by the Agent either by (i) crediting the account
of the Lead Borrower on the books of Wells Fargo with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by the Lead
Borrower.

 

(d)     The Agent, without the request of the Lead Borrower, may advance as a
Revolving Loan any interest, fee, service charge (including direct wire fees),
Credit Party Expenses, or other payment to which any Credit Party is entitled
from the Loan Parties pursuant hereto or any other Loan Document and may charge
the same to the Loan Account notwithstanding that an Overadvance may result
thereby. The Agent shall advise the Lead Borrower of any such advance or charge
promptly after the making thereof. Such action on the part of the Agent shall
not constitute a waiver of the Agent’s rights and the Borrowers’ obligations
under Section 2.05(d). Any amount which is added to the principal balance of the
Loan Account as provided in this Section 2.02(d) shall bear interest at the
interest rate then and thereafter applicable to Base Rate Loans.

 

(e)     Each Borrowing of Committed Revolving Loans (other than Swing Line Loans
and Extended Loans) shall be made by the Revolving Lenders pro rata in
accordance with their respective Applicable Percentage. The failure of any
Revolving Lender to make any Loan shall neither relieve any other Lender of its
obligation to fund its Loan in accordance with the provisions of this Agreement
nor increase the obligation of any such other Lender.

 

(f)     Except as otherwise provided herein, a LIBO Rate Loan may be continued
or converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default or an Event of Default, no Committed Revolving
Loans may be requested as, converted to or continued as LIBO Rate Loans without
the Consent of the Required Revolving Lenders.

 

 

 
-63-

--------------------------------------------------------------------------------

 

 

(g)     The Agent shall promptly notify the Lead Borrower and the Lenders of the
interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Lead Borrower and the Lenders of any
change in Wells Fargo’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(h)     After giving effect to all Revolving Credit Borrowings, all conversions
of Committed Revolving Loans from one Type to the other, and all continuations
of Committed Revolving Loans or portions of the Term Loan as the same Type,
there shall not be more than five (5) Interest Periods in effect with respect to
LIBO Rate Loans.

 

(i)     The Agent, the Revolving Lenders, the Swing Line Lender and the Issuing
Bank shall have no obligation to make any Revolving Loan or to provide any
Letter of Credit if an Overadvance would result. The Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Lenders, the Swing Line Lender and the Issuing Bank and the Borrowers and
each Lender and Issuing Bank shall be bound thereby. Any Permitted Overadvance
may constitute a Swing Line Loan. A Permitted Overadvance is for the account of
the Borrowers and shall constitute a Revolving Loan which is a Base Rate Loan
and an Obligation and shall be repaid by the Borrowers in accordance with the
provisions of Section 2.05(d). The making of any such Permitted Overadvance on
any one occasion shall not obligate the Agent or any Revolving Lender to make or
permit any Permitted Overadvance on any other occasion or to permit such
Permitted Overadvances to remain outstanding. The making by the Agent of a
Permitted Overadvance shall not modify or abrogate any of the provisions of
Section 2.03 regarding the Revolving Lenders’ obligations to purchase
participations with respect to Letter of Credits or of Section 2.04 regarding
the Revolving Lenders’ obligations to purchase participations with respect to
Swing Line Loans. The Agent shall have no liability for, and no Loan Party or
Credit Party shall have the right to, or shall, bring any claim of any kind
whatsoever against the Agent with respect to Unintentional Overadvances
regardless of the amount of any such Overadvance(s).

 

2.03     Letters of Credit.

 

(a)     Subject to the terms and conditions of this Agreement, upon the request
of the Lead Borrower made in accordance herewith, and prior to the Maturity
Date, the Issuing Bank agrees to issue a requested Letter of Credit for the
account of the Loan Parties. By submitting a request to the Issuing Bank for the
issuance of a Letter of Credit, the Borrowers shall be deemed to have requested
that the Issuing Bank issue the requested Letter of Credit. Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be irrevocable and shall be made in writing
pursuant to a Letter of Credit Application by a Responsible Officer and
delivered to the Issuing Bank and the Agent via telefacsimile or other
electronic method of transmission reasonably acceptable to the Issuing Bank not
later than 11:00 a.m. at least two Business Days (or such other date and time as
the Agent and the Issuing Bank may agree in a particular instance in their sole
discretion) prior to the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Bank and (i) shall specify (A) the amount of such
Letter of Credit, (B) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (C) the proposed expiration date of such Letter of
Credit, (D) the name and address of the beneficiary of the Letter of Credit, and
(E) such other information (including, the conditions to drawing, and, in the
case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit, and (ii) shall be accompanied by
such Issuer Documents as the Agent or the Issuing Bank may request or require,
to the extent that such requests or requirements are consistent with the Issuer
Documents that the Issuing Bank generally requests for Letters of Credit in
similar circumstances. The Agent’s records of the content of any such request
will be conclusive.

 

 

 
-64-

--------------------------------------------------------------------------------

 

 

(b)     The Issuing Bank shall have no obligation to issue a Letter of Credit
if, after giving effect to the requested issuance, (i) the Total Revolving
Outstandings would exceed Revolving Loan Cap, (ii) the aggregate Outstanding
Amount of the Committed Revolving Loans of any Revolving Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all Letter of Credit
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans would exceed such Lender’s Revolving Commitment, or
(iii) the Outstanding Amount of the Letter of Credit Obligations would exceed
the Letter of Credit Sublimit;

 

(c)     In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, the Issuing Bank shall not be required
to issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s participation with respect to such Letter of Credit may not be
reallocated pursuant to Section 9.16(b), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and the
Borrowers to eliminate the Issuing Bank’s risk with respect to the participation
in such Letter of Credit of the Defaulting Lender, which arrangements may
include the Borrowers cash collateralizing such Defaulting Lender’s
participation with respect to such Letter of Credit in accordance with Section
9.16(b). Additionally, the Issuing Bank shall have no obligation to issue a
Letter of Credit if (A) any order, judgment, or decree of any Governmental
Authority or arbitrator shall, by its terms, purport to enjoin or restrain the
Issuing Bank from issuing such Letter of Credit, or any Law applicable to the
Issuing Bank or any request or directive (whether or not having the force of
Law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit or request that the Issuing Bank refrain from the issuance of
letters of credit generally or such Letter of Credit in particular, or (B) the
issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally, or (C) if the expiry
date of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless either such Letter of Credit is Cash Collateralized on
or prior to the date of issuance of such Letter of Credit (or such later date as
to which the Agent may agree) or all the Lenders have approved such expiry date.

 

(d)     Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify the Agent in writing no later than the Business Day immediately following
the Business Day on which such Issuing Bank issued any Letter of Credit;
provided that (i) until the Agent advises any such Issuing Bank that the
provisions of Section 4.02 are not satisfied, or (ii) unless the aggregate
amount of the Letters of Credit issued in any such week exceeds such amount as
shall be agreed by the Agent and such Issuing Bank, such Issuing Bank shall be
required to so notify the Agent in writing only once each week of the Letters of
Credit issued by such Issuing Bank during the immediately preceding week as well
as the daily amounts outstanding for the prior week, such notice to be furnished
on such day of the week as the Agent and such Issuing Bank may agree. Each
Letter of Credit shall be in form and substance reasonably acceptable to the
Issuing Bank, including the requirement that the amounts payable thereunder must
be payable in Dollars; provided that if the Issuing Bank, in its discretion,
issues a Letter of Credit denominated in a currency other than Dollars, all
reimbursements by the Borrowers of the honoring of any drawing under such Letter
of Credit shall be paid in Dollars based on the Spot Rate. If the Issuing Bank
makes a payment under a Letter of Credit, the Borrowers shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the Business Day
such Letter of Credit Disbursement is made and, in the absence of such payment,
the amount of the Letter of Credit Disbursement immediately and automatically
shall be deemed to be a Committed Loan hereunder (notwithstanding any failure to
satisfy any condition precedent set forth in Section 4.02 hereof) and,
initially, shall bear interest at the rate then applicable to Committed
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Committed Revolving Loan hereunder, the Borrowers’ obligation to
pay the amount of such Letter of Credit Disbursement to the Issuing Bank shall
be automatically converted into an obligation to pay the resulting Committed
Revolving Loan. Promptly following receipt by the Agent of any payment from the
Borrowers pursuant to this paragraph, the Agent shall distribute such payment to
the Issuing Bank or, to the extent that the Lenders have made payments pursuant
to Section 2.03(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. The Borrowers and the Loan Parties
hereby acknowledge and agree that all Rollover Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Rollover Letters of Credit were issued by the
Issuing Bank at the request of the Borrowers on the Closing Date.

 

 

 
-65-

--------------------------------------------------------------------------------

 

 

(e)     Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.03(d), each Revolving Lender agrees to fund
its Applicable Percentage of any Committed Revolving Loan deemed made pursuant
to Section 2.03(d) on the same terms and conditions as if the Borrowers had
requested the amount thereof as a Committed Revolving Loan and the Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. By the issuance of a Letter of Credit (or an amendment,
renewal, or extension of a Letter of Credit) and without any further action on
the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank shall be
deemed to have granted to each Revolving Lender, and each Lender shall be deemed
to have purchased, a participation in each Letter of Credit issued by the
Issuing Bank, in an amount equal to its Applicable Percentage of such Letter of
Credit, and each such Lender agrees to pay to the Agent, for the account of the
Issuing Bank, such Lender’s Applicable Percentage of any Letter of Credit
Disbursement made by the Issuing Bank under the applicable Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
the Issuing Bank, such Lender’s Applicable Percentage of each Letter of Credit
Disbursement made by the Issuing Bank and not reimbursed by Borrowers on the
date due as provided in Section 2.03(d), or of any reimbursement payment that is
required to be refunded (or that the Agent or the Issuing Bank elects, based
upon the advice of counsel, to refund) to the Borrowers for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to deliver to the
Agent, for the account of the Issuing Bank, an amount equal to its respective
Applicable Percentage of each Letter of Credit Disbursement pursuant to this
Section 2.03(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of a Default or Event of
Default or the failure to satisfy any condition set forth in Section 4.02
hereof. If any such Lender fails to make available to the Agent the amount of
such Lender’s Applicable Percentage of a Letter of Credit Disbursement as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and the Agent (for the account of the Issuing Bank) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

 

 

 
-66-

--------------------------------------------------------------------------------

 

 

(f)     Each Borrower agrees to indemnify, defend and hold harmless each Credit
Party (including the Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including the Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by Law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 3.01) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

 

(i)     any Letter of Credit or any pre-advice of its issuance;

 

(ii)     any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;

 

(iii)     any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

(iv)     any independent undertakings issued by the beneficiary of any Letter of
Credit;

 

(v)     any unauthorized instruction or request made to the Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit or error in
computer or electronic transmission;

 

(vi)     an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)     any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

 

 

 
-67-

--------------------------------------------------------------------------------

 

 

(viii)     the fraud, forgery or illegal action of parties other than the Letter
of Credit Related Person;

 

(ix)     the Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation; or

 

(x)     the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

 

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity. The Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.03(f). If and to the extent that the obligations of the Borrowers
under this Section 2.03(f) are unenforceable for any reason, the Borrowers agree
to make the maximum contribution to the Letter of Credit Indemnified Costs
permissible under applicable Law. This indemnification provision shall survive
termination of this Agreement and all Letters of Credit.

 

(g)     The liability of the Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by the Borrowers that
are caused directly by the Issuing Bank’s gross negligence or willful misconduct
in (i) honoring a presentation under a Letter of Credit that on its face does
not at least substantially comply with the terms and conditions of such Letter
of Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. The
Issuing Bank shall be deemed to have acted with due diligence and reasonable
care if the Issuing Bank’s conduct is in accordance with Standard Letter of
Credit Practice or in accordance with this Agreement. The Borrowers’ aggregate
remedies against the Issuing Bank and any Letter of Credit Related Person for
wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by the Borrowers to the Issuing Bank in respect of the honored
presentation in connection with such Letter of Credit under Section 2.03(d),
plus interest at the rate then applicable to Base Rate Loans hereunder. The
Borrowers shall take action to avoid and mitigate the amount of any damages
claimed against the Issuing Bank or any other Letter of Credit Related Person,
including by enforcing its rights against the beneficiaries of the Letters of
Credit. Any claim by the Borrowers under or in connection with any Letter of
Credit shall be reduced by an amount equal to the sum of (x) the amount (if any)
saved by the Borrowers as a result of the breach or alleged wrongful conduct
complained of; and (y) the amount (if any) of the loss that would have been
avoided had the Borrowers taken all reasonable steps to mitigate any loss, and
in case of a claim of wrongful dishonor, by specifically and timely authorizing
the Issuing Bank to effect a cure.

 

 

 
-68-

--------------------------------------------------------------------------------

 

 

(h)     The Borrowers shall be responsible for preparing or approving the final
text of the Letter of Credit as issued by the Issuing Bank, irrespective of any
assistance the Issuing Bank may provide such as drafting or recommending text or
by the Issuing Bank’s use or refusal to use text submitted by the Borrowers. The
Borrowers are solely responsible for the suitability of the Letter of Credit for
the Borrowers’ purposes. With respect to any Letter of Credit containing an
“automatic amendment” to extend the expiration date of such Letter of Credit,
the Issuing Bank, in its sole and absolute discretion, may give notice of
nonrenewal of such Letter of Credit and, if the Borrowers do not at any time
want such Letter of Credit to be renewed, the Borrowers will so notify the Agent
and the Issuing Bank at least 15 calendar days before the Issuing Bank is
required to notify the beneficiary of such Letter of Credit or any advising bank
of such nonrenewal pursuant to the terms of such Letter of Credit.

 

(i)     The Borrowers’ reimbursement and payment obligations under this Section
2.03 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

 

(i)     any lack of validity, enforceability or legal effect of any Letter of
Credit or this Agreement or any term or provision therein or herein;

 

(ii)     payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)     the Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

 

(iv)     the Issuing Bank or any correspondent honoring a drawing against a
Drawing Document up to the amount available under any Letter of Credit even if
such Drawing Document claims an amount in excess of the amount available under
the Letter of Credit;

 

(v)     the existence of any claim, set-off, defense or other right that any
Loan Party or any of their Subsidiaries may have at any time against any
beneficiary, any assignee of proceeds, the Issuing Bank or any other Person;

 

(vi)     any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.03(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against the Issuing Bank, the beneficiary or any
other Person; or

 

(vii)     the fact that any Default or Event of Default shall have occurred and
be continuing;

 

 

 
-69-

--------------------------------------------------------------------------------

 

 

provided, however, that subject to Section 2.03(g) above, the foregoing shall
not release the Issuing Bank from such liability to the Borrowers as may be
finally determined in a final, non-appealable judgment of a court of competent
jurisdiction against the Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of the Borrowers to the Issuing Bank arising under, or in
connection with, this Section 2.03 or any Letter of Credit.

 

(j)     Without limiting any other provision of this Agreement, the Issuing Bank
and each other Letter of Credit Related Person (if applicable) shall not be
responsible to the Borrowers for, and the Issuing Bank’s rights and remedies
against the Borrowers and the obligation of the Borrowers to reimburse the
Issuing Bank for each drawing under each Letter of Credit shall not be impaired
by:

 

(i)     honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

 

(ii)     honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

 

(iii)     acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

 

(iv)     the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than the Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

 

(v)     acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that the Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;

 

(vi)     any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to the Borrowers;

 

(vii)     any acts, omissions or fraud by, or the insolvency of, any
beneficiary, any nominated person or entity or any other Person or any breach of
contract between any beneficiary and any Borrower or any of the parties to the
underlying transaction to which the Letter of Credit relates;

 

 

 
-70-

--------------------------------------------------------------------------------

 

 

(viii)     assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

(ix)     payment to any paying or negotiating bank (designated or permitted by
the terms of the applicable Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under Standard Letter of
Credit Practice applicable to it;

 

(x)     acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where the Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

 

(xi)     honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by the Issuing Bank if subsequently the Issuing Bank or any
court or other finder of fact determines such presentation should have been
honored;

 

(xii)     dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)     honor of a presentation that is subsequently determined by the
Issuing Bank to have been made in violation of international, federal, state or
local restrictions on the transaction of business with certain prohibited
Persons.

 

(k)     Upon the request of the Agent, (i) if the Issuing Bank has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an Letter of Credit Obligation that remains outstanding, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit Obligation for
any reason remains outstanding, the Borrowers shall, in each case, immediately
Cash Collateralize the then Outstanding Amount of all Letter of Credit
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Agent, for the benefit of the Issuing Bank and the Revolving
Lenders, as collateral for the Letter of Credit Obligations, cash or deposit
account balances in an amount equal to 105% of the Outstanding Amount of all
Letter of Credit Obligations (other than Letter of Credit Obligations with
respect to Letters of Credit denominated in a currency other than Dollars, which
Letter of Credit Obligations shall be Cash Collateralized in an amount equal to
115% of the Outstanding Amount of such Letter of Credit Obligations), pursuant
to documentation in form and substance reasonably satisfactory to the Agent and
the Issuing Bank (which documents are hereby Consented to by the Lenders). The
Borrowers hereby grant to the Agent a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in a Cash Collateral Account. If at any time
the Agent determines that any funds held as Cash Collateral are subject to any
right or claim of any Person other than the Agent or that the total amount of
such funds is less than the aggregate Outstanding Amount of all Letter of Credit
Obligations, the Borrowers will, forthwith upon demand by the Agent, pay to the
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Laws, to reimburse the Issuing
Bank and, to the extent not so applied, shall thereafter be applied to satisfy
other Obligations.

 

 

 
-71-

--------------------------------------------------------------------------------

 

 

(l)     The Borrowers shall pay to the Agent, for the account of each Revolving
Lender in accordance with its Applicable Percentage, a Letter of Credit fee (the
“Letter of Credit Fee”) (i) for each Standby Letter of Credit, equal to the
Applicable Margin with respect thereto times the daily Stated Amount under each
such Standby Letter of Credit (whether or not such maximum amount is then in
effect under such Standby Letter of Credit) for the period during which such
Standby Letter of Credit is outstanding, and (ii) for each Commercial Letter of
Credit, equal to Applicable Margin with respect thereto times the daily Stated
Amount under each such Commercial Letter of Credit (whether or not such maximum
amount is then in effect under such Commercial Letter of Credit) for the period
during which such Commercial Letter of Credit is outstanding. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with Section
1.06. Letter of Credit Fees shall be (i) due and payable on the first day after
the end of each month commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand, and (ii) computed on a monthly basis in arrears.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.08(b) hereof.

 

(m)     In addition to the Letter of Credit Fees as set forth in Section 2.03(l)
above, the Borrowers shall pay immediately upon demand to the Agent for the
account of the Issuing Bank as non-refundable fees, commissions, and charges (it
being acknowledged and agreed that any charging of such fees, commissions, and
charges to the Loan Account pursuant to the provisions of Section 2.02(d) shall
be deemed to constitute a demand for payment thereof for the purposes of this
Section 2.03(m)): (i) a fronting fee which shall be imposed by the Issuing Bank
upon the issuance of each Letter of Credit of 0.125% per annum of the face
amount thereof, plus (ii) any and all other customary commissions, fees and
charges then in effect imposed by, and any and all expenses incurred by, the
Issuing Bank, or by any adviser, confirming institution or entity or other
nominated person, relating to Letters of Credit, at the time of issuance of any
Letter of Credit and upon the occurrence of any other activity with respect to
any Letter of Credit (including transfers, assignments of proceeds, amendments,
drawings, renewals or cancellations).

 

(n)     Unless otherwise expressly agreed by the Issuing Bank and the Borrowers
when a Letter of Credit is issued, (i) the rules of the ISP and the UCP shall
apply to each Standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each Commercial Letter of Credit.

 

(o)     The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the Issuing Bank.

 

 

 
-72-

--------------------------------------------------------------------------------

 

 

(p)     In the event of a direct conflict between the provisions of this Section
2.03 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.03 shall control and govern.

 

2.04     Swing Line Loans.

 

(a)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender may, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.04, make loans (each such loan, a
“Swing Line Loan”) to the Borrowers from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Revolving Loans and Letter of Credit Obligations
of the Lender acting as Swing Line Lender, may exceed the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
Revolving Loan Cap, and (ii) the aggregate Outstanding Amount of the Committed
Revolving Loans of any Lender at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Letter of Credit Obligations at such
time, plus such Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans at such time shall not exceed such Lender’s Revolving
Commitment or such Lender’s Applicable Percentage of the Revolving Borrowing
Base; provided, further, that the Borrowers shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at the rate applicable to Base Rate Loans. Immediately upon the making of a
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage multiplied by the amount of such Swing Line
Loan. The Swing Line Lender shall have all of the benefits and immunities (A)
provided to the Agent in Article IX. with respect to any acts taken or omissions
suffered by the Swing Line Lender in connection with Swing Line Loans made by it
or proposed to be made by it as if the term “Agent” as used in Article IX.
included the Swing Line Lender with respect to such acts or omissions, and (B)
as additionally provided herein with respect to the Swing Line Lender.

 

(b)     Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which
may be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Agent (by telephone or in writing)
that the Agent has also received such Swing Line Loan Notice and, if not, the
Swing Line Lender will notify the Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Agent at the request of the Required Revolving Lenders
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at its office by crediting the account of the
Lead Borrower on the books of the Swing Line Lender in immediately available
funds.

 

 

 
-73-

--------------------------------------------------------------------------------

 

 

(c)     Refinancing of Swing Line Loans.

 

(i)     The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Loan Cap and the conditions set forth in
Section 4.02. The Swing Line Lender shall furnish the Lead Borrower with a copy
of the applicable Committed Loan Notice promptly after delivering such notice to
the Agent. Each Revolving Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Agent in immediately available funds for the account of the Swing Line
Lender at the Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrowers in such amount. The Agent shall remit the funds
so received to the Swing Line Lender.

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

 

 
-74-

--------------------------------------------------------------------------------

 

 

(iii)     If any Revolving Lender fails to make available to the Agent for the
account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Revolving Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Lender’s Committed Revolving Loan included in the relevant Revolving
Credit Borrowing or funded participation in the relevant Swing Line Loan, as the
case may be. A certificate of the Swing Line Lender submitted to any Revolving
Lender (through the Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)     Each Revolving Lender’s obligation to make Committed Revolving Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Lender’s obligation to make Committed Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.

 

(d)     Repayment of Participations.

 

(i)     At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Revolving Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

 

 
-75-

--------------------------------------------------------------------------------

 

 

(e)     Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender’s Applicable
Percentage of any Swing Line Loan, interest in respect of such Applicable
Percentage shall be solely for the account of the Swing Line Lender.

 

(f)     Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05     Prepayments; Pre-Petition Obligations.

 

(a)     The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Agent, at any time or from time to time voluntarily prepay Committed Revolving
Loans in whole or in part without premium or penalty; provided, that (i) such
notice must be received by the Agent not later than 1:00 p.m. (A) three (3)
Business Days prior to any date of prepayment of LIBO Rate Loans and (B) on the
date of prepayment of Base Rate Loans; and (ii) any prepayment of LIBO Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Revolving Loans to be prepaid and, if
LIBO Rate Loans, the Interest Period(s) of such Committed Revolving Loans. The
Agent will promptly notify each Revolving Lender of its receipt of each such
notice, and of the amount of such Revolving Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Revolving Loans of the
Revolving Lenders in accordance with their respective Applicable Percentages.

 

(b)     The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided, that (i) such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Lead Borrower, the Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.

 

(c)     Reserved.

 

 

 
-76-

--------------------------------------------------------------------------------

 

 

(d)     If for any reason the Total Revolving Outstandings (including any
Permitted Overadvances) at any time exceed the Revolving Loan Cap as then in
effect, the Borrowers shall immediately prepay the Committed Revolving Loans,
the Swing Line Loans and/or Cash Collateralize the Letter of Credit Obligations
in an aggregate amount equal to such excess; provided, however, that the
Borrowers shall not be required to Cash Collateralize the Letter of Credit
Obligations pursuant to this Section 2.05(d) unless, after the prepayment in
full of the Committed Revolving Loans, the Total Revolving Outstandings
(including any Permitted Overadvances) exceed the Revolving Loan Cap as then in
effect.

 

(e)     The Borrowers shall, in accordance with Section 2.05(g)] prepay the
Pre-Petition Revolving Loan Balance, the Committed Revolving Loans and the Swing
Line Loans and Cash Collateralize the Letter of Credit Obligations (upon the
request of the Agent), with the proceeds and collections received pursuant to
the provisions of Section 6.13 hereof.

 

(f)     The Borrowers shall, in accordance with Section 2.05(g), prepay the
Committed Revolving Loans and the Swing Line Loans and, if a Default or an Event
of Default has occurred and is continuing, Cash Collateralize the Letter of
Credit Obligations (upon the request of the Agent) in an amount equal to the Net
Proceeds received by a Loan Party on account of a Prepayment Event not relating
to the Baldwyn Real Estate Sale-Leaseback permitted hereunder.

 

(g)     Prepayments made pursuant to Section 2.05 (e), (f) and (i) and from the
Excess Real Estate Proceeds, shall be applied as follows: first, to pay any
fees, indemnities or expense reimbursements then due to Agent, Revolving Lenders
and Issuing Bank from any Borrower or Guarantor; second, to pay interest then
due in respect of any Pre-Petition Revolving Loans; third, to pay principal in
respect of Permitted Overadvances; fourth, to pay principal in respect of the
Pre-Petition Revolving Loans; fifth, to pay interest then due in respect of
Committed Revolving Loans (and including any Permitted Overadvances) and Letter
of Credit Obligations; sixth, to pay principal in respect of the Committed
Revolving Loans; seventh, if a Default or Event of Default has occurred and is
continuing Cash Collateralize the Letter of Credit Obligations (upon request of
Agent); eighth, to pay any fees or expense reimbursements then due to Term Agent
or Term Lenders from any Borrower or Guarantor; ninth, to pay interest then due
with respect to the Term Loan; and tenth, so long as no Default or Event of
Default has occurred and is continuing, to the Borrowers’ operating account.
Upon the drawing of any Letter of Credit that has been Cash Collateralized, the
funds held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrowers or any other Loan Party) to reimburse the
Issuing Bank or the Lenders, as applicable.

 

(h)     The Borrowers shall prepay the Loans with the Net Proceeds received by a
Loan Party from the sale or other disposition of the Baldwyn Real Estate, which
Net Proceeds shall be applied in the following order: first, to the outstanding
Committed Revolving Loans in an amount equal to the Real Estate Component
included in the Revolving Borrowing Base, second, to the Term Loan in an amount
equal to the amount set forth in clause (B)(iii) of the Term Loan Borrowing
Base, and, third, the amount remaining, if any, (the “Excess Real Estate
Proceeds”), in accordance with Section 2.05(g).

 

 

 
-77-

--------------------------------------------------------------------------------

 

 

(i)     Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the Issuing Bank or the Lenders, as applicable.

 

(j)     No later than one (1) Business Day after the Final Order Entry Date, the
Borrowers shall pay in full (i) with the proceeds of Committed Revolving Loans
hereunder, the total outstanding amount of the Pre-Petition Revolving Loan
Balance, and (ii) with the proceeds of the Term Loan, the total outstanding
amount of the Pre-Petition Term Loan together with additional amounts due under
Section 2.09 of the Pre-Petition Credit Agreement.

 

2.06     Termination or Reduction of Commitments.

 

(a)     Subject to Section 2.09(b), the Borrowers may, upon irrevocable notice
from the Lead Borrower to the Agent, terminate the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit or from
time to time permanently reduce the Aggregate Revolving Commitments, the Letter
of Credit Sublimit or the Swing Line Sublimit; provided, that (i) any such
notice shall be received by the Agent not later than 11:00 a.m. five (5)
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) the Borrowers shall not
terminate or reduce (A) the Aggregate Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
Letter of Credit Obligations not fully Cash Collateralized hereunder would
exceed the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if, after
giving effect thereto, and to any concurrent payments hereunder, the Outstanding
Amount of Swing Line Loans hereunder would exceed the Swing Line Sublimit.

 

(b)     If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.

 

(c)     The Agent will promptly notify the Revolving Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Aggregate Revolving Commitments under this Section 2.06. Upon any reduction of
the Aggregate Revolving Commitments, the Revolving Commitment of each Revolving
Lender shall be reduced by such Revolving Lender’s Applicable Percentage of such
reduction amount. All fees (including, without limitation, commitment fees,
Letter of Credit Fees and fees under Section 2.09(b)) and interest in respect of
the Aggregate Revolving Commitments accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

(d)     The Term Commitment of each Term Lender shall automatically terminate
upon such Term Lender’s funding of its portion of the Term Loan, which shall
occur no later than the Term Loan Funding Date.

 

 

 
-78-

--------------------------------------------------------------------------------

 

 

(e)     The Revolving Commitment of each Revolving Lender shall automatically
terminate upon the consummation of a Permitted Sale.

 

2.07     Repayment of Loans.

 

(a)     The Borrowers shall repay to the Revolving Lenders on the Termination
Date the aggregate principal amount of Committed Revolving Loans outstanding on
such date.

 

(b)     To the extent not previously paid, the Borrower shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

 

(c)     Subject to clause (d) below, the Borrowers shall repay to the Term
Lenders on the Termination Date the aggregate principal amount of the Term Loan
outstanding on such date, along with accrued but unpaid interest and all other
Obligations outstanding with respect to the Term Loan, including fees under
Section 2.09(b).

 

(d)     Except as set forth in Section 8.03 or Section 2.05, the Borrowers shall
not make any principal payments on account of the Term Loan until Borrowers’
Obligations to the Pre-Petition Revolving Lenders and the Revolving Lenders
shall have been paid in full in immediately available funds and the Revolving
Commitments as to all Revolving Lenders shall have been terminated.

 

2.08     Interest.

 

(a)     Subject to the provisions of Section 2.08(b) below, (i) each Committed
Revolving Loan which is a LIBO Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Adjusted LIBO Rate for such Interest Period plus the Applicable Margin; (ii)
each Committed Revolving Loan which is a Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin; (iii) each
portion of the Term Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Adjusted LIBO
Rate for such Interest Period plus the Term Loan Applicable Margin; and (iv)
each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.

 

(b)

 

(i)     If any Event of Default exists, then (A) the Agent may, and upon the
request of the Required Revolving Lenders shall, notify the Lead Borrower that
all Committed Revolving Loans and all other Obligations with respect thereto
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate and thereafter such Obligations shall bear
interest at the Default Rate to the fullest extent permitted by applicable Laws,
and (B) the Term Agent may, and upon the request of the Required Term Lenders
shall, notify the Lead Borrower that the Term Loan and all other Obligations
with respect thereto shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate and thereafter such
Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

 

 

 
-79-

--------------------------------------------------------------------------------

 

 

(ii)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment.

 

2.09     Fees. In addition to certain fees described in subsections (l) and (m)
of Section 2.03:

 

(a)     Commitment Fee. The Borrowers shall pay to the Agent for the account of
each Revolving Lender in accordance with its Applicable Percentage, a commitment
fee equal to the Applicable Commitment Fee Percentage times the actual daily
amount by which the Aggregate Revolving Commitments exceed the Total Revolving
Outstandings (other than Swing Line Loans). The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be calculated and
due and payable monthly in arrears on the first day after the end of each month,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.

 

(b)     Other Fees. The Borrowers shall pay to the Agent and the Term Agent fees
in the amounts and at the times specified in the Wells Fargo Fee Letter and the
GA Fee Letter, respectively. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

2.10     Computation of Interest and Fees. All computations of fees and interest
with respect to the LIBO Rate shall be made on the basis of a 360-day year and
actual days elapsed. All other computations of fees and interest shall be
computed on the basis of the actual number of days elapsed over a year of 365 or
366 days, as applicable. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided, that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

2.11     Evidence of Debt.

 

(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Agent (the “Loan Account”) in the
ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a Note,
which shall evidence such Lender’s Revolving Loans or portion of the Term Loan,
as applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto. Upon receipt of an
affidavit of a Lender as to the loss, theft, destruction or mutilation of such
Lender’s Note and upon cancellation of such Note, the Borrowers will issue, in
lieu thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor.

 

 

 
-80-

--------------------------------------------------------------------------------

 

 

(b)     In addition to the accounts and records referred to in Section 2.11(a),
each Revolving Lender and the Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such
Revolving Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Agent and the accounts and records of any Revolving Lender in respect of such
matters, the accounts and records of the Agent shall control in the absence of
manifest error.

 

(c)     Agent shall render monthly statements regarding the Loan Account to the
Lead Borrower including principal, interest, fees, and including an itemization
of all charges and expenses constituting Credit Party Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Credit
Parties unless, within thirty (30) days after receipt thereof by the Lead
Borrower, the Lead Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

 

2.12     Payments Generally; Agent’s Clawback.

 

(a)     General. All payments to be made by the Loan Parties shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Agent, for the account of the
respective Lenders to which such payment is owed, at the Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Agent after 2:00 p.m., at the option of the
Agent, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

 

 
-81-

--------------------------------------------------------------------------------

 

 

(b)

 

(i)     Funding by Revolving Lenders; Presumption by Agent. Unless the Agent
shall have received notice from a Revolving Lender prior to the proposed date of
any Revolving Credit Borrowing of LIBO Rate Loans (or in the case of any
Revolving Credit Borrowing of Base Rate Loans, prior to 12:00 noon on the date
of such Borrowing) that such Revolving Lender will not make available to the
Agent such Revolving Lender’s share of such Revolving Credit Borrowing, the
Agent may assume that such Revolving Lender has made such share available on
such date in accordance with Section 2.02 (or in the case of a Revolving Credit
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
such event, if a Revolving Lender has not in fact made its share of the
applicable Revolving Credit Borrowing available to the Agent, then the
applicable Revolving Lender and the Borrowers severally agree to pay to the
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Agent, at (A) in the case of a payment to be made by such Revolving
Lender, the greater of the Federal Funds Rate and a rate determined by the Agent
in accordance with banking industry rules on interbank compensation plus any
administrative processing or similar fees customarily charged by the Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Committed Revolving Loans
comprising Base Rate Loans. If the Borrowers and such Revolving Lender shall pay
such interest to the Agent for the same or an overlapping period, the Agent
shall promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Revolving Lender pays its share of the
applicable Revolving Credit Borrowing to the Agent, then the amount so paid
shall constitute such Revolving Lender’s Committed Revolving Loan included in
such Revolving Credit Borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Revolving Lender that
shall have failed to make such payment to the Agent.

 

(ii)     Payments by Borrowers; Presumptions by Agent. Unless the Agent shall
have received notice from the Lead Borrower prior to the time at which any
payment is due to the Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Bank, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Agent, at the greater of the Federal Funds Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

 

A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

 

 
-82-

--------------------------------------------------------------------------------

 

 

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrowers by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of Section
4.02 hereof), the Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(d)     Obligations of Lenders Several. The obligations of the Term Lenders
hereunder to make the Term Loan and the obligations of the Revolving Lenders
hereunder to make Committed Revolving Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments hereunder are several and
not joint. The failure of any Term Lender to make its portion of the Term Loan
or of any Revolving Lender to make any Committed Revolving Loan, to fund any
such participation or to make any payment hereunder on any date required
hereunder shall not relieve any other Term Lender or Revolving Lender (as
applicable) of its corresponding obligation to do so on such date, and no Term
Lender or Revolving Lender (as applicable) shall be responsible for the failure
of any other Term Lender or Revolving Lender (as applicable) to so make its
portion of the Term Loan or its Committed Revolving Loan (as applicable), to
purchase its participation or to make its payment hereunder.

 

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13     Sharing of Payments by Lenders. If any Credit Party shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of, interest on, or other amounts with respect to, any
of the Obligations resulting in (a) any Revolving Lender receiving payment of a
proportion of the aggregate amount of Obligations in respect of Committed
Revolving Loans greater than its pro rata share thereof as provided herein, or
(b) a Term Lender receiving payment of a proportion of the aggregate amount of
Obligations in respect of the Term Loan greater than its pro rata share thereof
as provided herein, (including, in each case, as in contravention of the
priorities of payment set forth in Section 8.03), then the Credit Party
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Revolving Lenders or Term Lenders, as applicable, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Credit Parties ratably and in the priorities set forth in
Section 8.03; provided, that:

 

(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii)     the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
portion of the Term Loan, its Committed Revolving Loans or subparticipations in
Letter of Credit Obligations or Swing Line Loans to any assignee or participant,
other than to the Borrowers or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

 

 
-83-

--------------------------------------------------------------------------------

 

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14     Settlement Amongst Lenders.

 

(a)     The amount of each Revolving Lender’s Applicable Percentage of
outstanding Committed Revolving Loans (including outstanding Swing Line Loans)
shall be computed weekly (or more frequently in the Agent’s discretion) and
shall be adjusted upward or downward based on all Committed Revolving Loans
(including Swing Line Loans) and repayments of Committed Revolving Loans
(including Swingline Loans) received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.

 

(b)     The Agent shall deliver to each of the Revolving Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Committed
Revolving Loans and Swing Line Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the Agent
shall transfer to each Revolving Lender its Applicable Percentage of repayments,
and (ii) each Revolving Lender shall transfer to the Agent (as provided below)
or the Agent shall transfer to each Revolving Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Revolving Loans made by each Revolving Lender shall be equal to
such Revolving Lender’s Applicable Percentage of all Committed Revolving Loans
outstanding as of such Settlement Date. If the summary statement requires
transfers to be made to the Agent by the Revolving Lenders and is received prior
to 1:00 p.m. on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if received after 1:00
p.m., then no later than 3:00 p.m. on the next Business Day. The obligation of
each Revolving Lender to transfer such funds is irrevocable, unconditional and
without recourse to or warranty by the Agent. If and to the extent any Revolving
Lender shall not have so made its transfer to the Agent, such Revolving Lender
agrees to pay to the Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Agent, equal to the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing, or similar fees customarily
charged by the Agent in connection with the foregoing.

 

2.15     Release. Subject to the terms of the Interim Financing Order or the
Final Financing Order, as applicable, each Loan Party hereby acknowledges that
no Loan Party has any defense, counterclaim, offset, recoupment,
cross-complaint, claim or demand of any kind or nature whatsoever that can be
asserted to reduce or eliminate all of any part of the Loan Parties’ liability
to repay the Credit Parties as provided in this Agreement and the Pre-Petition
Credit Agreement or to seek affirmative relief or damages of any kind or nature
from any Credit Party or any “Credit Party” (as defined in the Pre-Petition
Credit Agreement). Subject to the terms of the Interim Financing Order or the
Final Financing Order, as applicable, each Loan Party, on behalf of itself and
its bankruptcy estate, and on behalf of all its successors, assigns,
Subsidiaries and any Affiliates and any Person acting for and on behalf of, or
claiming through them, (collectively, the “Releasing Parties”), hereby fully,
finally and forever releases and discharges each Credit Party and its respective
past and present officers, directors, servants, agents, attorneys, assigns,
heirs, parents, subsidiaries, participants, and each Person acting for or on
behalf of any of them (collectively, the “Released Parties”) of and from any and
all past, present and future actions, causes of action, demands, suits, claims,
liabilities, Liens, lawsuits, adverse consequences, amounts paid in settlement,
costs, damages, debts, deficiencies, diminution in value, disbursements,
expenses, losses and other obligations of any kind or nature whatsoever, whether
in law, equity or otherwise (including, without limitation, those arising under
Sections 541 through 550 of the Bankruptcy Code and interest or other carrying
costs, penalties, legal, accounting and other professional fees and expenses,
and incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, direct, indirect, or derivative,
asserted or unasserted, foreseen or unforeseen, suspected or unsuspected, now
existing, heretofore existing or which may heretofore accrue against any of the
Released Parties, whether held in a personal or representative capacity, and
which are based on any act, fact, event or omission or other matter, cause or
thing occurring at or from any time prior to and including the date hereof in
any way, directly or indirectly arising out of, connected with or relating to
the Pre-Petition Credit Agreement and the transactions contemplated thereby, and
all other agreements, certificates, instruments and other documents and
statements (whether written or oral) related to any of the foregoing, in each
case other than the obligations of the Released Parties arising under this
Agreement and the other Loan Documents.

 

 

 
-84-

--------------------------------------------------------------------------------

 

 

2.16     Waiver of any Priming Rights. Upon the Closing Date, and on behalf of
itself and its estate, and for so long as any Obligations or Pre-Petition
Obligations shall be outstanding, each Loan Party hereby irrevocably waives any
right, pursuant to Sections 364(c) or 364(d) of the Bankruptcy Code or
otherwise, to grant any Lien of equal or greater priority than the Liens
securing the Obligations or Pre-Petition Obligations, or to approve a claim of
equal or greater priority than the Obligations or Pre-Petition Obligations,
other than as set forth in a Financing Order.

 

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER

 

3.01     Taxes.

 

(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Loan Parties shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, the Term Agent, the
applicable Lender or the Issuing Bank, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Loan Parties shall make such deductions and (iii) the Loan Parties shall
timely pay and remit the full amount deducted to the relevant Governmental
Authority in accordance with applicable Law.

 

 

 
-85-

--------------------------------------------------------------------------------

 

 

(b)     Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay and remit
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Law.

 

(c)     Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Agent, the Term Agent, each Lender and the Issuing Bank, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid or remitted by the
Agent, the Term Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment, remittance or liability
delivered to the Lead Borrower by a Lender or the Issuing Bank (with a copy to
the Agent), or by the Agent or the Term Agent on its own behalf or on behalf of
a Lender or the Issuing Bank, shall be conclusive absent manifest error.

 

(d)     Evidence of Payments. As soon as practicable after any payment or
remittance of Indemnified Taxes or Other Taxes by the Loan Parties to a
Governmental Authority, the Lead Borrower shall deliver to the Agent and the
Term Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment or remittance, a copy of the
return reporting such payment or remittance or other evidence of such payment
reasonably satisfactory to the Agent or the Term Agent, as applicable.

 

(e)     Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding Tax under the law of the jurisdiction in which
any Loan Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Lead Borrower (with a copy to the Agent), at
the time or times prescribed by applicable Law or reasonably requested by the
Lead Borrower or the Agent, such properly completed and executed documentation
prescribed by applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Such delivery shall be provided
on the Closing Date and on or before such documentation expires or becomes
obsolete or after the occurrence of an event requiring a change in the
documentation most recently delivered. In addition, any Lender, if requested by
the Lead Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Lead Borrower or the
Agent as will enable the Lead Borrower or the Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.

 

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Lead Borrower or the Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

 

 

 
-86-

--------------------------------------------------------------------------------

 

 

(i)     duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)     duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable,

 

(iv)     to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), executed originals of Internal Revenue
Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, Form W-9,
and/or other certification from each beneficial owner as applicable, or

 

(v)     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made.

 

(f)     FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Agent (A) a certification signed by
an authorized person and/or (B) other documentation reasonably requested by the
Lead Borrower and the Agent sufficient for the Agent and the Lead Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such applicable reporting requirements.

 

(g)     Treatment of Certain Refunds. If the Agent, the Term Agent, any Lender
or the Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Loan Parties or with respect to which the Loan Parties have paid or remitted
additional amounts pursuant to this Section, it shall pay to the Loan Parties an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Loan Parties under this Section with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent, the Term Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund), provided that
the Loan Parties, upon the request of the Agent, the Term Agent, such Lender or
the Issuing Bank, agree to repay the amount paid over to the Loan Parties (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent, the Term Agent, such Lender or the Issuing Bank in the
event the Agent, the Term Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Agent, the Term Agent, any Lender or the Issuing Bank
to make available its tax returns (or any other information relating to its
Taxes that it deems confidential) to the Loan Parties or any other Person.

 

 

 
-87-

--------------------------------------------------------------------------------

 

 

3.02     Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund LIBO Rate
Loans, or to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Agent, any obligation of such Lender to make or continue LIBO Rate
Loans or to convert Base Rate Loans to LIBO Rate Loans shall be suspended until
such Lender notifies the Agent and the Lead Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the Agent),
prepay or, if applicable, convert all LIBO Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBO Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

 

3.03     Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested
Interest Period with respect to a proposed LIBO Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the Agent will
promptly so notify the Lead Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain LIBO Rate Loans shall be suspended until the
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Lead Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBO Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Revolving
Credit Borrowing of Base Rate Loans in the amount specified therein.

 

3.04     Increased Costs; Reserves on LIBO Rate Loans.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the
Issuing Bank;

 

 

 
-88-

--------------------------------------------------------------------------------

 

 

(ii)     subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBO Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the Issuing Bank); or

 

(iii)     impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBO
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender or the Issuing Bank, the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)     Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any Lending
Office of such Lender or such Lender’s or the Issuing Bank’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrowers will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)     Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

 

 
-89-

--------------------------------------------------------------------------------

 

 

(d)     Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the Issuing Bank’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the Issuing Bank pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Lead Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)     Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender. If a Lender
fails to give notice ten (10) days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable ten (10) days from receipt of
such notice.

 

3.05     Compensation for Losses. Upon demand of any Lender (with a copy to the
Agent) from time to time, the Borrowers shall promptly compensate such Lender
for and hold such Lender harmless from any loss, cost or expense incurred by it
as a result of:

 

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)     any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

 

(c)     any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

 

 
-90-

--------------------------------------------------------------------------------

 

 

3.06     Mitigation Obligations; Replacement of Lenders.

 

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to indemnify any
Lender or pay any additional amount to any Lender or any Governmental Authority
for the account of any Lender pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender shall use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

 

3.07     Survival. All of the Loan Parties’ obligations under this Article III
shall survive termination of the Aggregate Revolving Commitments and repayment
of the Term Loan, the Committed Revolving Loans, the Swing Line Loans, and all
other Obligations hereunder.

 

3.08     Designation of Lead Borrower as Borrowers’ Agent.

 

(a)     Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

 

(b)     Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

 

 

 
-91-

--------------------------------------------------------------------------------

 

 

(c)     The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.

 

Article IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01     Conditions of Initial Credit Extension. The obligation of the Issuing
Bank and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)     The Agent’s and the Term Agent’s receipt of the following, each of which
shall be originals, telecopies or other electronic image scan transmission
(e.g., “pdf” or “tif ” via e-mail) (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party or the Lenders, as applicable, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the Agent, the
Term Agent and the Lenders:

 

(i)     executed counterparts of this Agreement sufficient in number for
distribution to the Agent, the Term Agent, each Lender and the Lead Borrower;

 

(ii)     a Note executed by the Borrowers in favor of each Lender requesting a
Note;

 

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Agent may require evidencing (A) the authority of each Loan Party
to enter into this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party and (B) the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party;

 

(iv)     copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction could not reasonably be expected to
have a Material Adverse Effect;

 

(v)     customary opinions, in each case addressed to the Agent, the Term Agent
and each Lender, of O’Melveny & Myers LLP, counsel to the Loan Parties, as to
such matters concerning the Loan Parties and the Loan Documents as the Agent and
the Term Agent may reasonably request;

 

 

 
-92-

--------------------------------------------------------------------------------

 

 

(vi)     a certificate (or certificates) signed by a Responsible Officer of the
Lead Borrower certifying (A) that the conditions specified in Sections 4.02(a)
and 4.02(b) have been satisfied, (B) that except with respect to the filing of
the Chapter 11 Case and those resulting from the Events and Circumstances, there
has been no event or circumstance since the date of the Current Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, and (C) either that
(1) no consents, licenses or approvals are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, or (2) subject to
the entry by the Bankruptcy Court of the Interim Financing Order (as the same
may be amended, supplemented or otherwise modified by the Final Financing
Order), all such consents, licenses and approvals have been obtained and are in
full force and effect;

 

(vii)     evidence that all insurance required to be maintained pursuant to the
Loan Documents and all endorsements in favor of the Agent required under the
Loan Documents have been obtained and are in effect;

 

(viii)     Reserved;

 

(ix)     the Security Agreement and certificates evidencing any Equity Interests
being pledged thereunder, together with undated stock powers executed in blank,
each duly executed by the applicable Loan Parties;

 

(x)     all other Loan Documents, each duly executed by the applicable Loan
Parties;

 

(xi)     appraisals (based on net liquidation value) by a third party appraiser
acceptable to the Agent and the Term Agent of all Inventory of the Loan Parties,
the results of which are satisfactory to the Agent and the Term Agent;

 

(xii)     results of searches or other evidence reasonably satisfactory to the
Agent and the Term Agent (in each case dated as of a date reasonably
satisfactory to the Agent and the Term Agent) indicating the absence of Liens on
the assets of the Loan Parties, except for Permitted Encumbrances and Liens for
which termination statements and releases, satisfactions and discharges of any
mortgages, and releases or subordination agreements satisfactory to the Agent
and the Term Agent are being tendered concurrently with such extension of credit
or other arrangements satisfactory to the Agent and the Term Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made;

 

(xiii)     all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Agent to be
filed, registered or recorded to create or perfect the first priority Liens
intended to be created under the Loan Documents and the Financing Orders, and
all such documents and instruments shall have been so filed, registered or
recorded to the satisfaction of the Agent; and

 

(xiv)     such other assurances, certificates, documents, consents or opinions
as the Agent reasonably may require.

 

 

 
-93-

--------------------------------------------------------------------------------

 

 

(b)     After giving effect to (i) the first funding under the Loans, (ii) any
charges to the Loan Account made in connection with the establishment of the
credit facility contemplated hereby and (iii) all Letters of Credit to be issued
at, or immediately subsequent to, such establishment, Availability (without
giving effect to the Availability Block) shall be not less than $5,990,416.

 

(c)     The Agent and the Term Agent shall have received a Borrowing Base
Certificate dated the Closing Date and giving effect to the transactions
contemplated to occur on the Closing Date, with Collateral relating to the
period ended on the immediately preceding Saturday, and executed by a
Responsible Officer of the Lead Borrower.

 

(d)     Reserved.

 

(e)     Reserved.

 

(f)     The Agent and the Term Agent shall have received and be reasonably
satisfied with (i) the initial Approved Budget and (ii) such other information
(financial or otherwise) reasonably requested by the Agent and the Term Agent.

 

(g)     Reserved.

 

(h)     There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(i)     There shall not have occurred any default of any Material Contract of
any Loan Party, other than defaults under Material Contracts arising as a result
of the filing of the Chapter 11 Case, the exercise of remedies as a result of
which are stayed under the Bankruptcy Code.

 

(j)     The consummation of the transactions contemplated hereby shall not
violate any applicable Law or any Organization Document.

 

(k)     All fees and reasonable and documented expenses required to be paid to
the Agent and the Term Agent on or before the Closing Date shall have been paid
in full, and all fees and expenses required to be paid to the Lenders on or
before the Closing Date shall have been paid in full.

 

(l)     The Borrowers shall have paid all reasonable and documented fees,
charges and disbursements of counsel to the Agent and counsel to the Term Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the Closing Date (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrowers, the
Agent and the Term Agent).

 

(m)     The Agent, the Term Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.

 

 

 
-94-

--------------------------------------------------------------------------------

 

 

(n)     Reserved.

 

(o)     The Agent and the Lenders shall have received evidence that the Loan
Parties filed a motion on the Petition Date seeking to retain the Financial
Consultant and Sale Consultant on terms reasonably satisfactory to the Agent.

 

(p)     (i) The Bankruptcy Court shall have entered the Interim Financing Order,
the Cash Management Order and the Wage Order, (ii) none of such orders shall
have been stayed, vacated or reversed (in whole or in part), (iii) the Cash
Management Order shall not have been amended or modified other than with the
consent of the Agent in consultation with the Term Agent, in their Permitted
Discretion, and (iv) the Interim Financing Order and the Wage Order shall not
have been amended or modified other than with the consent of the Agent, in its
Permitted Discretion.

 

(q)     The Bidding Procedures Motion and Sale Order Motion shall have been
filed.

 

(r)     The Agent shall have received evidence that the Lead Borrower has
entered into the Agency Agreement and Initial Store Closing Agreement each on
terms reasonably satisfactory to the Agent.

 

(s)     The Agent and the Lenders shall have received evidence that the Loan
Parties filed a motion on the Petition Date seeking approval of the Initial
Store Closing Agreement.

 

(t)     The Closing Date shall have occurred on or before February 4, 2016. The
Agent shall notify the Lead Borrower and the Lenders of the Closing Date, and
such notice shall be conclusive and binding on the Loan Parties.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

4.02     Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Revolving Loans to the other Type, or
a continuation of LIBO Rate Loans) and each Issuing Bank to issue each Letter of
Credit is subject to the following conditions precedent:

 

(a)     The representations and warranties of each Loan Party contained in
Article V or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (ii) in the case of
any representation and warranty qualified by materiality, they shall be true and
correct in all respects, and (iii) for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01;

 

 

 
-95-

--------------------------------------------------------------------------------

 

 

(b)     No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof;

 

(c)     The Agent and, if applicable, the Issuing Bank or the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof;

 

(d)     The Agent shall have received the most-recent Borrowing Base Certificate
delivered in accordance with the terms hereof, updated to reflect such proposed
Credit Extension;

 

(e)     No event or circumstance which could reasonably be expected to result in
a Material Adverse Effect shall have occurred or would result from such proposed
Credit Extension;

 

(f)     No Overadvance shall result from such Credit Extension;

 

(g)     Neither the Interim Financing Order nor the Final Financing Order, as
applicable, shall have been (i) stayed, vacated or reversed (in whole or in
part), or (iii) amended or modified other than with the consent of the Agent and
the Term Agent, in their Permitted Discretion; and

 

(h)     Each Credit Extension shall be for purposes and in amounts consistent
with the Approved Budget (subject to the Permitted Variance) and to fund the
Post Trigger Carve Out Amount when and if due.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Revolving Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension. The conditions set forth in this Section
4.02 are for the sole benefit of the Credit Parties but, until the Required
Revolving Lenders otherwise direct the Agent to cease making Committed Revolving
Loans and direct the Issuing Bank to cease issuing Letters of Credit, the
Revolving Lenders will fund their Applicable Percentage of all Committed
Revolving Loans and participate in all Swing Line Loans and Letters of Credit
whenever made or issued, which are requested by the Lead Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV, are agreed to by the Agent, provided, however, the making of
any such Loans or the issuance of any Letters of Credit shall not be deemed a
modification or waiver by any Credit Party of the provisions of this Article IV
on any future occasion or a waiver of any rights or the Credit Parties as a
result of any such failure to comply.

 

 

 
-96-

--------------------------------------------------------------------------------

 

 

Article V
REPRESENTATIONS AND WARRANTIES

 

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

 

5.01     Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is a corporation, limited liability company, partnership or limited
partnership, duly incorporated, organized or formed, validly existing and, where
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization, or formation (b) subject to any entry of any
required orders of the Bankruptcy Court including, without limitation, the entry
of the Interim Financing Order and the Final Financing Order, as applicable has
all requisite power and authority and all requisite governmental licenses,
permits, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, where applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. Schedule
5.01 annexed hereto sets forth, as of the Closing Date, each Loan Party’s name
as it appears in official filings in its state (or country, province or
territory) of incorporation or organization, its state (or country, province or
territory) of incorporation or organization and the state (or country, province
or territory) of the location of its chief executive office, organization type,
organization number, if any, issued by its state (or province or territory) of
incorporation or organization, and its federal employer identification number or
similar number(s).

 

5.02     Authorization; No Contravention. Subject to the entry of the Interim
Financing Order and the Final Financing Order, as applicable, the execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party, has been duly authorized by all necessary
corporate or other organizational action, and does not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under (i) any
Material Contract or any Material Indebtedness to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
(c) result in or require the creation of any Lien upon any asset of any Loan
Party (other than Liens in favor of the Agent under the Security Documents); or
(d) violate any Law.

 

5.03     Governmental Authorization; Other Consents. Subject to the entry of the
Interim Financing Order and the Final Financing Order, as applicable, no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) the perfection or maintenance of the Liens created
under the Security Documents (including the first priority nature thereof), or
(b) filings with the SEC pursuant to the Securities Laws or (c) such as have
been obtained or made and are in full force and effect.

 

 

 
-97-

--------------------------------------------------------------------------------

 

 

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered, will have been, duly executed and delivered by each Loan Party
that is party thereto. Subject to the entry of the Interim Financing Order and
the Final Financing Order, as applicable, this Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.05     Financial Statements; No Material Adverse Effect.

 

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Lead Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all Material Indebtedness and other
liabilities, direct or contingent, of the Lead Borrower and its Subsidiaries as
of the date thereof to the extent required by GAAP, including liabilities for
taxes, material commitments and Indebtedness.

 

(b)     The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated October 25, 2014, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Lead
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

 

(c)     Reserved.

 

(d)     To the best knowledge of the Lead Borrower, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, (i) in any financial information delivered or to be
delivered to the Agent, the Term Agent or the Lenders, (ii) of the Borrowing
Base, or (iii) of the assets, liabilities, financial condition or results of
operations of the Lead Borrower and its Subsidiaries on a Consolidated basis.

 

(e)     The Consolidated forecasted balance sheet, statements of income, cash
flows and Availability model that the Lead Borrower and its Subsidiaries
delivered pursuant to Section 6.01(c) were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were reasonable and fair in
light of the conditions existing at the time of delivery of such forecasts.

 

 

 
-98-

--------------------------------------------------------------------------------

 

 

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and since the Closing Date, there
has been no material adverse change in the status, or financial effect on any
Loan Party or any Subsidiary thereof, of the matters described on Schedule 5.06.

 

5.07     No Default. No Loan Party or any Subsidiary is in default under or with
respect to any material provision of any Material Contract or any Material
Indebtedness, other than defaults under Material Contracts or any Material
Indebtedness arising as a result of the filing of the Chapter 11 Case, the
exercise of remedies as a result of which are stayed under the Bankruptcy Code
or that could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08     Ownership of Property; Liens.

 

(a)     Each of the Loan Parties and each Subsidiary thereof has good record and
marketable title in fee simple to, or valid leasehold interests in, all Real
Estate necessary or used in the ordinary conduct of its business, subject to
Permitted Encumbrances. Each of the Loan Parties and each Subsidiary has good
and marketable title to, valid leasehold interests in, or valid licenses to use
all personal property and assets material to the ordinary conduct of its
business.

 

(b)     Schedule 5.08(b)(1) sets forth the address (including street address,
county and state, province or territory) of all Real Estate that is owned by the
Loan Parties and each of their Subsidiaries, together with a list of the holders
of any mortgage or other Lien thereon, in each case as of the Closing Date. Each
Loan Party and each of its Subsidiaries has good, marketable and insurable fee
simple title to the Real Estate owned by such Loan Party or such Subsidiary,
free and clear of all Liens, other than Permitted Encumbrances. Schedule
5.08(b)(2) sets forth the address (including street address, county and state)
of all Leases of the Loan Parties, together with a list of the lessor and its
contact information with respect to each such Lease as of the Closing Date. Each
of such Leases is in full force and effect and the Loan Parties are not in
default of the terms thereof, in each case except as could not individually or
in the aggregate reasonably be expected to have a Material Adverse Effect.

 

(c)     Schedule 7.01 sets forth a complete and accurate list of all Liens on
the property or assets of each Loan Party and each of its Subsidiaries as of the
Closing Date, showing as of the Closing Date the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto. The property of each Loan
Party and each of its Subsidiaries is subject to no Liens, other than Permitted
Encumbrances, or such Liens set forth on Schedule 7.01.

 

 

 
-99-

--------------------------------------------------------------------------------

 

 

(d)     Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Closing Date
(other than intercompany Investments and Investments having a value of less than
$50,000), showing as of the Closing Date the amount, obligor or issuer and
maturity, if any, thereof.

 

(e)     Schedule 7.03 sets forth a complete and accurate list of all
Indebtedness of each Loan Party or any Subsidiary of a Loan Party on the Closing
Date (other than intercompany Indebtedness and Indebtedness not in excess of
$250,000 in principal amount), showing as of the Closing Date the amount,
obligor or issuer and maturity thereof.

 

5.09     Environmental Compliance.

 

(a)     Except as specifically disclosed in Schedule 5.09, no Loan Party or any
Subsidiary thereof (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability, except, in each case, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)     Except as otherwise set forth in Schedule 5.09, none of the properties
currently or formerly owned or operated by any Loan Party or any Subsidiary
thereof is listed or proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any Subsidiary thereof
or, to the best of the knowledge of the Loan Parties, on any property formerly
owned or operated by any Loan Party or Subsidiary thereof; there is no asbestos
or asbestos-containing material on any property currently owned or operated by
any Loan Party or Subsidiary thereof; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any Subsidiary thereof, in each case, which
adversely affects or could reasonably be expected to adversely affect in any
material respect any Loan Party or its or their business, operations or assets
or any properties at which such Loan Party has transported, stored or disposed
of any Hazardous Materials.

 

(c)     Except as otherwise set forth on Schedule 5,09, no Loan Party or any
Subsidiary thereof is undertaking, and no Loan Party or any Subsidiary thereof
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any Subsidiary thereof have been disposed
of in a manner not reasonably expected to result in material liability to any
Loan Party or any Subsidiary thereof.

 

 

 
-100-

--------------------------------------------------------------------------------

 

 

5.10     Insurance. The properties of the Loan Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies which are
not Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks (including, without limitation, workmen’s compensation,
public liability, business interruption and property damage insurance) as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties or the applicable
Subsidiaries operate. Schedule 5.10 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Closing Date. Each insurance policy listed on Schedule 5.10 is in full force and
effect and all premiums in respect thereof that are due and payable have been
paid.

 

5.11     Taxes. The Loan Parties and their Subsidiaries have filed all federal,
state and other material tax returns and reports required to be filed other than
those specifically disclosed on Schedule 5.11, and unless the failure to do so
is permitted by the Bankruptcy Code and no Lien could arise as a result of the
failure to make such payment have paid all federal, state and other material
Taxes levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed, registered or recorded and which contest effectively suspends
the collection of the contested obligation and the enforcement of any Lien
securing such obligation. There is no proposed tax assessment against any Loan
Party or any Subsidiary that would, if made, have a Material Adverse Effect. No
Loan Party or any Subsidiary thereof is a party to any tax sharing agreement.

 

5.12     ERISA Compliance.

 

(a)     Except as could not reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lead Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. No Lien imposed under the Code or ERISA
exists or is likely to arise on account of any Plan or Multiemployer Plan.

 

(b)     There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)     Except as could not reasonably be expected to result in material
liability to any Loan Party, (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iii) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

 

 
-101-

--------------------------------------------------------------------------------

 

 

5.13     Subsidiaries; Equity Interests. As of the Closing Date, the Loan
Parties have no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, which Schedule sets forth the legal name, jurisdiction of
incorporation or formation and authorized Equity Interests of each such
Subsidiary. All of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by a Loan
Party (or a Subsidiary of a Loan Party) in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except for those created under the
Security Documents the Liens permitted pursuant to clause (p) of the definition
of Permitted Encumbrances. Except as set forth in Schedule 5.13, as of the
Closing Date there are no outstanding rights to purchase any Equity Interests in
any Subsidiary. As of the Closing Date, the Loan Parties have no equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13. All of the outstanding Equity Interests
in the Loan Parties have been validly issued, and are fully paid and
non-assessable and are owned in the amounts specified on Part (c) of Schedule
5.13 free and clear of all Liens except for those created under the Security
Documents and the Liens permitted pursuant to clause (p) of the definition of
Permitted Encumbrances. The copies of the Organization Documents of each Loan
Party and each amendment thereto provided pursuant to Section 4.01 are true and
correct copies of each such document, each of which is valid and in full force
and effect.

 

5.14     Margin Regulations; Investment Company Act.

 

(a)     No Loan Party is engaged or will be engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for the purpose of
purchasing or carrying any margin stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any margin
stock or for any other purpose that might cause any of the Credit Extensions to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

 

(b)     None of the Loan Parties, any Person Controlling any Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15     Disclosure. Each Loan Party has disclosed to the Agent, the Term Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Agent, the Term Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that with respect to projected financial
information and the Approved Budget, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

 

 
-102-

--------------------------------------------------------------------------------

 

 

5.16     Compliance with Laws. Except to the extent non-performance thereof is
permitted by the Bankruptcy Code, each of the Loan Parties and each Subsidiary
is in compliance (a) in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, and (b) with Sections 10.17 and
10.18 hereof.

 

5.17     Intellectual Property; Licenses, Etc. The Loan Parties and their
Subsidiaries own, or possess the right to use, all of the Intellectual Property,
licenses, permits and other authorizations that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person in any material respect. To the best knowledge of the Lead
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any Subsidiary infringes upon any rights held by
any other Person in any material respect. Except as specifically disclosed in
Schedule 5.17, no claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Lead Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18     Labor Matters. There are no significant strikes, lockouts, slowdowns or
other material labor disputes against any Loan Party or any Subsidiary thereof
pending or, to the knowledge of any Loan Party, threatened, except as could not
reasonably be expected to have a Material Adverse Effect. The hours worked by
and payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, provincial, territorial,
municipal, local or foreign Law dealing with such matters in all material
respects. No Loan Party or any of its Subsidiaries has incurred any significant
liability or obligation under the Worker Adjustment and Retraining Act or
similar federal, state, provincial, territorial, municipal, local or foreign
Law. All payments due from any Loan Party and its Subsidiaries, or for which any
claim may be made against any Loan Party or any of its Subsidiaries, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
such Loan Party. Except as set forth on Schedule 5.18, no Loan Party or any
Subsidiary is a party to or bound by any collective bargaining agreement,
management agreement or employment agreement (other than employment agreements
which are not required to be filed with the SEC pursuant to the Securities
Laws). As of the Closing Date there are no representation proceedings pending
or, to any Loan Party’s knowledge, threatened to be filed with the National
Labor Relations Board or other applicable Governmental Authority, and no labor
organization or group of employees of any Loan Party or any Subsidiary has made
a pending demand for recognition. As of the Closing Date there are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.

 

 

 
-103-

--------------------------------------------------------------------------------

 

 

5.19     Security Documents.

 

(a)     The Financing Orders create in favor of the Agent, for the benefit of
the Secured Parties referred to therein, a legal, valid, continuing and
enforceable security interest in the Collateral (as defined in the Security
Agreement). The financing statements, releases and other filings are in
appropriate form and have been filed in the offices specified in Schedule II of
the Security Agreement. Upon entry of the Interim Financing Order (and the
subsequent entry of the Final Financing Order) the Agent will have a perfected
Lien on, and security interest in, to and under all right, title and interest of
the grantors thereunder in all Collateral that may be perfected by filing,
recording or registering a financing statement or analogous document (including
without limitation the proceeds of such Collateral subject to the limitations
relating to such proceeds in the UCC) or by obtaining control, under the UCC (in
effect on the date this representation is made), in each case prior and superior
in right to any other Person. Assuming the entry of the Financing Orders,
filings of UCC-1 financing statements and/or the obtaining of “control” (as
defined in the UCC) of Collateral is not required to create or perfect a legal,
valid, continuing and enforceable security interest in the Collateral.

 

(b)     Subject to the entry of the Interim Financing Order and the Final
Financing Order, as applicable, when the Security Agreement (or a short form
thereof) is filed in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable (or any substitute or successor
agency), and when financing statements, releases and other filings in
appropriate form are filed in the offices specified in Schedule II of the
Security Agreement, the Agent shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the applicable Loan Parties in the
Intellectual Property of the Loan Parties in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the Loan Parties
after the Closing Date).

 

(c)     Subject to the entry of the Interim Financing Order and the Final
Financing Order, as applicable, the Mortgages, if any, create in favor of the
Agent, for the benefit of the Secured Parties referred to herein and subject to
Permitted Encumbrances, a legal, valid, continuing and enforceable Lien in the
Mortgaged Property (as defined in the Mortgages), the enforceability of which is
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. Subject to the entry of the Interim Financing Order, upon the filing
or recording of the Mortgages with the appropriate Governmental Authorities, the
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Mortgaged Property
that may be perfected by such filing (including without limitation the proceeds
of such Mortgaged Property), in each case prior and superior in right to any
other Person other than Liens permitted pursuant to clause (q) of the definition
of Permitted Encumbrances.

 

 

 
-104-

--------------------------------------------------------------------------------

 

 

5.20     Reserved.

 

5.21     Deposit Accounts; Credit Card Arrangements.

 

(a)     Annexed hereto as Schedule 5.21(a) is a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which Schedule includes, with respect
to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.

 

(b)     Annexed hereto as Schedule 5.21(b) is a list describing all arrangements
as of the Closing Date to which any Loan Party is a party with respect to the
processing and/or payment to such Loan Party of the proceeds of any credit card
charges and debit card charges for sales made by such Loan Party.

 

5.22     Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or financing transactions contemplated by the Loan
Documents, and no Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

 

5.23     Customer and Trade Relations. There exists no actual or, to the
knowledge of any Loan Party, threatened, termination or cancellation of, or any
adverse modification or change in the business relationship of any Loan Party
with any supplier, in each case except as could not reasonably be expected to
have a Material Adverse Effect.

 

5.24     Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. The Loan
Parties have delivered true, correct and complete copies of such Material
Contracts to the Agent and the Term Agent on or before the Closing Date. The
Loan Parties have not received any notice of the intention of any other party
thereto to terminate any Material Contract as a result of a breach or default by
a Loan Party thereunder (other than any notice as to a termination that would be
voided or invalidated under the bankruptcy code).

 

5.25     Casualty. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

 

 
-105-

--------------------------------------------------------------------------------

 

 

5.26     Bankruptcy Matters.

 

(a)     The Chapter 11 Case was commenced on the Petition Date in accordance
with applicable law and notice of (i) the motion seeking approval of the Loan
Documents and the Interim Financing Order and the Final Financing Order, (ii)
the hearing for the entry of the Interim Financing Order, and (iii) the hearing
for the entry of the Final Financing Order has been or will be given. The
Borrowers shall give, on a timely basis as specified in the Interim Financing
Order or the Final Financing Order, as applicable, all notices required to be
given to all parties specified in the Interim Financing Order or Final Financing
Order, as applicable.

 

(b)     After the entry of the Interim Financing Order, and pursuant to and to
the extent permitted in the Interim Financing Order and the Final Financing
Order, the Obligations will constitute allowed administrative expense claims in
the Chapter 11 Case having priority over all administrative expense claims
(other than the Carve-Out up to, at any date of determination, the amounts in
the Professional Fee Escrow Account and the amount of the Carve-Out Reserve and
Senior Agency Agreement Claims, if any) and unsecured claims against the Loan
Parties now existing or hereafter arising, of any kind whatsoever, including,
without limitation, all administrative expense claims of the kind specified in
Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114
or any other provision of the Bankruptcy Code or otherwise, as provided under
Section 364(c)(l) of the Bankruptcy Code, subject to the priorities set forth in
the Interim Financing Order or the Final Financing Order, as applicable.

 

(c)     After the entry of the Interim Financing Order and pursuant to and to
the extent provided in the Interim Financing Order and the Final Financing
Order, the Obligations will be secured by a valid and perfected first priority
Lien on all of the Collateral subject, as to priority only, to the Carve-Out up
to, at any date of determination, the amounts actually in the Professional Fee
Escrow Account and the amount of the Carve-Out Reserve, the Senior Agency
Agreement Liens and the Permitted Prior Liens.

 

(d)     The Interim Financing Order (with respect to the period on and after
entry of the Interim Financing Order and prior to the Final Order Entry Date) or
the Final Financing Order (with respect to the period on and after the Final
Order Entry Date), as the case may be, is in full force and effect and has not
been reversed, stayed (whether by statutory stay or otherwise), modified or
amended.

 

(e)     Notwithstanding the provisions of Section 362 of the Bankruptcy Code,
and subject to the applicable provisions of the Interim Financing Order or Final
Financing Order, as the case may be, upon the maturity (whether by acceleration
or otherwise) of any of the Obligations, the Credit Parties shall be entitled to
immediate payment of such Obligations and to enforce the remedies provided for
hereunder, under the other Loan Documents or under applicable law, without
further application to or order by the Bankruptcy Court.

 

Article VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which a claim has not been asserted), or any
Letter of Credit shall remain outstanding, the Loan Parties shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Subsidiary to:

 

 

 
-106-

--------------------------------------------------------------------------------

 

 

6.01     Financial Statements. Deliver to the Agent and the Term Agent, in form
and detail satisfactory to the Agent and the Term Agent:

 

(a)     Reserved;

 

(b)     as soon as available, but in any event within forty-five (45) days after
the end of each of the Fiscal Quarters of each Fiscal Year of the Lead Borrower,
a Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Quarter, and the related Consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such Fiscal Quarter, and for
the portion of the Lead Borrower’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for (A) such period set forth in the
projections delivered pursuant to Section 6.01(d) hereof, (B) the corresponding
Fiscal Quarter of the previous Fiscal Year and (C) the corresponding portion of
the previous Fiscal Year, all in reasonable detail, such Consolidated statements
to be certified by a Responsible Officer of the Lead Borrower as fairly
presenting the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Lead Borrower and its Subsidiaries as of the end of such
Fiscal Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(c)     as soon as available, but in any event within thirty (30) days after the
end of each of the Fiscal Months of each fiscal year of the Lead Borrower, a
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Month, and the related Consolidated statements of income or
operations, and cash flows for such Fiscal Month, and for the portion of the
Lead Borrower’s Fiscal Year then ended, setting forth in each case in
comparative form the figures for (A) such period set forth in the projections
delivered pursuant to Section 6.01(d) hereof, (B) the corresponding Fiscal Month
of the previous Fiscal Year and (C) the corresponding portion of the previous
fiscal year, all in reasonable detail, such Consolidated statements to be
certified by a Responsible Officer of the Lead Borrower as fairly presenting the
financial condition, results of operations, and cash flows of the Lead Borrower
and its Subsidiaries as of the end of such Fiscal Month in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

(d)     as soon as available, but in any event no more than thirty (30) days
after the end of each Fiscal Year of the Lead Borrower, forecasts prepared by
management of the Lead Borrower, which are reasonably satisfactory to the Agent
and the Term Agent, of Consolidated balance sheets and statements of income or
operations and cash flows of the Lead Borrower and its Subsidiaries on a monthly
basis for such Fiscal Year (including the Fiscal Year in which the Maturity Date
occurs), and, as soon as available, any significant revisions to such forecast
with respect to such Fiscal Year.

 

(e)     Reserved.

 

 

 
-107-

--------------------------------------------------------------------------------

 

 

(f)     (i)     The Approved Budget may be updated, modified or supplemented
(with the consent and/or at the reasonable request of the Agent and Term Agent)
from time to time, and each such updated, modified or supplemented budget shall
be approved by, and in form and substance satisfactory to, the Agent and Term
Agent in their Permitted Discretion and no such updated, modified or
supplemented budget shall be effective until so approved and once so approved
shall be deemed an Approved Budget; provided, that during the tenth (10th) week
of the initial Approved Budget, the Debtors shall submit a budget for the next
successive thirteen week period to the Agent and the Term Agent, which budget
shall be in form and substance reasonably acceptable to the Agent and the Term
Agent and approved by the Agent and the Term Agent, each in their Permitted
Discretion; provided, further, that in the event that the Agent and the Term
Agent, on the one hand, and the Borrowers, on the other hand, cannot, while
acting in good faith, agree as to an updated, modified or supplemented budget,
such disagreement shall give rise to an Event of Default hereunder once the
period covered by the most recent Approved Budget has terminated. Each Approved
Budget delivered to the Agent and the Term Agent shall be accompanied by such
supporting documentation as requested by the Agent and the Term Agent in their
Permitted Discretion. Each Approved Budget shall be prepared in good faith based
upon assumptions which the Borrowers believe to be reasonable and are
satisfactory to the Agent and the Term Agent in their Permitted Discretion.

 

(ii)     On or before Wednesday of each week, commencing with the first week
following the Closing Date, the Lead Borrower shall deliver to the Agent and
Term Agent an Approved Budget Variance Report.

 

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and (b) may
be satisfied with respect to financial information of the Lead Borrower and its
Subsidiaries by furnishing the Lead Borrower’s Form 10-K or 10-Q, as applicable,
filed with the SEC (provided, that such documents shall be deemed furnished if
made available on the internet via EDGAR, or any successor system of the SEC, or
via the Lead Borrower’s website on the Internet at
http://www.hancockfabrics.com/), to the extent the required information is
contained in such filings.

 

6.02     Certificates; Other Information. Deliver to the Agent and the Term
Agent, in form and detail satisfactory to the Agent and the Term Agent:

 

(a)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(b) and (c), (i) a duly completed Compliance Certificate signed
by a Responsible Officer of the Lead Borrower, and in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Lead Borrower shall also provide a statement of
reconciliation conforming such financial statements to GAAP and (ii) a copy of
management’s discussion and analysis with respect to such financial statements
delivered pursuant to Sections 6.01(a) and (b);

 

(b)     on Wednesday of each week (or, if such day is not a Business Day, on the
next succeeding Business Day), a Borrowing Base Certificate showing the
Borrowing Base as of the close of business on the immediately preceding
Saturday, (provided that the Appraised Value percentage applied to the Eligible
Inventory and the Fee Simple Value or Leased Value percentage, as applicable,
applied to the Eligible Real Estate set forth in each Borrowing Base Certificate
shall be the percentage set forth in the most recent appraisals obtained by the
Agent pursuant to Section 6.10 hereof for the applicable week in which such
Borrowing Base Certificate is delivered), and each Borrowing Base Certificate is
to be certified as complete and correct by a Responsible Officer of the Lead
Borrower and accompanied by the most-recent reports of Eligible Credit Card
Receivables and Eligible Inventory prepared by the Borrowers (which reports
shall be updated on a weekly basis);

 

 

 
-108-

--------------------------------------------------------------------------------

 

 

(c)     promptly and in any event within three (3) Business Days after receipt
thereof by any Loan Party, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Subsidiary, or any audit of any of them, including, without limitation,
specifying any Internal Control Event;

 

(d)     promptly and in any event within three (3) Business Days after the same
are available, copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of the Loan Parties, and
copies of all annual, regular, periodic and special reports and registration
statements which any Loan Party may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934 or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Agent pursuant hereto;

 

(e)     the financial and collateral reports described on Schedule 6.02 hereto,
at the times set forth in such Schedule;

 

(f)     promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement, in each case constituting Material Indebtedness, and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

 

(g)     as soon as available, but in any event within thirty (30) days after the
end of each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the Agent, the
Term Agent or any Lender through the Agent, may reasonably specify;

 

(h)     promptly and in any event within three (3) Business Days after the
Agent’s or the Term Agent’s request therefor, copies of all Material Contracts
and documents evidencing Material Indebtedness;

 

(i)     promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from any Governmental Authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof or any other matter which, if adversely determined, could reasonably
expected to have a Material Adverse Effect;

 

 

 
-109-

--------------------------------------------------------------------------------

 

 

(j)     as soon as available, but in any event within forty-five (45) days after
the end of each of the Fiscal Quarters of each Fiscal Year of the Lead Borrower,
a report describing in reasonable detail any Intellectual Property which during
such Fiscal Quarter was acquired, registered or for which applications for
registration were filed by any Loan Party or any Subsidiary thereof and any
statement of use or amendment to allege use with respect to intent-to-use
trademark applications, in each case in the United States or in any foreign
jurisdiction; and

 

(k)     promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Agent, the Term Agent or
any Lender through the Agent may from time to time reasonably request.

 

The Loan Parties hereby acknowledge that (a) the Agent and/or the Term Agent may
make available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that they will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Loan Parties
shall be deemed to have authorized the Agent, the Term Agent, the Issuing Bank
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Agent and the Term Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

6.03     Notices. Promptly notify the Agent and the Term Agent:

 

(a)     of the occurrence of any Default or Event of Default;

 

(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect;

 

(c)     of any material breach or non-performance of, or any default under, a
Material Contract or with respect to Material Indebtedness of any Loan Party or
any Subsidiary thereof, other than breaches or defaults arising as a result of
the filing of the Chapter 11 Case, the exercise of remedies as a result of which
are stayed under the Bankruptcy Code;

 

 

 
-110-

--------------------------------------------------------------------------------

 

 

(d)     of any material dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority or the commencement of, or any material development in, any material
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;

 

(e)     of the occurrence of any ERISA Event or the determination that any
Pension Plan is considered to be an “at-risk” plan, or that any Multiemployer
Plan is considered to be in “endangered” or “critical” status within the meaning
of Sections 430, 431 and 432 of the Code or Sections 303, 304 or 305 of ERISA;

 

(f)     of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

(g)     of any change in any Loan Party’s chief executive officer or chief
financial officer;

 

(h)     of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

 

(i)     of any collective bargaining agreement or other labor contract to which
a Loan Party becomes a party, or the application for the certification of a
collective bargaining agent;

 

(j)     of the filing of any Lien for unpaid Taxes in excess of $100,000 against
any Loan Party;

 

(k)     of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

 

(l)     of any failure by any Loan Party to pay rent or any other amounts due at
(A) any distribution centers or warehouses; or (B) any of such Loan Party’s
locations when such rent or such other amounts first came due Post-Petition,
unless such non-payment was permitted under the Bankruptcy Code or pursuant to
an order of the Bankruptcy Court;

 

(m)     in advance in writing of any proposed material amendment to the Elavon
Processor Agreement (it is understood and agreed that any amendment to Section 4
of the Elavon Processor Agreement, any grant of the security interests and liens
made by Lead Borrower thereunder or in respect thereof or the obligations
secured by such security interests and liens shall be deemed to be a material
amendment to the Elavon Processor Agreement) and/or replacement of the Elavon
Member;

 

(n)     the receipt or delivery of any notice (including, without limitation,
any notice of any breach or alleged breach) under the Initial Store Closing
Agreement, Agency Agreement or any agency agreement, asset purchase agreement or
other contract relating to a Permitted Sale by any party thereto; and

 

 

 
-111-

--------------------------------------------------------------------------------

 

 

(o)     the termination, discharge or resignation of any of the Consultants.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

 

6.04     Payment of Obligations.

 

(a)     Subject to the provisions of the Bankruptcy Code, pay and discharge as
the same shall become due and payable, all its obligations and liabilities,
including (i) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, (ii) all lawful claims (including,
without limitation, claims of landlords, warehousemen, customs brokers, freight
forwarders, consolidators and carriers) which, if unpaid, would by law become a
Lien upon its property; and (iii) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, except, in each case, where (v) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (w) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (x) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (y) no Lien has been filed with respect thereto and
(z) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Agent with respect to determining Reserves
pursuant to this Agreement. For the avoidance of doubt, nothing herein requires
payment of any obligation subject to the automatic stay of the Bankruptcy Code.

 

(b)     Within one (1) Business Day after the Final Order Entry Date, pay in
full all of the Pre-Petition Obligations in accordance with Section 2.05(j).

 

6.05     Preservation of Existence, Etc. Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Sections 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property is no longer used or useful in the conduct of the business
of the Loan Parties.

 

6.06     Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and (b)
make all necessary repairs thereto and renewals and replacements thereof except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

 

 
-112-

--------------------------------------------------------------------------------

 

 

6.07     Maintenance of Insurance.

 

(a)     Maintain with financially sound and reputable insurance companies
reasonably acceptable to the Agent and the Term Agent not Affiliates of the Loan
Parties insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business and operating in the same or similar locations or as is
required by applicable Law, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons and as are reasonably
acceptable to the Agent and the Term Agent.

 

(b)     Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agent and the Term Agent, which endorsements or amendments
shall provide that the insurer shall pay all proceeds otherwise payable to the
Loan Parties under the policies directly to the Agent, (ii) a provision to the
effect that none of the Loan Parties, Credit Parties or any other Person shall
be a co-insurer and (iii) such other provisions as the Agent or Term Agent may
reasonably require from time to time to protect the interests of the Credit
Parties.

 

(c)     Cause commercial general liability policies to be endorsed to name the
Agent as an additional insured.

 

(d)     Cause business interruption policies, if any, to name the Agent as a
loss payee and to be endorsed or amended to include (i) a provision that, from
and after the Closing Date, the insurer shall pay all proceeds otherwise payable
to the Loan Parties under the policies directly to the Agent, (ii) a provision
to the effect that none of the Loan Parties, the Agent, the Term Agent or any
other Credit Party shall be a co-insurer and (iii) such other provisions as the
Agent or the Term Agent may reasonably require from time to time to protect the
interests of the Credit Parties.

 

(e)     Cause each such policy referred to in this Section 6.07 to also provide
that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than thirty (30) days’ prior written notice thereof by the insurer to
the Agent.

 

(f)     Deliver to the Agent and the Term Agent, prior to the cancellation,
modification or non-renewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Agent and the Term Agent, including an insurance binder)
together with evidence satisfactory to the Agent and the Term Agent of payment
of the premium therefor.

 

(g)     If at any time the area in which any Eligible Real Estate is located is
designated (i) a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), obtain
flood insurance in such total amount as is reasonable and customary for
companies engaged in the Business, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as is reasonable and customary for companies engaged in the
Business.

 

 

 
-113-

--------------------------------------------------------------------------------

 

 

(h)     Maintain for themselves and their Subsidiaries, a Directors and Officers
insurance policy, and a “Blanket Crime” policy including employee dishonesty,
forgery or alteration, theft, disappearance and destruction, robbery and safe
burglary, property, and computer fraud coverage with responsible companies in
such amounts as are customarily carried by business entities engaged in similar
businesses similarly situated, and will, upon request by the Agent or the Term
Agent, furnish the Agent and the Term Agent certificates evidencing renewal of
each such policy.

 

(i)     Permit any representatives that are designated by the Agent and the Term
Agent to inspect the insurance policies maintained by or on behalf of the Loan
Parties and to inspect books and records related thereto and any properties
covered thereby, upon reasonable notice and at reasonable times.

 

(j)     None of the Credit Parties, or their agents or employees shall be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 6.07. Each Loan Party shall look solely to its
insurance companies or any other parties other than the Credit Parties for the
recovery of such loss or damage and such insurance companies shall have no
rights of subrogation against any Credit Party or its agents or employees. If,
however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Loan Parties hereby agree, to
the extent permitted by law, to waive their right of recovery, if any, against
the Credit Parties and their agents and employees. The designation of any form,
type or amount of insurance coverage by any Credit Party under this Section 6.07
shall in no event be deemed a representation, warranty or advice by such Credit
Party that such insurance is adequate for the purposes of the business of the
Loan Parties or the protection of their properties.

 

6.08     Compliance with Laws. Except to the extent non-compliance is permitted
under the Bankruptcy Code, comply (a) in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been set aside and maintained by the
Loan Parties in accordance with GAAP, (ii) such contest effectively suspends
enforcement of the contested Laws, and (iii) the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect, and (b) with
Sections 10.17 and 10.18.

 

6.09     Books and Records; Accountants.

 

(a)     (i) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Loan Parties or such Subsidiary, as the case may be; and (ii) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Loan Parties or such Subsidiary, as the case may be.

 

 

 
-114-

--------------------------------------------------------------------------------

 

 

(b)     At all times retain a Registered Public Accounting Firm and instruct
such Registered Public Accounting Firm to cooperate with, and be available to,
the Agent or its representatives to discuss the Loan Parties’ financial
performance, financial condition, operating results, controls, and such other
matters, within the scope of the retention of such Registered Public Accounting
Firm, as may be raised by the Agent.

 

6.10     Inspection Rights.

 

(a)     Permit representatives and independent contractors of the Agent and the
Term Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, and permit the Agent (and the Term Agent
may accompany the Agent) or professionals (including investment bankers,
consultants, accountants, and lawyers) retained by the Agent to conduct
evaluations of the Loan Parties’ business plan, forecasts and cash flows, all at
the expense of the Loan Parties and at such reasonable times during normal
business hours, upon reasonable advance notice to the Lead Borrower; provided,
however, that when a Default or an Event of Default exists the Agent and the
Term Agent (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice and as often as
may be desired.

 

(b)     Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including field examiners, investment bankers,
consultants, accountants, and lawyers) retained by the Agent to conduct
commercial finance examinations and other evaluations, including, without
limitation, of (i) the Lead Borrower’s practices in the computation of the
Borrowing Base and (ii) the assets included in the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves. The Loan Parties shall pay the fees and
expenses of the Agent and such professionals with respect to such commercial
finance examinations as the Agent in its Permitted Discretion deems necessary or
appropriate.

 

(c)     Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals (including appraisers) retained by the Agent to conduct
appraisals of the Collateral, including, without limitation, the assets included
in the Borrowing Base. The Loan Parties shall pay the fees and expenses of the
Agent and such professionals with respect to inventory appraisals as the Agent
in its Permitted Discretion deems necessary or appropriate. The appraisals shall
be in form, scope and methodology acceptable to the Agent in its Permitted
Discretion.

 

(d)     Upon the request of the Agent after reasonable prior notice, permit the
Agent or professionals retained by the Agent, to conduct appraisals of the Real
Estate included in the Revolving Borrowing Base and Term Loan Borrowing Base.
The Loan Parties shall pay the fees and expenses of the Agent and such
professionals with respect to appraisals of each parcel of Real Estate included
in the Revolving Borrowing Base and Term Loan Borrowing Base. The appraisals
shall be in form, scope and methodology acceptable to the Agent in its Permitted
Discretion.

 

 

 
-115-

--------------------------------------------------------------------------------

 

 

(e)     Permit the Agent, from time to time, to engage a geohydrologist, an
independent engineer or other qualified consultant or expert, reasonably
acceptable to the Agent, at the expense of the Loan Parties, to undertake Phase
I environmental site assessments during the term of this Agreement of the
Eligible Real Estate, provided that such assessments may only be undertaken (i)
during the continuance of a Default or an Event of Default or (ii) if a Loan
Party receives any notice or obtains knowledge of (A) any potential or known
release of any Hazardous Materials at or from any Eligible Real Estate,
notification of which must be given to any Governmental Authority under any
Environmental Law, or notification of which has, in fact, been given to any
Governmental Authority, or (B) any complaint, order, citation or notice with
regard to air emissions, water discharges, or any other environmental health or
safety matter affecting any Loan Party or any Eligible Real Estate from any
Person (including, without limitation, the Environmental Protection Agency).
Environmental assessments may include detailed visual inspections of the Real
Estate, including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, surface
water samples and ground water samples, as well as such other investigations or
analyses as are reasonably necessary for a determination of the compliance of
the Real Estate and the use and operation thereof with all applicable
Environmental Laws. The Borrowers will, and will cause each of their
Subsidiaries to, cooperate in all respects with the Agent and such third parties
to enable such assessment and evaluation to be timely completed in a manner
reasonably satisfactory to the Agent.

 

6.11     Use of Proceeds. Use the proceeds of the Credit Extensions (a) on the
Closing Date, for the payment of transaction expenses in connection with this
Agreement; and (b) after the Closing Date (i) to finance the payoff of the
Pre-Petition Obligations in accordance with Section 2.05(j) on the Final Order
Entry Date, (ii) to finance the acquisition of working capital assets of the
Borrowers, including the purchase of inventory and equipment, in each case in
the ordinary course of business and subject to the Approved Budget (subject to
the Permitted Variance) or as otherwise approved by the Lenders, (iii) prior to
the delivery of a Carve-Out Trigger Notice, to fund the Carve-Out through
deposits into the Professional Fee Escrow Account, and (iv) for general
corporate purposes of the Loan Parties, in each case to the extent permitted
under applicable Law, the Approved Budget (subject to the Permitted Variance)
and the Loan Documents.

 

6.12     Additional Loan Parties. Notify the Agent at the time that any Person
becomes a Subsidiary and, in each case promptly thereafter (and in any event
within fifteen (15) days), cause any such Person (a) which is not a CFC or a
Subsidiary of a CFC, to (i) become a Loan Party by executing and delivering to
the Agent a Joinder to this Agreement or a Joinder to the Facility Guaranty or
such other documents as the Agent shall deem appropriate for such purpose, (ii)
grant a Lien to the Agent on such Person’s assets (other than Excluded Property)
of the same type that constitute Collateral to secure the Obligations, and (iii)
deliver to the Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this clause (a)), and (b) if
any Equity Interests or Indebtedness of such Person are owned by or on behalf of
any Loan Party, to pledge such Equity Interests and promissory notes evidencing
such Indebtedness as Collateral (except that, if such Subsidiary is a CFC, the
Equity Interests of such Subsidiary to be pledged may be limited to 66% of the
outstanding voting Equity Interests of such Subsidiary and 100% of the
non-voting Equity Interests of such Subsidiary and if such Subsidiary is a
Subsidiary of a CFC, no Equity Interests may be pledged, and such time period
may be extended based on local law or practice), in each case in form, content
and scope reasonably satisfactory to the Agent and the Term Agent. In no event
shall compliance with this Section 6.12 waive or be deemed a waiver or Consent
to any transaction giving rise to the need to comply with this Section 6.12 if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base.

 

 

 
-116-

--------------------------------------------------------------------------------

 

 

6.13     Cash Management.

 

(a)     Upon and to the extent requested by the Agent:

 

(i)     deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit G which have
been executed on behalf of such Loan Party and delivered to such Loan Party’s
Credit Card Issuers and Credit Card Processors listed on Schedule 5.21(b); and

 

(ii)     enter into a Blocked Account Agreement reasonably satisfactory in form
and substance to the Agent with each Blocked Account Bank (collectively, the
“Blocked Accounts”).

 

(b)     At the request of the Agent, deliver to the Agent copies of
notifications (each, a “DDA Notification”) substantially in the form attached
hereto as Exhibit H which have been executed on behalf of such Loan Party and
delivered to each depository institution listed on Schedule 5.21(a).

 

(c)     The Loan Parties shall ACH or wire transfer to a Blocked Account:

 

(i)     no less frequently than daily (and whether or not there are then any
outstanding Obligations), all amounts on deposit in each DDA (net of any minimum
balance, not to exceed $2,500, as may be required to be kept in the subject DDA
by the depository institution at which such DDA is maintained);

 

(ii)     no less frequently than daily, all payments due from Credit Card
Issuers and Credit Card Processors and proceeds of all credit card charges;

 

(iii)     no less frequently than daily, all available cash receipts from the
Disposition of Inventory and other assets (whether or not constituting
Collateral);

 

(iv)     no less frequently than daily, all proceeds of Accounts; and

 

(v)     no less frequently than daily, all Net Proceeds, and all other cash
payments of any kind received by a Loan Party from any Person or from any source
or on account of any Disposition or other transaction or event, including,
without limitation, any Prepayment Event.

 

 

 
-117-

--------------------------------------------------------------------------------

 

 

(d)     Each Blocked Account Agreement (other than the Blocked Account
Agreement(s) applicable to the Concentration Account) shall require the ACH or
wire transfer no less frequently than daily (and whether or not there are then
any outstanding Obligations) to the concentration account maintained by the Lead
Borrower at Wells Fargo or another financial institution acceptable to the Agent
(the “Concentration Account”), all cash receipts and collections received by
each Loan Party from all sources, including, without limitation, the following:

 

(i)     the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $2,500, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank);

 

(ii)     all amounts required to be deposited into Blocked Accounts pursuant to
clause (c) above; and

 

(iii)     any other cash amounts received by any Loan Party from any other
source, on account of any type of transaction or event.

 

(e)     The Concentration Account and the Elavon Deposit Account shall at all
times be under the sole dominion and control of the Agent. The Agent shall cause
all funds on deposit in the Concentration Account and the Elavon Deposit Account
to be applied to the Obligations in the order proscribed in either Section
2.05(g), Section 2.05(i) or Section 8.03 of this Agreement, as applicable. The
Loan Parties hereby acknowledge and agree that (i) the Loan Parties have no
right of withdrawal from the Concentration Account and the Elavon Deposit
Account, and (ii) the funds on deposit in the Concentration Account shall at all
times be collateral security for all of the Obligations. In the event that,
notwithstanding the provisions of this Section 6.13, any Loan Party receives or
otherwise has dominion and control of any such cash receipts or collections,
such receipts and collections shall be held in trust by such Loan Party for the
Agent, shall not be commingled with any of such Loan Party’s other funds or
deposited in any account of such Loan Party and shall, not later than the
Business Day after receipt thereof, be deposited into the Concentration Account
or the Elavon Deposit Account or dealt with in such other fashion as such Loan
Party may be instructed by the Agent.

 

(f)     Upon the request of the Agent, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.

 

(g)     If the Agent does not require DDA Notifications to be delivered on the
Closing Date in accordance with Section 6.13(a) above, then the Loan Parties
shall, upon the request of the Agent at any time after the Closing Date, deliver
to the Agent copies of DDA Notifications, which have been executed on behalf of
the applicable Loan Party and delivered to each depository institution listed on
Schedule 5.21(a).

 

 

 
-118-

--------------------------------------------------------------------------------

 

 

(h)     Each Borrower shall cause Elavon Processor to deposit into the Elavon
Deposit Account or the Concentration Account all amounts payable by Elavon
Processor to any Borrower, such deposits to occur at least twice per calendar
week by wire transfer or other electronic funds transfer. All amounts in the
Elavon Deposit Account in excess of $200,000 in the aggregate shall be
transferred by wire transfer or other electronic funds transfer on each Business
Day to the Concentration Account as provided in Section 6.13(c).

 

(i)     Borrowers shall, and shall cause each of their Subsidiaries to, transfer
any funds released from the Elavon Reserve Account, on the day such funds are
released therefrom, to the Concentration Account as provided in Section 6.13(c),
by wire transfer or other electronic funds transfer.

 

(j)     All amounts in each Intercompany Royalty Account shall be sent by wire
transfer or other electronic funds transfer on each Business Day to the
Concentration Account as provided in Section 6.13(c).

 

(k)     Notwithstanding anything to the contrary herein, during the period
between the Closing Date and payment in full of the Total Revolver Outstandings,
all funds on deposit in the Concentration Account shall be applied to the
Pre-Petition Revolving Loan Balance.

 

6.14     Information Regarding the Collateral. Furnish to the Agent and the Term
Agent at least ten (10) days prior written notice of any change in: (i) any Loan
Party’s name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties; (ii) the location of any Loan
Party’s registered office, chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility);
(iii) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or (iv) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state or jurisdiction
of organization. The Loan Parties agree not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Collateral for its own benefit and the benefit of
the other Credit Parties.

 

6.15     Physical Inventories.

 

(a)     Cause not less than one (1) physical inventory to be undertaken at the
expense of the Loan Parties (i) at each Store, every twelve (12) to fourteen
(14) month period conducted by a nationally recognized firm satisfactory to the
Agent, (ii) at the distribution center, every twelve (12) month period conducted
by a nationally recognized firm or other Person satisfactory to the Agent in its
Permitted Discretion, provided, that employees of the Loan Parties may conduct
physical inventories unless the Agent in its Permitted Discretion requires the
Loan Parties to retain a third party to conduct same and (iii) periodic cycle
counts at all other locations conducted by the Borrowers, in each case
consistent with past practices, and following such methodology as is consistent
with the methodology used in the immediately preceding inventory or as otherwise
may be satisfactory to the Agent. The Agent and the Term Agent, at the expense
of the Loan Parties, may participate in and/or observe each scheduled physical
count of Inventory which is undertaken on behalf of any Loan Party. The Lead
Borrower, within fifteen (15) days following the completion of such inventory,
shall provide the Agent with a reconciliation of the results of such inventory
(as well as of any other physical inventory or cycle counts undertaken by a Loan
Party) and shall post such results to the Loan Parties’ stock ledgers and
general ledgers, as applicable.

 

 

 
-119-

--------------------------------------------------------------------------------

 

 

(b)     Permit the Agent, in its discretion, if any Default or Event of Default
exists, to cause additional such inventories to be taken as the Agent determines
(each, at the expense of the Loan Parties).

 

6.16     Environmental Laws. (a) Conduct its operations and keep and maintain
its Real Estate in compliance with all Environmental Laws; (b) obtain and renew
all environmental permits necessary for its operations and properties; and (c)
implement any and all investigation, remediation, removal and response actions
that are appropriate or necessary to maintain the value and marketability of the
Real Estate or to otherwise comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate; provided, however, that neither a Loan Party nor any of
its Subsidiaries shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and adequate reserves have
been set aside and are being maintained by the Loan Parties with respect to such
circumstances in accordance with GAAP.

 

6.17     Further Assurances.

 

(a)     Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which the Agent may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Agent, from time to time upon request, evidence satisfactory to the Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents.

 

(b)     If any material assets are acquired by any Loan Party after the Closing
Date (other than assets constituting Collateral under the Security Documents
that become subject to the perfected first-priority Lien under the Security
Documents upon acquisition thereof and other than Excluded Assets), notify the
Agent and the Term Agent thereof, and the Loan Parties will cause such assets to
be subjected to a Lien securing the Obligations and will take such actions as
shall be necessary or shall be requested by the Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section 6.17, all at
the expense of the Loan Parties. In no event shall compliance with this Section
6.17(b) waive or be deemed a waiver or Consent to any transaction giving rise to
the need to comply with this Section 6.17(b) if such transaction was not
otherwise expressly permitted by this Agreement or constitute or be deemed to
constitute Consent to the inclusion of any acquired assets in the computation of
the Borrowing Base.

 

 

 
-120-

--------------------------------------------------------------------------------

 

 

(c)     Upon the request of the Agent, cause each of its customs brokers,
freight forwarders, consolidators and/or carriers to deliver an agreement
(including, without limitation, a Customs Broker/Carrier Agreement) to the Agent
covering such matters and in such form as the Agent may reasonably require.

 

(d)     Upon the request of the Agent, cause any of its landlords to deliver a
Collateral Access Agreement to the Agent in such form as the Agent may
reasonably require.

 

6.18     Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder or to the extent non-performance thereof is permitted by the
Bankruptcy Code and other than the filing of the Chapter 11 Case and the effect
thereof, (a) make all payments of Post-Petition Obligations other than amounts
being contested in good faith by appropriate proceedings being diligently
conducted and, subject to the Bankruptcy Code, otherwise perform all obligations
in respect of all Leases to which any Loan Party or any of its Subsidiaries is a
party, and, except following completion of the Initial Store Closing and
Permitted Sales, keep such Leases in full force and effect, (b) except in
connection with the Initial Store Closing and Permitted Sales, not allow such
Leases to lapse (other than in the ordinary course of business) or be terminated
(other than in the ordinary course of business) or any rights to renew such
Leases to be forfeited or cancelled (other than in the ordinary course of
business), (c) notify the Agent of any material default by any party with
respect to such Leases and cooperate with the Agent in all respects to cure any
such default, and (d) cause each of its Subsidiaries to do the foregoing.

 

6.19     Material Contracts. Except to the extent non-performance thereof is
permitted by the Bankruptcy Code and other than the filing of the Chapter 11
Case and the effect thereof, (a) perform and observe all of the material
Post-Petition Obligations of each Material Contract to be performed or observed
by it, (b) maintain each such Material Contract in full force and effect except
to the extent such Material Contract terminates in the ordinary course of
business, (c) enforce each such Material Contract in accordance with its terms
as deemed appropriate by its Responsible Officer in its reasonable business
judgment, (d) take all such action to such end as may be from time to time
reasonably requested by the Agent, (e) upon reasonable request of the Agent or
the Term Agent, make to each other party to each such Material Contract such
demands and requests for information and reports or for action as any Loan Party
or any of its Subsidiaries is entitled to make under such Material Contract, and
(f) cause each of its Subsidiaries to do the foregoing.

 

6.20     Designation of Senior Debt. Designate all Obligations as “Credit
Facility Debt”, and the credit facility provided hereunder as the “Credit
Facility”, in each case under, and as defined in, the Indenture and all
supplemental indentures thereto.

 

6.21     Credit Card Processors. The Lead Borrower will, and will cause its
Subsidiaries to (a) comply in all material respects with all obligations of such
Person under each credit card processing agreement to which such Person is a
party, (b) maintain each credit card processing agreement set forth on Schedule
5.21(b) and each credit card processing agreement entered into after the
Effective Date in full force and effect (except to the extent such Person elects
to terminate the same and so notifies the Agent) and take or cause to be taken
all actions necessary to maintain, preserve and protect the rights and interests
of the Agent in all material respects with respect to all such agreements, and
(c) promptly notify the Agent of the entry by such Person into any credit card
processing agreement with any Credit Card Processor or Credit Card Issuer after
the Effective Date and deliver a Credit Card Notification with respect to each
such Credit Card Processor or Credit Card Issuer contemporaneously with the
entry by such Person into such credit processing agreement.

 

 

 
-121-

--------------------------------------------------------------------------------

 

 

6.22     Retention of Consultants; Communication with Accountants and Other
Financial Advisors.

 

(a)     The Agent and the Term Agent shall have received evidence by no later
than (i) the Petition Date, that the Loan Parties have filed motions seeking to
retain the Financial Consultant and Sale Consultant; and (ii) on or before
February 12, 2016, the Loan Parties shall have filed motions on terms and
conditions reasonably satisfactory to the Agent and Term Agent seeking to retain
the Real Estate Consultant. The terms and scope of the engagement of and
responsibilities of the Consultants shall be acceptable to the Agent in its
Permitted Discretion and, without limiting the foregoing, the engagement shall
grant the Agent and Term Agent the right to communicate directly with the
Consultants and authorize and direct the Consultants to communicate directly
with the Agent or Term Agent and to furnish the Agent and Term Agent with such
information as the Agent or Term Agent may reasonably request, together with
copies of all material written materials provided to the board of directors of
the Loan Parties by such Consultant. Subject to Bankruptcy Court approval, to be
obtained by no later than thirty five (35) days after the Petition Date in the
case of the Financial Consultant and Sale Consultant, and no later than thirty
(30) days after the filing of the motion referred to in clause (ii) above in the
case of the Real Estate Consultant, the Loan Parties shall continue to retain
the Consultants, the scope and terms of each such engagement to be reasonably
satisfactory to the Agent. There shall be no material modifications to the terms
(excluding any decreases in compensation but including any other modification in
compensation) of the engagement of the Consultants without the Consent of the
Agent and Term Agent. Until such time as all Pre-Petition Obligations and all
Obligations have been repaid in full (or Cash Collateralized in accordance with
the terms hereof) and all Commitments have been terminated, the Lead Borrower
shall continue to retain (i) the Financial Consultant and Sale Consultant to
assist the Loan Parties with a Permitted Sale, with the preparation of the
Approved Budget and the other financial and Collateral reporting required to be
delivered to the Agent pursuant to this Agreement, and approval of all requests
for Borrowing and all disbursements by the Borrowers, and (ii) the Real Estate
Consultant to assist the Loan Parties in connection with real estate matters
(including, without limitation, negotiations in respect of leases and sales of
owned Real Property).

 

(b)     The Lead Borrower authorizes the Agent and the Term Agent to communicate
directly with the Loan Parties’ independent certified public accountants,
appraisers, financial advisors, investment bankers and consultants (including
the Consultants), which have been engaged from time to time by the Loan Parties,
and authorizes and shall instruct those accountants, appraisers, financial
advisors, investment bankers and consultants to communicate to the Agent and
Term Agent information relating to each Loan Party with respect to the business,
results of operations, prospects and financial condition of such Loan Party. The
Lead Borrower acknowledges and agrees that (i) the Loan Parties and their
representatives will cooperate fully with the Consultants and any Lender Group
Consultant, if any, (ii) the Consultants and any Lender Group Consultant shall
be granted full and complete access to the Loan Parties’ books and records,
(iii) the Agent, Term Agent and the Lenders are authorized to communicate
directly with the Consultants and the Consultants are authorized to communicate
directly with the Agent, Term Agent and the Lenders, regarding all matters
relating to the services to be rendered by the Consultants to the Loan Parties,
including, without limitation, to discuss all financial reports, business
information, findings and recommendations of such Consultant, and (v) the
Consultants are authorized to provide the Agent and Term Agent and the Lenders
with all reports and other information (including, without limitation, all
marketing materials and indications of interest) prepared or reviewed by the
Consultants. If requested by the Agent, the Consultants shall provide the Agent
with a weekly update regarding the status of its efforts on behalf of the Loan
Parties.

 

 

 
-122-

--------------------------------------------------------------------------------

 

 

(c)     Each Loan Party acknowledges that the Agent shall be permitted to engage
such outside consultants and advisors (each, a “Lender Group Consultant”), for
the sole benefit of the Agent, the Term Agent, Issuing Bank and the Lenders, as
the Agent may determine to be necessary or appropriate, in its sole discretion.
Each Loan Party covenants and agrees that (i) such Loan Party shall provide its
complete cooperation with any Lender Group Consultant (including, without
limitation, providing unfettered access to such Loan Party’s business, books and
records and senior management; (ii) all costs and expenses of any such Lender
Group Consultant shall be expenses required to be paid by the Loan Parties under
Section 10.04 hereof; and (iii) all reports, determinations and other written
and verbal information provided by any Lender Group Consultant shall be
confidential and no Loan Party shall be entitled to have access to same.

 

6.23     Performance within Budget. At all times following the Closing Date,
strictly perform in accordance with the Approved Budget, including having made
all scheduled payments to the Pre-Petition Lenders and Lenders as applicable as
and when required, subject to the following (the “Permitted Variance”): (a) the
Borrowers’ actual sales and cash receipts shall not be less than 85% of the
projected amounts set forth in the Approved Budget, (b) the Borrowers’ actual
expenses and cash expenditures shall not be greater than 115% of the projected
amounts set forth in the Approved Budget on an aggregate basis (other than with
respect to professional fees and expenses, which shall be tested on a separate
aggregate basis), and (c) the Borrowers’ Inventory shall not be less than 90% of
the projected amounts set forth in the Approved Budget. Each of the foregoing
covenants shall be tested on Sunday of each week (commencing with the first
(1st) week after the Petition Date) on a cumulative basis from the Petition Date
until the fourth week after the Petition Date and then on a rolling four (4)
week basis, pursuant to the Approved Budget Variance Report delivered by the
Lead Borrower to the Agent in accordance with Section 6.01(d).

 

6.24     Permitted Sales Process; Agency Agreement.

 

(a)     On the Petition Date, the Loan Parties shall have filed the following
motions in the Chapter 11 Case with the Bankruptcy Court, each in form and
substance acceptable to the Agent:

 

 

 
-123-

--------------------------------------------------------------------------------

 

 

(i)     A motion (the “Bidding Procedures Motion”) requesting an order from the
Bankruptcy Court approving bidding procedures relating to the Agency Agreement
and approving the Liquidation Stalking Horse Bid with respect thereto, including
the bidding protections set forth therein;

 

(ii)     A motion (the “Sale Order Motion”) (which may be combined with the
Bidding Procedures Motion) requesting an order from the Bankruptcy Court
pursuant to Section 363 of the Bankruptcy Code authorizing the Loan Parties to
consummate the Permitted Sale and, if applicable, authorizing the conduct of
“going out of business” sales at the Loan Parties’ applicable locations pursuant
to the Liquidation Stalking Horse Bid; and

 

(iii)     A motion (the “Store Closing Motion”) requesting an order from the
Bankruptcy Court pursuant to Section 363 of the Bankruptcy Code authorizing the
Loan Parties to enter into the Initial Store Closing Agreement and conduct the
Initial Store Closings.

 

(b)     On or before thirty five (35) days after the Petition Date, the
Bankruptcy Court shall have issued an order authorizing the retention by the
Loan Parties of the Sale Consultant and Financial Consultant.

 

(c)     On or before February 22, 2016, the Bankruptcy Court shall have entered
an order (the “Bidding Procedures Order”) approving the bidding procedures set
forth in the Bidding Procedures Motion and approving the Liquidation Stalking
Horse Bid, which Bidding Procedures Order shall be in form and substance
acceptable to the Agent and the Term Agent;

 

(d)     On or before March 18, 2016, the Loan Parties shall have received
qualifying bids in accordance with the Bidding Procedures Order;

 

(e)     To the extent any qualifying bids are received, on or before March 22,
2016, the Loan Parties shall have completed an auction for a Permitted Sale of
substantially all of the assets of the Loan Parties;

 

(f)     On or before March 23, 2016, the Bankruptcy Court shall have entered one
or more orders (the “Sale Order”) approving a Permitted Sale as requested in the
Sale Order Motion, which Sale Order shall be in form and substance acceptable to
the Agent and, if applicable, authorizing the conduct of “going out of business”
sales at the Loan Parties’ applicable locations pursuant to the applicable
Initial Store Closing Agreement; and

 

(g)     On or before March 24, 2016, the Loan Parties shall have closed on the
Permitted Sale approved pursuant to the Sale Order.

 

(h)     In the event that the Permitted Sale approved pursuant to the Sale Order
does not provide for the sale of the Loan Parties’ owned Real Property, then on
or before June 30, 2016, the Loan Parties shall have consummated a sale of the
Real Property on terms satisfactory to the Agent.

 

 

 
-124-

--------------------------------------------------------------------------------

 

 

(i)     On or before February 8, 2016 the Bankruptcy Court shall have entered an
order approving the Initial Store Closing Agreement as requested in the Store
Closing Motion, which order shall be in form and substance acceptable to the
Agent.

 

6.25     Additional Bankruptcy Related Affirmative Covenants.   

 

(a)     The Loan Parties shall provide the Agent and the Term Agent with a
status report and such other updated information relating to a Permitted Sale as
may be reasonably requested by the Agent or the Term Agent, in form and
substance reasonably acceptable to the Agent and the Term Agent.

 

(b)     If an Event of Default has occurred and is continuing and the Agent has
accelerated the repayment of the Obligations pursuant to Section 8.02, at the
request of the Agent, the Loan Parties shall promptly engage an Approved
Liquidator or Approved Liquidators on terms and conditions acceptable to the
Agent in its Permitted Discretion.

 

(c)     The Loan Parties shall fund the Professional Fee Escrow Account on a
weekly basis in accordance with the Approved Budget.

 

6.26     Leases.

 

(a)     The Loan Parties shall pay all Post-Petition Obligations under the
leases of real property and licenses of Intellectual Property, if any, as
required by the Bankruptcy Code or the Bankruptcy Court, except to the extent
(i) any Loan Party is contesting any such obligations in good faith by
appropriate proceedings, (ii) such Loan Party has established proper reserves as
required under GAAP, and (iii) the nonpayment of which does not result in the
imposition of a Lien. No Loan Party may reject any of its leases without the
prior written consent of the Agent and the Term Agent (such consent not to be
unreasonably withheld or delayed). The assumption or rejection of any lease
shall be conducted in a manner consistent with a maximization of the value of
the assets of the Loan Parties.

 

(b)     On or before the date that is 35 days after the Petition Date, the Loan
Parties shall have filed a motion seeking an order (“Lease Extension Order”) of
the Bankruptcy Court extending the time period of the Loan Parties to assume or
reject leases to not less than 210 days from the Petition Date, and on or before
75 days after the Petition Date, the Bankruptcy Court shall have entered the
Lease Extension Order.

 

6.27     Financing Orders. The Loan Parties shall comply with the Financing
Orders, as then in effect, in all respects, and shall not seek any reversal,
vacatur, stay, amendment or modification thereto without the prior written
consent of the Agent and the Term Agent.

 

Article VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnification obligations for
which a claim has not been asserted), no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

 

 

 
-125-

--------------------------------------------------------------------------------

 

 

7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign or suffer to exist any security agreement
authorizing any Person thereunder to file such financing statement; sell any of
its property or assets subject to an understanding or agreement (contingent or
otherwise) to repurchase such property or assets with recourse to it or any of
its Subsidiaries; or assign or otherwise transfer any accounts or other rights
to receive income, other than, as to all of the above, Permitted Encumbrances.

 

7.02     Investments. Make any Investments, except Permitted Investments.

 

7.03     Indebtedness; Disqualified Stock. (a) Create, incur, assume, guarantee,
suffer to exist or otherwise become or remain liable with respect to, any
Indebtedness, except Permitted Indebtedness or (b) issue Disqualified Stock.

 

7.04     Fundamental Changes. Merge, amalgamate, dissolve, liquidate,
consolidate with or into another Person, (or agree to do any of the foregoing).

 

7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except Permitted Dispositions.

 

7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing prior to or immediately after giving effect to any action
described below or would result therefrom:

 

(a)     each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party, and each Loan Party may make Restricted Payments to the Lead Borrower;

 

(b)     reserved; and

 

(c)     reserved.

 

7.07     Prepayments of Indebtedness and Payments of Specified Subordinated
Indebtedness. Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner any Indebtedness (other than (x)
Indebtedness under the Pre-Petition Credit Agreement in accordance with the
terms and conditions herein, (y) the Committed Revolving Loans and all
Obligations related thereto), and (z) as set forth in the Approved Budget
(subject to the Permitted Variance) or make any payment in violation of any
subordination terms of any Subordinated Indebtedness.

 

7.08     Change in Nature of Business. Engage in any line of business
substantially different from the Business conducted by the Loan Parties and
their Subsidiaries on the Closing Date or any business substantially related or
incidental thereto.

 

7.09     Transactions with Affiliates. Enter into, renew, extend or be a party
to any transaction of any kind with any Affiliate of any Loan Party, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided that
the foregoing restriction shall not apply to (a) a transaction between or among
the Loan Parties, (b) transactions described on Schedule 7.09 hereto, (c)
advances for commissions, travel and other similar purposes in the ordinary
course of business to directors, officers and employees, (d) the issuance of
Equity Interests in the Lead Borrower to any officer, director, employee or
consultant of the Lead Borrower or any of its Subsidiaries, (e) the payment of
reasonable fees and out-of-pocket costs to directors, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Lead Borrower or any of its
Subsidiaries, (f) any issuances of securities of the Lead Borrower (other than
Disqualified Stock and other Equity Interests not permitted hereunder) or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans (in
each case in respect of Equity Interests in the Lead Borrower) of the Lead
Borrower or any of its Subsidiaries, and (g) transactions permitted under
Section 7.04, 7.06 and 7.07.

 

 

 
-126-

--------------------------------------------------------------------------------

 

 

7.10     Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document or the
Pre-Petition Credit Agreement) that limits the ability (i) of any Subsidiary to
make Restricted Payments or other distributions to any Loan Party or to
otherwise transfer property to or invest in a Loan Party, (ii) of any Subsidiary
to Guarantee the Obligations, (iii) of any Subsidiary to make or repay loans to
a Loan Party, or (iv) of the Loan Parties or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person in favor of the
Agent; provided, however, that this clause (iv) shall not prohibit any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under clause (c) of the definition of Permitted Indebtedness solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness.

 

7.11     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, (a)
to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.

 

7.12     Amendment of Material Documents. Amend, modify, supplement, alter or
waive any of a Loan Party’s rights under (a) its Organization Documents in a
manner adverse to the Credit Parties in any material respect, (b) any
Subordinated Debt Document (other than the Specified Subordinated Indebtedness
Documents) in a manner adverse to the Credit Parties, or (c) any Material
Contract or any Material Indebtedness (other than on account of any refinancing
thereof otherwise permitted hereunder) to the extent that such amendment,
alteration, modification or waiver of such Material Contract or Material
Indebtedness would result in a Default or Event of Default under any of the Loan
Documents, would be materially adverse to the Credit Parties or otherwise would
be reasonably likely to have a Material Adverse Effect; or (d) the Specified
Subordinated Indebtedness Documents, without the prior written consent of the
Agent.

 

 

 
-127-

--------------------------------------------------------------------------------

 

 

7.13     Fiscal Year. Change the Fiscal Year of any Loan Party, or the
accounting policies or reporting practices of the Loan Parties, except as
required by GAAP.

 

7.14     Deposit Accounts; Credit Card Processors. Open new DDAs or Blocked
Accounts unless the Loan Parties shall have delivered to the Agent appropriate
DDA Notifications (to the extent requested by Agent pursuant to the provisions
of Section 6.13(b) hereof) or Blocked Account Agreements consistent with the
provisions of Section 6.13 and otherwise satisfactory to the Agent. No Loan
Party shall maintain any bank accounts or enter into any agreements with Credit
Card Issuers or Credit Card Processors other than the ones expressly
contemplated herein or in Section 6.13 and 6.21 hereof.

 

7.15     Reserved.

 

7.16     Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents) of any Loan Party or any of its
Subsidiaries as “Credit Facility Debt” (or any similar term) or designate any
other credit facility (other than the credit facility under the Loan Documents)
of any Loan Party or any of its Subsidiaries as the “Credit Facility” (or any
similar term), in each case under, and as defined in, the Indenture or any
supplemental indentures thereto.

 

7.17     Reclamation Claims. Enter into any agreement to return any of its
Inventory to any of its creditors for application against any Pre-Petition
Indebtedness, Pre-Petition trade payables or other Pre-Petition claims under
Section 546(c) of the Bankruptcy Code or agree to allow any creditor to take any
setoff or recoupment against any of its Pre-Petition Indebtedness, Pre-Petition
trade payables or other Pre-Petition claims based upon any such return pursuant
to Section 553(b)(l) of the Bankruptcy Code or otherwise if, after giving effect
to any such agreement, setoff or recoupment, the aggregate amount applied to
Pre-Petition Indebtedness, Pre-Petition trade payables and other Pre-Petition
claims subject to all such agreements, setoffs and recoupments since the
Petition Date would exceed $10,000, except for returns with respect to Inventory
that is (x) subject to a valid consignment agreement, (y) that does not
constitute Eligible Inventory, and (z) to the extent consented to by the Agent.

 

7.18     Bankruptcy Related Negative Covenants. No Loan Party shall seek,
consent to, or permit to exist any of the following:

 

(a)     Any order which authorizes the rejection or assumption of any Leases
(other than the “dark stores” or locations of the Initial Store Closing or in
connection with a Permitted Sale) of any Loan Party without the Agent’s prior
consent;

 

(b)     Any modification, stay, vacation or amendment to the Financing Orders to
which the Agent and the Term Agent have not consented in writing;

 

(c)     A priority claim or administrative expense or unsecured claim against
any Loan Party (now existing or hereafter arising or any kind or nature
whatsoever, including, without limitation, any administrative expense of the
kind specified in Sections 105, 326, 328, 330, 331, 364(c), 503(a), 503(b),
506(c), 507(a), 507(b), 546(c), 546(d), 726 or 1114 of the Bankruptcy Code)
equal or superior to the priority claim of the Agent and the Lenders in respect
of the Obligations and the Pre-Petition Obligations except as set forth in the
Financing Orders;

 

 

 
-128-

--------------------------------------------------------------------------------

 

 

(d)     Any Lien on any Collateral having a priority equal or superior to the
Lien securing the Obligations or Pre-Petition Liens including any adequate
protection Liens except as set forth in the Financing Orders;

 

(e)     Any order which authorizes the return of any of the Loan Parties’
property pursuant to Section 546(h) of the Bankruptcy Code;

 

(f)     Any order which authorizes the payment of any Indebtedness (other than
the Pre-Petition Obligations and Pre-Petition Indebtedness reflected in the
Approved Budget (subject to the Permitted Variance)) incurred prior to the
Petition Date or except as set forth in the Financing Orders the grant of
“adequate protection” (whether payment in cash or transfer of property) with
respect to any such Indebtedness which is secured by a Lien; or

 

(g)     Any order seeking authority to take any action that is prohibited by the
terms of this Agreement or the other Loan Documents or refrain from taking any
action that is required to be taken by the terms of this Agreement or any of the
other Loan Documents.

 

7.19     Professional Fee Escrow Account. Until all of the Pre-Petition
Obligations and the Obligations have been paid in full, in cash, and all
applicable Commitments to lend have terminated, pay the fees and expenses (other
than the Transaction Fees, which shall be paid as set forth below) of the any
Case Professionals from any source other than (i) the Professional Fee Escrow
Account or (ii) any retainers paid prior to the Petition Date and held by such
Case Professional or (iii) Post Trigger Notice Carve Out Amount to the extent
not previously funded into the Professional Fee Escrow Account. Notwithstanding
anything to the contrary contained in this Agreement, any other Loan Documents
or the Approved Budget, as applicable, none of the Credit Parties shall be
responsible for funding into the Professional Fee Escrow Account any of the
Transaction Fees or similar fees payable to the Sale Consultant or any other
“success” fees payable to any investment banker, and, subject to the immediately
succeeding sentence, in no event shall any such amounts be paid out of the
Carve-Out or any funds in the Professional Fee Escrow Account. Notwithstanding
the foregoing, the Success Fee shall be deemed part of the Carve-Out, provided
that the Success Fees shall be paid solely from the proceeds of a Permitted Sale
and not from the Professional Fee Escrow Account and shall not reduce the
amounts available in the Budget for the Carve-Out or the Post Trigger Notice
Carve Out Amount. No Plan shall fail to provide for the payment in full of any
outstanding Transaction Fees on the effective date thereof. No Financing
Transaction (as defined in the Sale Consultant Agreement) shall fail to provide
for payment in full of the Financing Success Fee (as defined in the Sale
Consultant Agreement) on the closing date thereof. For the avoidance of doubt,
none of the provisions of this Agreement or any other Loan Document shall
prohibit or restrict the payment of the fees and expenses of any Case
Professional from any retainers paid prior to the Petition Date and held by such
Case Professional.

 

Article VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01     Events of Default. Any of the following shall constitute an Event of
Default:

 

 

 
-129-

--------------------------------------------------------------------------------

 

 

(a)     Non-Payment. The Borrowers or any other Loan Party fails to pay when and
as required to be paid herein, (i) any amount of principal of any Loan or any
Letter of Credit Obligation, or deposit any funds as Cash Collateral in respect
of Letter of Credit Obligations or of any of the Pre-Petition Obligations, or
(ii) any interest on any Loan, on any Letter of Credit Obligation or on any
Pre-Petition Obligation, or (iii) any fee due hereunder, or any other amount
payable hereunder or under any other Loan Document or the Interim Financing
Order or Final Financing Order; or

 

(b)     Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, 6.13, 6.14, 6.22, 6.23, 6.24, 6.25, 6.26, 6.27, 6.28, or Article
VII; or

 

(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for twenty (20) days; or

 

(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made; or

 

(e)     Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any post-petition or unstayed
Material Indebtedness (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) after giving effect to any grace period, or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is, after giving effect to any grace period, to cause, or to permit
the holder or holders of such post-petition or unstayed Material Indebtedness or
the beneficiary or beneficiaries of any Guarantee thereof (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Loan Party or such Subsidiary as a result thereof
is greater than $750,000; or

 

 

 
-130-

--------------------------------------------------------------------------------

 

 

(f)     Reserved; or

 

(g)     Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person; or

 

(h)     Judgments; Settlements. (i) There is entered against any Loan Party or
any Subsidiary thereof (A) one or more judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding
$750,000 (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (B) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(I) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (II) there is a period of ten (10) consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect, or (ii) any Loan Party or any Subsidiary thereof
enters into one or more settlements that results in the payment of money by such
Loan Party or Subsidiary in an aggregate amount (as to all such settlements)
exceeding $750,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the claim and does not dispute coverage); or

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Multiemployer Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount resulting in any liability to
any Loan Party which would reasonably likely result in a Material Adverse
Effect; or

 

(j)     Invalidity of Loan Documents. (i) Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations and the Pre-Petition Obligations, ceases to be in full force
and effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document or seeks to avoid, limit or otherwise adversely
affect any Lien purported to be created under any Security Document; or (ii) any
Lien purported to be created under any Security Document shall cease to be, or
shall be asserted by any Loan Party or any other Person not to be, a valid and
perfected Lien on any Collateral with a fair market value in excess of $250,000
with the perfection and priority required by the applicable Security Document;
or

 

(k)     Change of Control. There occurs any Change of Control; or

 

(l)     Cessation of Business. Except as otherwise expressly permitted
hereunder, any Loan Party shall take any action to suspend the operation of its
business in the ordinary course, liquidate all or a material portion of its
assets or Store locations, or employ an agent or other third party to conduct a
program of closings, liquidations or “Going-Out-Of-Business” sales of any
material portion of its business; or

 

 

 
-131-

--------------------------------------------------------------------------------

 

 

(m)     Loss of Collateral. There occurs any uninsured loss to any material
portion of the Collateral; or

 

(n)     Indictment. The indictment or institution of any legal process or
proceeding against any Loan Party or any Subsidiary thereof, under any federal,
state, provincial, municipal, and other criminal statute, rule, regulation,
order, or other requirement having the force of law for a felony; or

 

(o)     Guaranty. The termination or attempted termination or revocation of any
Facility Guaranty except as expressly permitted hereunder or under any other
Loan Document; or

 

(p)     Elavon Offset. Elavon or Elavon Member shall exercise any right of
offset, deduction, chargeback or withdraw against any deposit account or
securities account of any Borrower or any Guarantor other than from the Elavon
Deposit Account or the Elavon Reserve Account (except any of the foregoing that
is voided or stayed pursuant to the automatic stay); or

 

(q)     Enforceability of Subordination Provisions. (i) The Subordination
Provisions shall, in whole or in part, terminate, cease to be effective or cease
to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Credit Parties, or (C) that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.

 

(r)     Chapter 11 Case. The occurrence of any of the following in the Chapter
11 Case:

 

(i)     except in connection with a Permitted Sale, any Loan Party, without the
Agent’s prior written consent, files a motion with the Bankruptcy Court seeking
the authority to liquidate all or substantially all of any Loan Party’s assets
or capital stock unless the transactions that are the subject of the motion will
result in payment in full in cash of the Pre-Petition Obligations and the
Obligations on the closing of such sale;

 

(ii)     other than in connection with the payment in full or refinancing of the
Pre-Petition Obligations and the Obligations, the bringing or supporting of a
motion, taking of any action or the filing of any plan or disclosure statement
attendant thereto by or on behalf of any Loan Party in the Chapter 11 Case: (A)
to obtain additional financing under Section 364(c) or (d) of the Bankruptcy
Code not otherwise permitted pursuant to this Agreement; (B) to grant any Lien
other than Permitted Encumbrances upon or affecting any Collateral; (C) except
as provided in the Interim Financing Order or Final Financing Order, as the case
may be, to use cash collateral under Section 363(c) of the Bankruptcy Code
without the prior written consent of the Agent; (D) that seeks to prohibit
Agent, the Term Agent or Lenders from credit bidding on any or all of the Loan
Parties’ assets during the pendency of the Chapter 11 Case; or (E) any other
action or actions adverse to the interest of the Agent the Term Agent, the
Lenders in their capacities as such or their rights and remedies hereunder or
its interest in the Collateral; provided that seeking relief specifically set
forth in the Financing Orders from the Bankruptcy Court during the “Remedies
Notice Period” shall not constitute an Event of Default under this clause
(r)(ii);

 

 

 
-132-

--------------------------------------------------------------------------------

 

 

(iii)     (A) other than in connection with the payment in full or refinancing
of the Pre-Petition Obligations and the Obligations on the effective date of
such plan, the filing of any plan of reorganization or disclosure statement
attendant thereto, or any direct or indirect amendment to such plan or
disclosure statement, by any Loan Party or any other Person to which the Agent
and the Term Agent do not consent or otherwise agree to treatment of the
respective claims of the Agent and the Lenders, (B) the entry of any order
terminating the Loan Parties’ exclusive right to file a plan of reorganization
without the consent of the Agent and the Term Agent, or (C) the expiration of
the Loan Parties’ exclusive right to file a plan of reorganization without the
consent of the Agent and the Term Agent;

 

(iv)     the entry of an order in the Chapter 11 Case confirming a plan that (A)
is not acceptable to the Agent and Term Agent in their discretion (it being
agreed that a plan that satisfies the Obligations and the Pre-Petition
Obligations (if any) in full in cash on the effective date thereof is acceptable
to the Agent and Term Agent) or (B) does not contain a provision for termination
of the Commitments and repayment in full in cash of all of the Pre-Petition
Obligations and the Obligations under this Agreement on or before the effective
date of such plan or plans;

 

(v)     the entry of an order reversing, amending, supplementing, staying,
vacating or otherwise modifying the Loan Documents, the Pre-Petition Credit
Agreement or the Interim Financing Order, the Final Financing Order or the Cash
Management Order without the written consent of the Agent or the filing of a
motion for reconsideration with respect to the Interim Financing Order or the
Final Financing Order or the Interim Financing Order, the Final Financing Order
or the Cash Management Order are otherwise not in full force and effect, in each
case, without the consent of the Agent or the Term Agent;

 

(vi)     the Final Financing Order is not entered prior to the expiration of the
Interim Financing Order, and in any event within 30 days of the Petition Date;

 

(vii)     except as set forth in any motions which have been delivered to and
are acceptable to the Agent and as contemplated by the Approved Budget (subject
to the Permitted Variance), the payment of, or application for authority to pay,
any Pre-Petition Indebtedness or Pre-Petition claim without the Agent’s prior
written consent;

 

(viii)     the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against the Agent, any other Credit Party or any of
the Collateral;

 

 

 
-133-

--------------------------------------------------------------------------------

 

 

(ix)     the filing of a motion by a Loan Party or any holder of the Specified
Subordinated Indebtedness or any of their respective Affiliates for, or the
entry of an order directing, the appointment of an interim or permanent trustee
in the Chapter 11 Case or the appointment of a receiver or an examiner in the
Chapter 11 Case with expanded powers to operate or manage the financial affairs,
the business, or reorganization of the Loan Parties; or, other than a Permitted
Sale, the sale without the Agent’s consent, of all or substantially all of the
Loan Parties’ assets either through a sale under Section 363 of the Bankruptcy
Code, through a confirmed plan of reorganization in the Chapter 11 Case, or
otherwise that does not provide for payment in full in cash of the Pre-Petition
Obligations and the Obligations, and termination of the Commitments on the
effective date of such plan or the closing of such sale;

 

(x)     the dismissal of the Chapter 11 Case, or the conversion of the Chapter
11 Case from Chapter 11 to Chapter 7 of the Bankruptcy Code, or any Loan Party
files a motion or other pleading seeking the dismissal of the Chapter 11 Case
under Section 1112 of the Bankruptcy Code or otherwise;

 

(xi)     the entry of an order by the Bankruptcy Court granting relief from or
modifying the automatic stay of Section 362 of the Bankruptcy Code (1) to allow
any creditor to execute upon or enforce a Lien on any Collateral having a value
of $100,000 (or $500,000 in the aggregate) or more, or (2) with respect to any
Lien or the granting of any Lien on any Collateral to any state or local
environmental or regulatory agency or authority;

 

(xii)     the commencement of a suit or action against the Agent, any Lender or
any other Credit Party by or on behalf of any Loan Party, or its bankruptcy
estates;

 

(xiii)     the entry of an order in the Chapter 11 Case avoiding or permitting
recovery of any portion of the payments made on account of the Indebtedness
owing under this Agreement or the other Loan Documents or the Pre-Petition
Credit Agreement;

 

(xiv)     the failure of any Loan Party to perform any of its obligations under
the Interim Financing Order, the Final Financing Order or the Cash Management
Order or any of its material obligations under the any other order of the
Bankruptcy Court;

 

(xv)     the failure of the Bankruptcy Court to, within sixty (60) days after
the Petition Date (or such later date to which the Agent may otherwise agree),
grant an order extending the time period of the Loan Parties to assume or reject
unexpired leases of real property to a date that is 210 days from the Petition
Date;

 

(xvi)     the entry of an order in the Chapter 11 Case granting any other
super-priority administrative claim or Lien equal or superior to that granted to
the Agent, the Lenders and Pre-Petition Agent except as set forth in the
Financing Orders; or

 

 

 
-134-

--------------------------------------------------------------------------------

 

 

(xvii)     the failure of any Loan Party or other Person to perform any of its
obligations under the Agency Agreement, the Bidding Procedures Order or the Sale
Order.

 

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Agent may, or, at the request of the Required Lenders shall,
take any or all of the following actions upon the expiration of the “Remedies
Notice Period” referred to in the Financing Orders:

 

(a)     declare the Revolving Commitments of each Revolving Lender to make
Committed Revolving Loans and any obligation of the Issuing Bank to make L/C
Credit Extensions to be terminated, whereupon such Revolving Commitments and
obligation shall be terminated;

 

(b)     declare the unpaid principal amount of all outstanding Loans, and all
Pre-Petition Obligations, all interest accrued and unpaid thereon, and all other
Obligations to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties;

 

(c)     require that the Loan Parties Cash Collateralize the Letter of Credit
Obligations; and

 

(d)     whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents, the Pre-Petition Loan Documents or applicable Law, including, but not
limited to, by suit in equity, action at law or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or the Pre-Petition Loan Documents
or any instrument pursuant to which the Obligations or the Pre-Petition
Obligations are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Credit Parties.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Obligations have automatically been required to
be Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Agent in the
following order, in each case whether or not such Obligations are allowed or
allowable in any bankruptcy or insolvency proceeding or under any Debtor Relief
Law:

 

First, to the payment in full of the Pre-Petition Revolving Loan Balance
including funding of the indemnity accounts;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article III) payable to the Agent, in its capacity as such
and Credit Party Expenses of the Term Agent after the commencement of proceeding
under any Debtor Relief Law in an amount not to exceed $100,000 in the aggregate
or such greater amounts approved by Agent;

 

 

 
-135-

--------------------------------------------------------------------------------

 

 

Third, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Revolving Lenders and
the Issuing Bank (including Credit Party Expenses to the respective Revolving
Lenders and the Issuing Bank and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause Third payable
to them;

 

Fourth, to the extent not previously reimbursed by the Revolving Lenders, to
payment to the Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances and Unintentional
Overadvances;

 

Fifth, to the extent that Swing Line Loans have not been refinanced by a
Committed Revolving Loan, payment to the Swing Line Lender of that portion of
the Obligations constituting accrued and unpaid interest on the Swing Line
Loans;

 

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Revolving Loans and other Obligations (other
than the Other Liabilities and Obligations owing to the Term Lenders), and fees
(including Letter of Credit Fees), ratably among the Revolving Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
Sixth payable to them;

 

Seventh, to the extent that Swing Line Loans have not been refinanced by a
Committed Revolving Loan, to payment to the Swing Line Lender of that portion of
the Obligations constituting unpaid principal of the Swing Line Loans;

 

Eighth, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Revolving Loans, ratably among the Revolving Lenders
in proportion to the respective amounts described in this clause Eighth held by
them;

 

Ninth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Tenth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations for which a
claim has been asserted against the Agent, the Issuing Bank or a Revolving
Lender), but excluding (i) the Term Loan, (ii) any Other Liabilities, and (iii)
Overadvances that are not Permitted Overadvances or Unintentional Overadvances),
ratably among the Credit Parties in proportion to the respective amounts
described in this clause Tenth held by them;

 

Eleventh, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured by the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Eleventh held by them;

 

 

 
-136-

--------------------------------------------------------------------------------

 

 

Twelfth, to payment of that portion of the obligations arising from Bank
Products but excluding Bank Products in excess of $500,000 or to the extent a
Bank Product Reserve has not been implemented;

 

Thirteenth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Pre-Petition Term Loan and other Obligations and fees
owing to the Term Lenders (excluding principal of the Pre-Petition Term Loan),
ratably among the Pre-Petition Term Lenders in proportion to the respective
amounts described in this clause Thirteenth payable to them;

 

Fourteenth, to payment of that portion of the Obligations constituting unpaid
principal of the Pre-Petition Term Loan and all other Obligations related to the
Pre-Petition Term Loan, ratably among the Pre-Petition Term Lenders in
proportion to the respective amounts described in this clause Fourteenth held by
them;

 

Fifteenth, to payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Term Agent and amounts payable under Article
III) payable to the Term Agent, in its capacity as such;

 

Sixteenth, to payment of that portion of the Obligations constituting
indemnities, Credit Party Expenses, and other amounts (other than principal,
interest and fees) payable to the Term Lenders (including Credit Party Expenses
to the respective Term Lenders and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause Sixteenth
payable to them;

 

Seventeenth, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loan and other Obligations and fees owing to the
Term Lenders, ratably among the Term Lenders in proportion to the respective
amounts described in this clause Seventeenth payable to them;

 

Eighteenth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan and all other Obligations related to the Term Loan,
ratably among the Term Lenders in proportion to the respective amounts described
in this clause Eighteenth held by them;

 

Nineteenth, to payment of that portion of the obligations arising from Bank
Products not paid pursuant to clause Twelfth; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Ninth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

 

 
-137-

--------------------------------------------------------------------------------

 

 

Article IX
THE AGENT

 

9.01     Appointment and Authority.

 

(a)     Each of the Lenders and the Swing Line Lender hereby irrevocably
appoints Wells Fargo to act on its behalf as the Agent hereunder and under the
other Loan Documents and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations and appearing in the Chapter 11 Case on behalf of the Lenders),
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent, the Term
Agent, the Lenders and the Issuing Bank, and no Loan Party or any Subsidiary
thereof shall have rights as a third party beneficiary of any of such
provisions.

 

(b)     Each of the Term Lenders hereby irrevocably appoints GACP Finance Co.,
LLC to act on its behalf as the Term Agent hereunder and under the other Loan
Documents and authorizes the Term Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Term Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Term
Agent and the Term Lenders, and no Loan Party or any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions.

 

9.02     Rights as a Lender. The Person serving as the Agent or the Term Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though they were not the Agent or
the Term Agent and the terms “Revolving Lender” or “Revolving Lenders” and “Term
Lender” or “Term Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Agent or the
Term Agent, as applicable, hereunder in its individual capacity. Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Loan Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the hereunder and without any duty to account
therefor to the Lenders.

 

9.03     Exculpatory Provisions. Neither the Agent nor the Term Agent shall have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Agent and the Term Agent:

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent or the Term
Agent is required to exercise as directed in writing by the Applicable Lenders,
provided that neither the Agent nor the Term Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
or the Term Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

 

 
-138-

--------------------------------------------------------------------------------

 

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Agent or the Term Agent or any of their respective Affiliates in any capacity.

 

Neither the Agent nor the Term Agent shall be liable for any action taken or not
taken by it (i) with the Consent or at the request of the Applicable Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Agent or the Term Agent, as applicable, shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

 

Neither the Agent nor the Term Agent shall be deemed to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Agent or the Term Agent, as applicable, by the
Loan Parties, a Lender or the Issuing Bank. Upon the occurrence of a Default or
Event of Default, the Agent or the Term Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Applicable Lenders. Unless and until the Agent or the Term Agent shall have
received such direction, the Agent or the Term Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default or Event of Default as it shall deem advisable in the best
interest of the Credit Parties. In no event shall the Agent or the Term Agent be
required to comply with any such directions to the extent that the Agent or the
Term Agent believes that its compliance with such directions would be unlawful.

 

Neither the Agent nor the Term Agent shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent or the Term Agent.

 

9.04     Reliance by the Agent and the Term Agent. The Agent and the Term Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including, but not limited to, any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Agent and the Term Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Agent and the Term Agent may presume that
such condition is satisfactory to such Lender or the Issuing Bank unless the
Agent or the Term Agent shall have received written notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Agent and the Term Agent may consult with legal
counsel (who may be counsel for any Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

 

 
-139-

--------------------------------------------------------------------------------

 

 

9.05     Delegation of Duties. The Agent and the Term Agent may perform any and
all of their respective duties and exercise their respective rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent or the Term Agent. The Agent or the Term
Agent, and any such sub-agent may perform any and all of their respective duties
and exercise their respective rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Agent, the Term Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Agent or the Term Agent.

 

9.06     Resignation of Agent. The Agent or the Term Agent may at any time give
written notice of its resignation to the Lenders and the Lead Borrower. Upon
receipt of any such notice of resignation (a) from the Agent, the Required
Lenders shall have the right, in consultation with the Lead Borrower (other than
after the occurrence and during the continuance of an Event of Default), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States or (b) from
the Term Agent, the Required Term Lenders shall have the right, in consultation
with the Lead Borrower (other than after the occurrence and during the
continuance of an Event of Default), to appoint a successor, which shall be a
Term Loan Lender, or an Affiliate of any such Term Loan Lender or which would
qualify as an Eligible Assignee. If no such successor shall have been so
appointed by the Required Revolving Lenders or the Required Term Lenders, as
applicable, and shall have accepted such appointment within thirty (30) days
after the retiring Agent or Term Agent gives notice of its resignation, then the
retiring Agent or Term Agent may, on behalf of the Revolving Lenders and the
Issuing Bank (in the case of the Agent) or on behalf of the Term Lenders (in the
case of the Term Agent), appoint a successor Agent or Term Agent, as applicable,
meeting the qualifications set forth above; provided, that if the Agent or the
Term Agent, as applicable, shall notify the Lead Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent or Term Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Agent on behalf of the Lenders or the Issuing
Bank under any of the Loan Documents, the retiring Agent shall continue to hold
such collateral security until such time as a successor Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent or the Term Agent, as applicable, shall instead be made by
or to each Lender and the Issuing Bank directly, until such time as the
Applicable Lenders appoint a successor Agent or Term Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as Agent or
Term Agent hereunder, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent
of Term Agent, and the retiring Agent or Term Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Agent or Term Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Lead
Borrower and such successor. After the retiring Agent’s or Term Agent’s
resignation hereunder (including pursuant to Section 8.02(b) and this
Section 9.06) and under the other Loan Documents, the provisions of this Article
and Section 10.04 shall continue in effect for the benefit of such retiring
Agent or Term Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent or Term Agent was acting in such capacity hereunder.

 

 

 
-140-

--------------------------------------------------------------------------------

 

 

Any resignation by Wells Fargo as Agent pursuant to this Section shall also
constitute its resignation as Swing Line Lender and the resignation of Wells
Fargo as Issuing Bank. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swing
Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

 

9.07     Non-Reliance on Agent or Term Agent and Other Lenders. Each Lender and
the Issuing Bank acknowledges that it has, independently and without reliance
upon the Agent, the Term Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agent, the Term Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except as provided in Section 9.12, the Agent shall not
have any duty or responsibility to provide any Credit Party with any other
credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of the Agent.

 

9.08     Reserved.

 

9.09     Reserved.

 

 

 
-141-

--------------------------------------------------------------------------------

 

 

9.10     Collateral and Guaranty Matters. The Credit Parties irrevocably
authorize the Agent, at its option and in its discretion,

 

(a)     to release any Lien on any property granted to or held by the Agent
under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted) and the
expiration, termination or Cash Collateralization of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any transfer or sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Applicable Lenders in accordance with
Section 10.01;

 

(b)     to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h) of the definition of Permitted Encumbrances; and

 

(c)     to release any Guarantor from its obligations under the Facility
Guaranty and the other Loan Documents to which it is a party if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty and the other Loan Documents to which it
is a party pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Agent will, at the Loan Parties’ expense, execute and deliver
to the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Facility Guaranty and the other Loan Documents to which it is a party, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

 

9.11     Notice of Transfer. The Agent and the Term Agent may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Obligations for all purposes, unless and until, and except to the extent, an
Assignment and Acceptance shall have become effective as set forth in Section
10.06.

 

9.12     Reports and Financial Statements. By signing this Agreement, each
Lender:

 

(a)     agrees to furnish the Agent at such frequency as the Agent may
reasonably request with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender;

 

(b)     is deemed to have requested that the Agent furnish such Lender, promptly
after they become available, copies of all Borrowing Base Certificates and
financial statements required to be delivered by the Lead Borrower hereunder and
all commercial finance examinations and appraisals of the Collateral received by
the Agent (collectively, the “Reports”);

 

 

 
-142-

--------------------------------------------------------------------------------

 

 

(c)     expressly agrees and acknowledges that the Agent makes no representation
or warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

 

(d)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

 

(e)     agrees to keep all Reports confidential in accordance with the
provisions of Section 10.07 hereof; and

 

(f)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent, the Term Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of Loans or
Letters of Credit; and (ii) to pay and protect, and indemnify, defend, and hold
the Agent, the Term Agent and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including attorney costs) incurred by the Agent, the Term
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

9.13     Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Agent, the Term
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law of the United States, can be perfected only by
possession. Should the Term Agent or any Lender (other than the Agent) obtain
possession of any such Collateral, the Term Agent or such Lender shall notify
the Agent thereof, and, promptly upon the Agent’s request therefor shall deliver
such Collateral to the Agent or otherwise deal with such Collateral in
accordance with the Agent’s instructions.

 

9.14     Indemnification of Agent and Term Agent.

 

(a)     Without limiting the obligations of the Loan Parties hereunder, the
Lenders hereby agree to indemnify the Agent, the Issuing Bank and any Related
Party, as the case may be, to the extent not reimbursed by the Loan Parties,
ratably according to their Applicable Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent, the Issuing Bank and
their Related Parties in any way relating to or arising out of this Agreement or
any other Loan Document or any action taken or omitted to be taken by the Agent,
the Issuing Bank and their Related Parties in connection therewith; provided,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Agent’s, the Issuing Bank’s and their Related
Parties’ gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.

 

 

 
-143-

--------------------------------------------------------------------------------

 

 

(b)     Without limiting the obligations of the Loan Parties hereunder, the Term
Lenders hereby agree to indemnify the Term Agent and any Related Party, as the
case may be, to the extent not reimbursed by the Loan Parties, ratably according
to their Applicable Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Term Agent and its Related Parties in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted to be taken by the Term Agent and its Related
Parties in connection therewith; provided, that no Term Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Term Agent’s and its Related Parties’ gross negligence or willful misconduct as
determined by a final and nonappealable judgment of a court of competent
jurisdiction. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

 

9.15     Relation among Lenders. The Lenders are not partners or co-venturers,
and no Lender shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Agent and the Term Agent) authorized
to act for, any other Lender.

 

9.16     Defaulting Lender.

 

(a)     Notwithstanding the provisions of Section 2.14 hereof, the Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by the
Borrowers to the Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, the Agent shall
transfer any such payments (i) first, to the Swing Line Lender to the extent of
any Swing Line Loans that were made by the Swing Line Lender and that were
required to be, but were not, paid by the Defaulting Lender, (ii) second, to the
Issuing Bank, to the extent of the portion of a payment on account of Letters of
Credit that was required to be, but was not, paid by the Defaulting Lender,
(iii) third, to each Non-Defaulting Lender ratably in accordance with their
Revolving Commitments (but, in each case, only to the extent that such
Defaulting Lender’s portion of a Committed Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (iv) to the Cash
Collateral Account, the proceeds of which shall be retained by the Agent and may
be made available to be re-advanced to or for the benefit of the Borrowers (upon
the request of the Lead Borrower and subject to the conditions set forth in
Section 4.02) as if such Defaulting Lender had made its portion of the Committed
Revolving Loans (or other funding obligations) hereunder, and (v) from and after
the date on which all other Obligations have been paid in full, to such
Defaulting Lender. Subject to the foregoing, the Agent may hold and, in its
discretion, re-lend to the Borrowers for the account of such Defaulting Lender
the amount of all such payments received and retained by the Agent for the
account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Applicable Percentages in connection therewith) and for the
purpose of calculating the fee payable under Section 2.09(a), such Defaulting
Lender shall be deemed not to be a “Lender” and such Lender’s Revolving
Commitment shall be deemed to be zero; provided, that the foregoing shall not
apply to any of the matters governed by Section 10.01(a) through (c). The
provisions of this Section 9.16 shall remain effective with respect to such
Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, the Agent, the Issuing Bank, and the Borrowers shall
have waived, in writing, the application of this Section 9.16 to such Defaulting
Lender, or (z) the date on which such Defaulting Lender pays to the Agent all
amounts owing by such Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by the Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which
earlier date, so long as no Event of Default has occurred and is continuing, any
remaining cash collateral held by the Agent pursuant to Section 9.16(b) shall be
released to the Borrowers). The operation of this Section 9.16 shall not be
construed to increase or otherwise affect the Revolving Commitment of any
Revolving Lender, to relieve or excuse the performance by such Defaulting Lender
or any other Lender of its duties and obligations hereunder, or to relieve or
excuse the performance by any Borrower of its duties and obligations hereunder
to the Agent, the Issuing Bank, the Swing Line Lender, or to the Lenders other
than such Defaulting Lender. Any failure by a Defaulting Lender to fund amounts
that it was obligated to fund hereunder shall constitute a material breach by
such Defaulting Lender of this Agreement and shall entitle the Borrowers, at
their option, upon written notice to the Agent, to arrange for a substitute
Revolving Lender to assume the Revolving Commitment of such Defaulting Lender,
such substitute Revolving Lender to be reasonably acceptable to the Agent. In
connection with the arrangement of such a substitute Revolving Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Assumption in
favor of the substitute Revolving Lender (and agrees that it shall be deemed to
have executed and delivered such document if it fails to do so) subject only to
being paid its share of the outstanding Obligations (other than any Other
Liabilities, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Applicable
Percentage of its participation in the Letters of Credit); provided, that any
such assumption of the Revolving Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Credit Parties’ or the Loan
Parties’ rights or remedies against any such Defaulting Lender arising out of or
in relation to such failure to fund. In the event of a direct conflict between
the priority provisions of this Section 9.16 and any other provision contained
in this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 9.16 shall control and govern.

 

 

 
-144-

--------------------------------------------------------------------------------

 

 

(b)     If any Swing Line Loan or Letter of Credit is outstanding at the time
that a Revolving Lender becomes a Defaulting Lender then:

 

(i)     such Defaulting Lender’s participation interest in any Swing Line Loan
or Letter of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the Outstanding Amount sum of all Non-Defaulting Lenders’ Credit Extensions
after giving effect to such reallocation does not exceed the total of all
Non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 4.02 are satisfied at such time;

 

 

 
-145-

--------------------------------------------------------------------------------

 

 

(ii)     if the reallocation described in clause (b)(i) above cannot, or can
only partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Agent (x) first, prepay such Defaulting Lender’s
participation in any outstanding Swing Line Loans (after giving effect to any
partial reallocation pursuant to clause (b)(i) above) and (y) second, cash
collateralize such Defaulting Lender’s participation in Letters of Credit (after
giving effect to any partial reallocation pursuant to clause (b)(i) above),
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Agent, for so long as such Letter of Credit
Obligations are outstanding; provided, that the Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s participations in Letters of
Credit if such Defaulting Lender is also the Issuing Bank;

 

(iii)     if the Borrowers cash collateralize any portion of such Defaulting
Lender’s participation in Letters of Credit pursuant to this Section 9.16(b),
the Borrowers shall not be required to pay any Letter of Credit Fees to the
Agent for the account of such Defaulting Lender pursuant to Section 2.03 with
respect to such cash collateralized portion of such Defaulting Lender’s
participation in Letters of Credit during the period such participation is cash
collateralized;

 

(iv)     to the extent the participation by any Non-Defaulting Lender in the
Letters of Credit is reallocated pursuant to this Section 9.16(b), then the
Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.03 shall be adjusted in accordance with such reallocation;

 

(v)     to the extent any Defaulting Lender’s participation in Letters of Credit
is neither cash collateralized nor reallocated pursuant to this Section 9.16(b),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Revolving Lender hereunder, all Letter of Credit Fees that would have otherwise
been payable to such Defaulting Lender under Section 2.03 with respect to such
portion of such participation shall instead be payable to the Issuing Bank until
such portion of such Defaulting Lender’s participation is cash collateralized or
reallocated;

 

(vi)     so long as any Revolving Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to make any Swing Line Loan and the Issuing Bank
shall not be required to issue, amend, or increase any Letter of Credit, in each
case, to the extent (x) the Defaulting Lender’s Applicable Percentage of such
Swing Line Loans or Letter of Credit cannot be reallocated pursuant to this
Section 9.16(b) or (y) the Swing Line Lender or the Issuing Bank, as applicable,
has not otherwise entered into arrangements reasonably satisfactory to the Swing
Line Lender or the Issuing Bank, as applicable, and the Borrowers to eliminate
the Swing Line Lender’s or Issuing Bank’s risk with respect to the Defaulting
Lender’s participation in Swing Line Loans or Letters of Credit; and

 

 

 
-146-

--------------------------------------------------------------------------------

 

 

(vii)     The Agent may release any cash collateral provided by the Borrowers
pursuant to this Section 9.16(b) to the Issuing Bank and the Issuing Bank may
apply any such cash collateral to the payment of such Defaulting Lender’s
Applicable Percentage of any Letter of Credit disbursement that is not
reimbursed by the Borrowers pursuant to Section 2.03.

 

Article X
MISCELLANEOUS

 

10.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the Agent,
with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the Agent, and
each such waiver or Consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)     increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

 

(b)     as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction or
termination of the Aggregate Revolving Commitments hereunder or under any other
Loan Document without the written Consent of such Lender;

 

(c)     (as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (v) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written Consent of each Lender entitled to such amount; provided,
however, that (i) only the Consent of the Required Revolving Lenders shall be
necessary to waive any obligation of the Borrowers to pay interest on the
Committed Revolving Loans and the Swing Line Loans or Letter of Credit Fees at
the Default Rate and (ii) only the Consent of the Required Term Lenders shall be
necessary to waive any obligation of the Borrowers to pay interest on the Term
Loan at the Default Rate;

 

(d)     (i) as to any Lender, change Section 2.12(a) or Section 2.13 in a manner
that would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender or (ii) change Section 8.03 or Schedule 1.03
without the written Consent of each Lender;

 

(e)     change any provision of this Section 10.01 or the definition of
“Applicable Lenders”, “Required Lenders”, “Required Revolving Lenders”,
“Required Term Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written Consent of each Lender included in any such definition;

 

 

 
-147-

--------------------------------------------------------------------------------

 

 

(f)     except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
Consent of each Lender;

 

(g)     except as set forth in the Interlender Provisions, release all or
substantially all of the Collateral from the Liens of the Security Documents
(including, without limitation, in connection with the exercise of remedies
pursuant to Section 8.02 or otherwise) without the written Consent of each
Lender;

 

(h)     increase the Aggregate Revolving Commitments or increase the principal
amount of the Term Loan without the written Consent of each Lender;

 

(i)     subject to the Interlender Provisions change the definition of the terms
“Borrowing Base”, “Revolving Borrowing Base” “Term Loan Borrowing Base” or
“Availability Block” or any component definition thereof if as a result thereof
the amounts available to be borrowed by the Borrowers would be increased without
the written Consent of each Lender; provided, that subject to the Interlender
Provisions the foregoing shall not limit the discretion of the Agent to change,
establish or eliminate any Reserves other than the Term Loan Push Down Reserve
and Sale Leaseback Reserve;

 

(j)     modify the definition of Permitted Overadvance or Unintentional
Overadvance so as to increase the amount thereof or the time period for which a
Permitted Overadvance or Unintentional Overadvance may remain outstanding
without the written Consent of each Lender;

 

(k)     except as expressly permitted herein, in any other Loan Document or in
accordance with the Interlender Provisions, subordinate the Obligations
hereunder or the Liens granted hereunder or under the other Loan Documents to
any other Indebtedness or Lien, as the case may be, without the written Consent
of each Lender; and

 

(l)     without the consent of the Required Revolving Lenders and Required Term
Lenders:

 

(i)     reserved;

 

(ii)     amend the definition of Eligible Assignees, Permitted Disposition
(subject to the Interlender Provisions) or Pre-Petition Reserve, Pre-Petition
Revolving Loan Balance or Sale-Leaseback Reserve;

 

(iii)     amend Section 2.01(a), Section 2.05, Section 2.16, Section 5.26,
Section 6.23, Section 6.24, Section 6.25, Section 6.26, Section 6.27, Section
6.28, Section 7.05, clauses (b) or (c) of Section 7.07, Section 7.17, Section
7.18, Section 7.19, Section 9.14 (in a manner adverse to any Term Lender),
Section 9.16 (in a manner adverse to any Term Lender), Section 10.04 (in a
manner adverse to any Term Lender), Section 10.06(a), or clauses (i)(B) and
(iii) of Section 10.06(b);

 

provided, further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or Consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or Consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above, affect the rights or duties of the Agent
under this Agreement or any other Loan Document; (iv) no amendment, waiver or
Consent shall, unless in writing and signed by the Term Agent in addition to the
Lenders required above, affect the rights or duties of the Term Agent under this
Agreement or any other Loan Document; (v) the GA Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (vi) the Wells Fargo Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
and (vii) the provisions of this Section 10.01 shall not (subject to the
Interlender Provisions) limit the discretion of the Agent to change, establish
or eliminate any Reserves or abrogate the obligation of the Agent to maintain
the Term Loan Push Down Reserve and Sale-Leaseback Reserve, if any, in
accordance with the terms hereof. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or Consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

 

 

 
-148-

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in its capacity as a Lender, to the
extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

 

10.02     Notices; Effectiveness; Electronic Communications.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)     if to the Loan Parties, the Agent, the Term Agent, the Issuing Bank or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

 

 
-149-

--------------------------------------------------------------------------------

 

 

(b)     Electronic Communications. Notices and other communications to the Loan
Parties, the Lenders and the Issuing Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Agent that it is incapable of receiving notices under such Article by
electronic communication. The Agent may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent, the Term Agent or any of their Related Parties (collectively,
the “Agent Parties”) have any liability to any Loan Party, any Lender, the
Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Loan Parties’ or the Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, the Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

 

 
-150-

--------------------------------------------------------------------------------

 

 

(d)     Change of Address, Etc. Each of the Loan Parties, the Agent, the Term
Agent, the Issuing Bank and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Lead Borrower, the Agent, the Term Agent, the Issuing Bank and the
Swing Line Lender. In addition, each Lender agrees to notify the Agent and the
Term Agent from time to time to ensure that the Agent and the Term Agent each
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)     Reliance by Agent, Issuing Bank and Lenders. The Agent, the Term Agent,
the Issuing Bank and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Loan Parties even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Agent, the Term Agent, the Issuing
Bank, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the Agent or the
Term Agent may be recorded by the Agent or the Term Agent, and each of the
parties hereto hereby consents to such recording.

 

10.03     No Waiver; Cumulative Remedies. No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.

 

10.04     Expenses; Indemnity; Damage Waiver.

 

(a)     Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

 

(b)     Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Agent, the Term Agent (and any sub-agent thereof), each other Credit Party,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Agent and the Term Agent (and any sub-agents
thereof) and their Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, any bank advising or confirming a Letter of Credit or
any other nominated person with respect to a Letter of Credit seeking to be
reimbursed or indemnified or compensated, and any third party seeking to enforce
the rights of a Borrower, beneficiary, nominated person, transferee, assignee of
Letter of Credit proceeds, or holder of an instrument or document related to any
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Loan Party or any of
its Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, (iv) any claims of, or amounts paid by any
Credit Party to, a Blocked Account Bank or other Person which has entered into a
control agreement with any Credit Party hereunder, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
the Loan Parties’ directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Related Party of such
Indemnitee or (y) result from a claim brought by a Borrower or any other Loan
Party against an Indemnitee or its Related Party for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

 

 
-151-

--------------------------------------------------------------------------------

 

 

(c)     Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Agent (or any such
sub-agent), the Issuing Bank or such Related Party, as the case may be, and each
Term Lender severally agrees to pay to the Term Agent or such Related Party (or
any such sub-agent thereof) such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent), the
Term Agent (or any such sub-agent), or the Issuing Bank in its capacity as such,
or against any Related Party of any of the foregoing acting for the Agent (or
any such sub-agent), the Term Agent (or any such sub-agent), or the Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

 

 
-152-

--------------------------------------------------------------------------------

 

 

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)     Payments. All amounts due under this Section shall be payable on demand
therefor.

 

(f)     Survival. The agreements in this Section shall survive the resignation
of any Agent, the Term Agent and the Issuing Bank, the assignment of any
Commitment or Loan by any Lender, the replacement of any Lender, the termination
of the Aggregate Revolving Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
the Loan Parties is made to any Credit Party, or any Credit Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, (b) each Revolving Lender and the Issuing Bank severally agrees to
pay to the Agent upon demand its Applicable Percentage (without duplication) of
any amount relating to the Revolving Commitments or the Committed Revolving
Loans so recovered from or repaid by the Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect, and (c) each Term Lender
severally agrees to pay to the Agent upon demand its Applicable Percentage
(without duplication) of any amount relating to the Term Loan so recovered from
or repaid by the Agent, plus interest thereon from the date of such demand to
the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders and the Issuing
Bank under clauses (b), (c) and (d) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06     Successors and Assigns.

 

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the Agent,
the Term Agent and each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of subsection Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Credit Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

 

 
-153-

--------------------------------------------------------------------------------

 

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in Letter of
Credit Obligations and in Swing Line Loans) at the time owing to it); provided,
that any such assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)     In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)     In any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $10,000,000 and minimum increments of $1,000,000 in excess thereof
with respect to Committed Revolving Loans, and not less than $1,000,000 and
minimum increments of $1,000,000 in excess thereof with respect to the Term
Loan, unless each of the Agent, the Term Agent (with respect to the Term Loan)
and, so long as no Default or Event of Default has occurred and is continuing,
the Lead Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;

 

 

 
-154-

--------------------------------------------------------------------------------

 

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)     reserved; and

 

(B)     the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments in respect of any Revolving
Commitment and/or Committed Revolving Loans if such assignment is to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

 

(C)     the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);

 

(D)     the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignments in
respect of the assignment of any Revolving Commitment and/or Committed Revolving
Loans; and

 

(E)     the consent of the Term Agent and the Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Term Loan (or any portion thereof) if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

 

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (which shall be paid by the assigning
Lender), provided, however, that the Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment;
provided, further, that no such fee shall be due in connection with an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund. The
assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

 

 
-155-

--------------------------------------------------------------------------------

 

 

(c)     Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and Letter of Credit Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Loan Parties, the Agent, the
Term Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower, the Term Agent and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties or any of the Loan Parties’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit Obligations and/or Swing Line Loans) owing to
it); provided, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agent, the Term Agent, the Lenders and the Issuing Bank shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.07 as if such Participant was a Lender hereunder.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

 

 

 
-156-

--------------------------------------------------------------------------------

 

 

In the event that a Lender sells participations to any Person, such Lender, as a
non-fiduciary agent on behalf of Borrowers, shall maintain (or cause to be
maintained) a register on which it enters the name of all participants in the
Loans held by it (and the principal amount and stated interest thereon) and the
portion of such Loans that is subject to such participations (the “Participant
Register”). A Loan (and the note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register

 

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)     Resignation as Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo (or any other Issuing Bank) assigns all of its Revolving Commitment and
Committed Revolving Loans pursuant to subsection (b) above, (i) upon thirty (30)
days’ notice to the Lead Borrower and the Revolving Lenders, Wells Fargo (or
such other Issuing Bank, as applicable) may resign as Issuing Bank and/or (ii)
upon thirty (30) days’ notice to the Lead Borrower, Wells Fargo may resign as
Swing Line Lender. In the event of any such resignation as Issuing Bank or Swing
Line Lender, the Lead Borrower shall be entitled to appoint from among the
Revolving Lenders a successor Issuing Bank or Swing Line Lender hereunder in
accordance with the terms hereof; provided, however, that no failure by the Lead
Borrower to appoint any such successor shall affect the resignation of Wells
Fargo (or such other Issuing Bank, as applicable) as Issuing Bank or Wells Fargo
as Swing Line Lender, as the case may be. If Wells Fargo (or such other Issuing
Bank, as applicable) resigns as Issuing Bank, it shall retain all the rights,
powers, privileges and duties of the Issuing Bank hereunder with respect to all
Letters of Credit issued by it outstanding as of the effective date of its
resignation as Issuing Bank and all Letter of Credit Obligations with respect
thereto (including the right to require the Revolving Lenders to make Base Rate
Loans pursuant to Section 2.03(c)). If Wells Fargo resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Revolving Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor Issuing
Bank and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swing Line Lender, as the case may be, and (b) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Wells Fargo (or such other Issuing Bank, as
applicable) to effectively assume the obligations of Wells Fargo (or such other
Issuing Bank, as applicable) with respect to such Letters of Credit.

 

 

 
-157-

--------------------------------------------------------------------------------

 

 

10.07     Treatment of Certain Information; Confidentiality. Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower, or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Credit Party or any of their respective Affiliates on a non-confidential
basis from a source other than the Loan Parties.

 

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

 

 
-158-

--------------------------------------------------------------------------------

 

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Agent or the Required Lenders, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of the Borrowers
or any other Loan Party against any and all of the Obligations now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
Issuing Bank, regardless of the adequacy of the Collateral, and irrespective of
whether or not such Lender or the Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify the Lead Borrower and the Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent, the Term Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Agent, the Term Agent
or a Lender exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

 

 
-159-

--------------------------------------------------------------------------------

 

 

10.11     Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Agent or the Term Agent may require such indemnities and
collateral security as they shall reasonably deem necessary or appropriate to
protect the Credit Parties against (x) loss on account of credits previously
applied to the Obligations that may subsequently be reversed or revoked, (y) any
obligations that may thereafter arise with respect to the Other Liabilities and
(z) any Obligations that may thereafter arise under Section 10.04.

 

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

 

 
-160-

--------------------------------------------------------------------------------

 

 

(a)     the Agent shall have been paid the assignment fee specified in Section
10.06(b);

 

(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)     such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14     Governing Law; Jurisdiction; Etc.

 

(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, AND TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.

 

(b)     SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURTS. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

 

 

 
-161-

--------------------------------------------------------------------------------

 

 

(c)     WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)     ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT SOLELY IN THE BANKRUPTCY COURT OR THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION
AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY
SUCH ACTION.

 

10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Credit Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Credit Parties has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

 

 

 
-162-

--------------------------------------------------------------------------------

 

 

10.17     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent and the Term Agent (in each case for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender, the Agent or the Term Agent, as applicable, to identify each Loan
Party in accordance with the Act. Each Loan Party is in compliance, in all
material respects, with the Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

10.18     Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.

 

 

 
-163-

--------------------------------------------------------------------------------

 

 

10.19     Time of the Essence. Time is of the essence of the Loan Documents.

 

10.20     Designation of Senior Debt. All Obligations shall be “Credit Facility
Debt”, and the credit facility provided herein shall be the “Credit Facility”,
in each case for purposes of and as defined in the Indenture and all
supplemental indentures thereto.

 

10.21     Press Releases.

 

(a)     Each Credit Party and each Loan Party executing this Agreement agrees
that neither it nor its Affiliates will in the future issue any press releases
or other public disclosure using the name of the Agent, the Term Agent, any
other Credit Party or their respective Affiliates when referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent, the Term Agent or such other Credit Party, as
applicable, and without the prior written consent of the Agent, the Term Agent
or such other Credit Party, as applicable, unless (and only to the extent that)
such Credit Party, Loan Party or Affiliate thereof is required to do so under
applicable Law and then, in any event, such Credit Party, Loan Party or
Affiliate thereof will consult with the Agent, the Term Agent or such other
Credit Party, as applicable, before issuing such press release or other public
disclosure other than as required by applicable Law.

 

(b)     Each Loan Party consents to the publication by the Agent, the Term Agent
or any Lender of advertising material, including any “tombstone” or comparable
advertising, on its website or in other marketing materials of Agent or the Term
Agent, relating to the financing transactions contemplated by this Agreement
using any Loan Party’s name, product photographs, logo, trademark or other
insignia. The Agent, the Term Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. Each of the Agent and the
Term Agent reserves the right to provide to industry trade organizations and
loan syndication and pricing reporting services information necessary and
customary for inclusion in league table measurements.

 

10.22     Additional Waivers.

 

(a)     The Obligations are the joint and several obligation of each Loan Party.
To the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Credit Party to assert any
claim or demand or to enforce or exercise any right or remedy against any other
Loan Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Agent or any other Credit Party.

 

 

 
-164-

--------------------------------------------------------------------------------

 

 

(b)     The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 

(c)     To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Agent and the other Credit Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non-judicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full in cash and the Commitments have been terminated. Each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

 

(d)     Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without (a)
rendering such Borrower “insolvent” within the meaning of Section 101 (31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA.

 

 

 
-165-

--------------------------------------------------------------------------------

 

 

10.23     No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

10.24     Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

10.25     Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Facility Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.25 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.25, or otherwise under the Facility Guaranty, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 10.25
constitute, and this Section 10.25 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 

 
-166-

--------------------------------------------------------------------------------

 

 

10.26     Conflict. The Loan Parties, the Agent, the Term Agent and the Lenders
acknowledge that the exercise of certain of the Agent’s and the Term Agent’s
rights and remedies hereunder may be subject to, and restricted by, the
Interlender Provisions. Except as specified herein, nothing contained in the
Interlender Provisions shall be deemed to modify any requirement or shall be
deemed to modify any of the provisions of this Agreement and the other Loan
Documents, which, among the Loan Parties, the Agent, the Term Agent and the
Lenders shall remain in full force and effect. In the event of any conflict
between the terms of this Agreement and the Interlender Provisions, the terms of
the Interlender Provisions shall govern and control.

 

[Signature Pages Follow.]

 

 

 
-167-

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

 

BORROWERS:



 



HANCOCK FABRICS, INC.

HF MERCHANDISING, INC.

HANCOCK FABRICS OF MI, INC.HANCOCK FABRICS OF MI, INC.

 

 

 

 

 

 

 

 

 

 

  /s/ Dennis Lyons

 

 

Name:

Dennis Lyons

 

 

Title:

Senior Vice President and Chief Administrative Officer

 

 

 

 

HANCOCKFABRICS.COM, INC.

 

 

 

 

 

 

 

 

 

 

  /s/ Dennis Lyons

 

 

Name:

Dennis Lyons

 

 

Title:

President

 

 

 

 

HANCOCK FABRICS, LLC

 

 

 

 

 

 

 

 

 

 

  /s/ Dennis Lyons

 

 

Name:

Dennis Lyons

 

 

Title:

Manager

 

 

 

 

GUARANTORS:

 

HF ENTERPRISES, INC.

HF RESOURCES, INC.

 

 

 

 

 

 

 

 

 

 

  /s/ Rebecca Flick 

 

 

Name:

Rebecca Flick

 

 

Title:

Vice President and Assistant Secretary

 

        

 

 


--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Burt

 

 

Name:

Joseph Burt

 

 

Title:

Director

 

  

 

 


--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank, as a Revolving Lender
and Swing Line Lender

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Joseph Burt 

 

 

Name:

Joseph Burt

 

 

Title:

Director

 

 

 

 


--------------------------------------------------------------------------------

 

  

 

GACP Finance Co., LLC
as Term Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Grace Wang 

 

 

Name:

Grace Wang

 

 

Title:

Senior Vice President

 

 

 

 


--------------------------------------------------------------------------------

 

  

 

GACP I, LP,
as a Term Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Grace Wang

 

 

Name:

Grace Wang

 

 

Title:

Senior Vice President

 

 